

LOAN AGREEMENT
Dated as of November 8, 2012
between
P1 HUDSON MC PARTNERS, LLC,
as Borrower
and
JEFFERIES LOANCORE LLC,
as Lender



60938517.DOCX

--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Article I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION1
Section 1.1Definitions    1
Section 1.2Principles of Construction    33
Article II. GENERAL TERMS33
Section 2.1Loan Commitment; Disbursement to Borrower    33
Section 2.2Interest Rate    34
Section 2.3Debt Service Payments    35
Section 2.4Prepayments    35
Section 2.5TDR Release    37
Section 2.6Release of Property    38
Section 2.7Cash Management    38
Article III. EXCULPATION42
Section 3.1Exculpation    42
Article IV. REPRESENTATIONS AND WARRANTIES45
Section 4.1Borrower Representations    45
Section 4.2Survival of Representations    55
Article V. BORROWER COVENANTS55
Section 5.1Affirmative Covenants    55
Section 5.2Negative Covenants    70

60938517.DOCX

--------------------------------------------------------------------------------




Article VI. INSURANCE; CASUALTY; CONDEMNATION78
Section 6.1Insurance    78
Section 6.2Casualty    82
Section 6.3Condemnation    82
Section 6.4Restoration    83
Article VII. RESERVE FUNDS87
Section 7.1Required Repair Funds    87
Section 7.2Tax and Insurance Escrow    89
Section 7.3Replacements and Replacement Reserve    91
Section 7.4Free Rent Reserve    92
Section 7.5Clear Channel Reserve    92
Section 7.6Warner Music Reserve    94
Section 7.7Excess Cash Reserve Funds    96
Section 7.8Payment Reserve    96
Section 7.9Reserve Funds, Generally    96
Section 7.10Letters of Credit    98
Article VIII. DEFAULTS99
Section 8.1Event of Default    99
Article IX. SPECIAL PROVISIONS104
Section 9.1Transfer of Loan    104
Section 9.2Cooperation    104

60938517.DOCX    2

--------------------------------------------------------------------------------




Section 9.3Servicer    105
Section 9.4Restructuring of Loan    106
Article X. MISCELLANEOUS107
Section 10.1Survival    107
Section 10.2Lender’s Discretion    108
Section 10.3Governing Law    108
Section 10.4Modification, Waiver in Writing    109
Section 10.5Delay Not a Waiver    109
Section 10.6Notices    110
Section 10.7Judicial Reference    111
Section 10.8Headings    111
Section 10.9Severability    111
Section 10.10Preferences    111
Section 10.11Waiver of Notice    111
Section 10.12Remedies of Borrower    112
Section 10.13Expenses; Indemnity    112
Section 10.14Schedules Incorporated    114
Section 10.15Offsets, Counterclaims and Defenses    114
Section 10.16No Joint Venture or Partnership; No Third Party
Beneficiaries    114
Section 10.17Publicity    114
Section 10.18Waiver of Marshalling of Assets    115
Section 10.19Waiver of Counterclaim    115

60938517.DOCX    3

--------------------------------------------------------------------------------




Section 10.20Conflict; Construction of Documents; Reliance    115
Section 10.21Brokers and Financial Advisors    115
Section 10.22Prior Agreements    116
Section 10.23Cumulative Rights    116
Section 10.24Counterparts    116
Section 10.25Time is of the Essence    116
Section 10.26Consent of Holder    116
Section 10.27Successor Laws    116
Section 10.28Reliance on Third Parties    116
Section 10.29Joint and Several Liability    116
Section 10.30Borrower’s Waiver    121
Section 10.31Approved Mezzanine Loan    121







60938517.DOCX    4

--------------------------------------------------------------------------------






SCHEDULES
SCHEDULE I    Rent Roll
SCHEDULE II    Required Repairs/Deadlines For Completion
SCHEDULE III    Borrower Organizational Chart
SCHEDULE IV    Deposit Amounts
SCHEDULE V    Description of REA
SCHEDULE VI    Free Rent Schedule
SCHEDULE VII    Annual Budget



60938517.DOCX    5

--------------------------------------------------------------------------------




LOAN AGREEMENT
This LOAN AGREEMENT, dated as of November 8, 2012 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JEFFERIES LOANCORE LLC, a Delaware limited liability
company (“Lender”), and P1 HUDSON MC PARTNERS, LLC, a Delaware limited liability
company, having its principal place of business at c/o Hudson Pacific
Properties, Inc., 11601 Wilshire Blvd., Suite 1600 Los Angeles, CA 90025
(“Borrower”).
W I T N E S S E T H:
WHEREAS, Borrower desires to obtain a loan in the original principal amount of
ONE HUNDRED TWENTY-NINE MILLION and No/100 Dollars ($129,000,000.00) from Lender
pursuant to this Agreement (the “Loan”); and
WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).
NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

60938517.DOCX

--------------------------------------------------------------------------------




Article I.

DEFINITIONS; PRINCIPLES OF CONSTRUCTION
Section 1.1    Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:
“Acceptable Appraisal” shall mean, an appraisal paid for by Borrower that is
satisfactory to Lender and that is (i) dated not more than 60 days prior to the
applicable date of calculation required pursuant to the terms of this Agreement,
(ii) signed by a qualified, independent MAI appraiser retained by Lender, (iii)
addressed to Lender and its successors and assigns, and (iv) made in compliance
with the requirements of the Federal National Mortgage Association Company or
Federal Home Loan Mortgage Corporation, or any successor thereto, and Title XI
of the Federal Institutions Reform, Recovery, and Enforcement Act of 1989 and
the regulations promulgated thereunder. As used herein, an Acceptable Appraisal
shall also mean any written supplement or update of a prior Acceptable
Appraisal, that otherwise satisfies the conditions set forth in this definition.
“ACM Maintenance Program” shall have the meaning set forth in Section 5.1.28
hereof.
“ACM’s” shall have the meaning set forth in Section 5.1.28 hereof.
“Additional Insolvency Opinion” shall have the meaning set forth in Section
5.2.12(b) hereof.
“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.
“Affiliated Manager” shall mean any Manager in which Borrower or Guarantor has,
directly or indirectly, any legal, beneficial or economic interest.
“Aggregate Debt Service Coverage Ratio” shall mean, as of any date, the ratio
calculated by Lender in its reasonable discretion for a given period in which:
(i)the numerator is the Net Operating Income for the twelve (12) month period
ending with the most recently completed calendar month, and
(ii)    the denominator is the sum of (x) the Debt Service with respect to such
period, and (y) the Approved Mezzanine Loan Debt Service with respect to such
period (assuming the Approved Mezzanine Loan is fully advanced), calculated as
if the Approved Mezzanine Loan were outstanding for such period.
“Aggregate Debt Yield” shall mean, as of any date, the ratio (expressed as a
percentage) calculated by Lender in its reasonable discretion of:

60938517.DOCX    1

--------------------------------------------------------------------------------




(i)    the Net Operating Income for the twelve (12) month period ending with the
most recently completed calendar month, divided by
(ii)    the sum of (x) the unpaid Principal as of such date and (y) the fully
advanced principal amount proposed for the Approved Mezzanine Loan.
“Agreement” shall mean this Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“ALTA” shall mean American Land Title Association or any successor thereto.
“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by Borrower in accordance with
Section 5.1.11(d) hereof for the applicable Fiscal Year or other period.
“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.
“Approved Bank” shall mean (a) an Eligible Institution or (b) a bank or other
financial institution otherwise reasonably acceptable to Lender. Wells Fargo
Bank, National Association is hereby designated as an Approved Bank.
“Approved Leasing Expenses” shall mean actual out-of-pocket expenses incurred by
Borrower, on market terms and conditions, in leasing space at the Property
pursuant to Leases entered into in accordance with the Loan Documents, including
brokerage commissions and tenant improvements, which expenses (a) are (i)
specifically approved by Lender in connection with approving the applicable
Lease if Lender’s approval is required under the Loan Documents, (ii) incurred
in the ordinary course of business and on market terms and conditions in
connection with Leases which do not require Lender’s approval under the Loan
Documents, and with respect to which Lender shall have received a budget for
such tenant improvement costs and a schedule of leasing commissions payments
payable in connection therewith (which leasing commission payments shall be
deemed “Approved Leasing Expenses” for purposes of this Agreement so long as
same are comparable to existing local market rates), or (iii) otherwise
reasonably approved in writing by Lender, and (b) are substantiated by executed
Lease documents and brokerage agreements.
“Approved Mezzanine Lender” shall mean (i) any Qualified Mezzanine Lender,
(ii) a successor holder of the Approved Mezzanine Loan that (A) has been
approved by Lender acting reasonably and (B) after the occurrence of a
Securitization, has obtained a Rating Agency Confirmation with respect to the
transfer of the Approved Mezzanine Loan to such holder or (iii) the lender under
any other Approved Mezzanine Loan that has been approved by Lender acting
reasonably and the applicable Rating Agencies.
“Approved Mezzanine Loan” shall mean a loan from an Approved Mezzanine Lender to
the holder or holders of the direct or indirect ownership interests in Borrower,
which: (i) shall commence no earlier than the date that is second (2nd)
anniversary of the first (1st) Payment Date hereunder, (ii) shall be in an
amount such that, as of the closing date of such loan, (w) the Aggregate

60938517.DOCX    1

--------------------------------------------------------------------------------




Debt Yield shall be no less than 8.75%, (x) the Aggregate Debt Service Coverage
Ratio (assuming for such purposes that the Debt Service and the Approved
Mezzanine Debt Service shall be calculated on an interest only basis) shall be
no less than 2.20:1.00, (y) the Aggregate Debt Service Coverage Ratio (assuming
for such purposes that the Debt Service and the Approved Mezzanine Debt Service
shall be calculated assuming a thirty-year amortization schedule) shall be no
less than 1.50:1.00, and (z) the LTV Percentage shall not exceed 60%, (iii) is
secured only by either (A) a pledge of all or a portion of the direct or
indirect equity ownership interests in Borrower or any other collateral that is
not collateral for the Loan or (B) customary preferred equity collateral, (iv)
creates no obligations or liabilities on the part of Borrower and results in no
Liens on any portion of the Property, (v) has a term expiring on November 7,
2022, (vi) is otherwise on terms and conditions reasonably acceptable to Lender
and evidenced by loan documents which have been reasonably approved by Lender,
(vii) after giving effect to such loan, Borrower shall have complied, and shall
continue to comply, with the terms and provisions of Section 4.1.30 and 5.1.12
hereof, and (viii) if made after a Securitization, Borrower shall have obtained
a Rating Agency Confirmation; provided further that the Approved Mezzanine
Lender enters into an intercreditor agreement with Lender in form and substance
reasonably acceptable to Lender and the applicable Rating Agencies (the
“Intercreditor Agreement”), which Intercreditor Agreement shall, among other
things, provide that such Approved Mezzanine Lender shall not transfer the
Approved Mezzanine Loan or the collateral thereunder to another Person unless
(A) such Approved Mezzanine Lender has first obtained the consent of Lender,
which consent shall not be unreasonably withheld, and after a Securitization, a
Rating Agency Confirmation or (B) such transfer is to a Qualified Mezzanine
Lender (in which event, no Lender consent or Rating Agency Confirmation shall be
required). The Intercreditor Agreement shall be substantially in the same form
as the form of intercreditor agreement attached as Appendix VI to the US CMBS
Legal and Structured Finance Criteria published by Standard & Poor’s (May 1,
2003), with such commercially reasonable negotiated changes as are acceptable to
Lender, Approved Mezzanine Lender and, from and after a Securitization, the
applicable Rating Agencies.
“Approved Mezzanine Loan Debt Service” shall mean, with respect to any
particular period of time, scheduled principal (if any) and interest payments
due under the Approved Mezzanine Loan in accordance with the Approved Mezzanine
Loan Documents.
“Approved Mezzanine Loan Documents” shall mean all documents, agreements or
instruments evidencing, securing or executed and delivered to Approved Mezzanine
Lender, and reasonably approved by Lender in connection with the Approved
Mezzanine Loan, as the same may be modified, amended and restated in accordance
with the terms and conditions of the Intercreditor Agreement.
“Approved Mezzanine Loan Liens” shall mean the Liens in favor of the holder of
the Approved Mezzanine Loan created pursuant to the Approved Mezzanine Loan
Documents.
“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Realpoint
or any other nationally-recognized statistical rating agency which has been
approved by Lender and designated by Lender to assign a rating to the
Securities.

60938517.DOCX    2

--------------------------------------------------------------------------------




“Assignment of Leases” shall mean that certain first priority Assignment of
Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement and Subordination of Management Fees, dated as of the date
hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation in respect of all or part of the Property.
“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, assignee,
sequestrator (or similar official), liquidator, or examiner for such Person or
any portion of the Property; (e) the filing of a petition against a Person
seeking reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under the Bankruptcy Code or any other applicable
law, (f) under the provisions of any other law for the relief or aid of debtors,
an action taken by any court of competent jurisdiction that allows such court to
assume custody or Control of a Person or of the whole or any substantial part of
its property or assets or (g) such Person making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding (unless
failure to make such admission would be a violation of law), its insolvency or
inability to pay its debts as they become due.
“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §
101, et seq., as the same may be amended from time to time, and any successor
statute or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.
“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.
“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.
“Borrower’s Operating Account” shall have the meaning set forth in Section
2.7.1(c) hereof.

60938517.DOCX    3

--------------------------------------------------------------------------------




“Borrower’s Subaccount” shall have the meaning set forth in Cash Management
Agreement.
“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of the following institutions is not open for business: (i) banks
and savings and loan institutions in New York, New York, (ii) the trustee under
a Securitization (or, if no Securitization has occurred, Lender), (iii) any
Servicer, (iv) the financial institution that maintains any collection account
for or on behalf of any Servicer or any Reserve Funds, (v) the New York Stock
Exchange or (vi) the Federal Reserve Bank of New York.
“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP (including expenditures for building improvements or
major repairs, leasing commissions and tenant improvements).
“Cash Management Agreement” shall mean that certain Deposit Account Agreement,
dated as of the date hereof, by and among Borrower, Manager, Deposit Bank and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.
“Cash Management Period” shall be deemed to (a) commence upon: (i) the
commencement of any Cash Trap Period; (ii) the entry into of any Approved
Mezzanine Loan; or (iii) the failure by Borrower, after the end of any calendar
quarter, to maintain the Debt Service Coverage Ratio of at least 1.10 to 1.0;
and (b) shall end upon Lender giving notice to Borrower and Clearing Bank that
the Cash Management Period has ended, which notice Lender shall only be required
to give if: (1) the Loan and all other obligations under the Loan Documents,
other than those that, by their terms, survive the repayment in full of the
Loan, have been indefeasibly repaid in full; (2) with respect to the matters
described in clause (i) above, such Cash Trap Period shall have terminated in
accordance with the definition of “Cash Trap Period” set forth below, (3)  with
respect to the matters described in clause (ii) above, the Approved Mezzanine
Loan is repaid in full and no replacement Approved Mezzanine Loan is then
outstanding, or (4) with respect to the matters described in clause (iii)
above, for a period of two consecutive calendar quarters subsequent to the
commencement of the existing Cash Management Period (A) no Default or Event of
Default had occurred and is continuing or existed during such calendar quarters,
(B) no event that would trigger another Cash Management Period had occurred
during such calendar quarters, and (C) the Debt Service Coverage Ratio at the
end of such two calendar quarters is at least equal to 1.15 to 1.0.
“Cash Trap Period” shall be deemed to (a) commence upon: (i) the occurrence of
any Event of Default; or (ii) any Bankruptcy Action of Borrower, Guarantor or
Manager has occurred; and (b) have terminated, if ever, as: (i) in the case of
the foregoing clause (a)(i), Lender accepts a cure of the Event of Default
giving rise to such Cash Trap Period and no other Event of Default has occurred
which is continuing; or (ii) in the case of a Bankruptcy Action of Manager only,
if Borrower replaces the Manager with a Qualified Manager under a Replacement
Management Agreement; or (iii) in the case of a Bankruptcy Action of Borrower or
Guarantor, such Bankruptcy Action is discharged, stayed or dismissed as provided
in Section 8.1(a)(vii) or (viii) hereof, as applicable.
“Casualty” shall have the meaning set forth in Section 6.2 hereof.
“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(iii)
hereof.

60938517.DOCX    4

--------------------------------------------------------------------------------




“Casualty/Condemnation Subaccount” shall have the meaning set forth in Section
6.4(b)(ii) hereof.
“Clear Channel” shall mean AMFM Operating Inc., a Delaware corporation, or any
permitted successor or assignee under the Clear Channel Lease.
“Clear Channel Lease” shall mean that certain Office Lease, dated as of December
30, 2002, between Media Center Development, LLC, predecessor-in-interest to
Borrower and AMFM Operating Inc., as amended by that certain First Amendment to
Office Lease, dated as of June 25, 2003 and as further amended by that certain
Second Amendment to Office Lease, dated as of March 14, 2005, that certain
letter agreement, dated as of July 13, 2005 and that certain Third Amendment to
Office Lease, dated as of December 5, 2005, as the same may be further amended,
restated, supplemented or otherwise modified in accordance with the terms of
this Agreement.
“Clear Channel Non-Renewal Premises” shall have the meaning set forth in Section
7.5.1 hereof.
“Clear Channel Reserve Subaccount” shall have the meaning set forth in Section
7.5.1 hereof.
“Clear Channel Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.5.1 hereof.
“Clear Channel Reserve Funds” shall have the meaning set forth in Section 7.5.1
hereof.
“Clear Channel Reserve Funds Cap” shall have the meaning set forth in Section
7.5.1 hereof.
“Clear Channel Re-tenanting Expenses” shall have the meaning set forth in
Section 7.5.2 hereof.
“Clearing Account” shall have the meaning set forth in Section 2.7.1(a) hereof.
“Clearing Account Agreement” shall mean that certain Deposit Account Control
Agreement, dated the date hereof among Borrower, Lender and Clearing Bank, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time, relating to funds deposited in the Clearing Account.
“Clearing Bank” shall mean Wells Fargo Bank, National Association, or any
successor or permitted assigns thereof.
“Closing Date” shall mean the date of the funding of the Loan.
“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

60938517.DOCX    5

--------------------------------------------------------------------------------




“Collateral” shall have the meaning ascribed to such term in the Security
Instrument.
“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.
“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.
“Control” shall mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of such Person, whether through ownership of voting
securities, by contract or otherwise. “Controlled” and “Controlling” shall have
correlative meanings.
“Covered Rating Agency Information” shall have the meaning set forth in Section
10.13(d) hereof.
“Debt” shall mean the Outstanding Principal Balance together with all interest
accrued and unpaid thereon and all other sums (including any Yield Maintenance
Premium) due to Lender in respect of the Loan under the Note, this Agreement,
the Security Instrument or any other Loan Document.
“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal (if any) and interest payments due under this Agreement and
the Note.
“Debt Service Coverage Ratio” shall mean, as of any date, the ratio calculated
by Lender in its reasonable discretion for a given period in which:
(i)    the numerator is the Net Operating Income for such period ending with the
most recently completed calendar month, and
(ii)    the denominator is the Debt Service with respect to such period.
If a period for calculation is not otherwise specified, Debt Service Coverage
shall be calculated on a trailing twelve (12) month basis.
“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.
“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Interest Rate.
“Deposit Account” shall have the meaning set forth in Section 2.7.2(a) hereof.

60938517.DOCX    6

--------------------------------------------------------------------------------




“Deposit Bank” shall mean Wells Fargo Bank, National Association, or any
successor Eligible Institution acting as “Deposit Bank” under the Cash
Management Agreement.
“Disclosure Document” shall mean a prospectus, prospectus supplement, private
placement memorandum, offering memorandum, offering circular, term sheet, road
show presentation materials or other offering documents or marketing materials,
in each case in preliminary or final form, used to offer Securities in
connection with a Securitization.
“Dollars” and the sign “$” shall mean lawful money of the United States of
America.
“Downtime” shall be equal to, for a given portion of Clear Channel Non-Renewal
Premises or Warner Music Non-Renewal Premises which is subject to a Qualified
Lease, the lesser of (i) the amount of Rent which would have been payable under
the Clear Channel Lease (if such space is Clear Channel Non-Renewal Premises) or
the applicable Warner Music Lease (if such space is Warner Music Non-Renewal
Premises), or (ii) the amount of Rent which would have been payable under the
Qualified Lease for such space, in each case, for the period of time between the
date of the expiration of the Clear Channel Lease (if such space is Clear
Channel Non-Renewal Premises) or the applicable Warner Music Lease (if such
space is Warner Music Non-Renewal Premises) and the date that the payment of
Rent commences for such portion of Clear Channel Non-Renewal Premises or Warner
Music Non-Renewal Premises, as applicable.
“Eligibility Requirements” means, with respect to any Person, that such Person
(i) has total assets (in name or under management or advisement) in excess of
$600,000,000, and (except with respect to a pension advisory firm, asset manager
or similar fiduciary) capital/statutory surplus or shareholder’s equity of
$250,000,000 and (ii) is regularly engaged in the business of making or owning
(or, in the case of a pension advisory firm or similar fiduciary, regularly
engaged in managing investments in) commercial real estate loans, participations
or notes (including mezzanine loans to direct or indirect owners of commercial
properties, which loans are secured by pledges of direct or indirect ownership
interests in the owners of such commercial properties) or operating commercial
properties
“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a Federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a Federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. § 9.10(b), having in either case
a combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by Federal and state authority, as applicable. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.
“Eligible Institution” shall mean a depository institution or trust company
insured by the Federal Deposit Insurance Corporation, the short-term unsecured
debt obligations or commercial paper of which are rated at least “A-1+” by S&P
and “P-1” by Moody’s, in the case of accounts in which funds are held for thirty
(30) days or less (or, in the case of accounts in which funds are held

60938517.DOCX    7

--------------------------------------------------------------------------------




for more than thirty (30) days, the long-term unsecured debt obligations of
which are rated at least “A+” by S&P and “Aa3” by Moody’s. The parties
acknowledge and agree that Wells Fargo Bank, National Association and Key Bank,
N.A., each as currently rated on the date hereof, shall constitute an Eligible
Institution, and shall be exempt from compliance with the foregoing definition
of Eligible Institution, for so long as the foregoing institutions maintain such
ratings.
“Embargoed Person” shall mean any person, entity or government subject to trade
restrictions under U.S. law, including, but not limited to, The USA Patriot Act
(including the anti terrorism provisions thereof), the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701, et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder including those related to Specially Designated Nationals and
Specially Designated Global Terrorists, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law.
“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower and Guarantor in
connection with the Loan for the benefit of Lender, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.
“Environmental Statutes” shall mean any present and future Federal, state and
local laws, statutes, ordinances, rules, regulations and the like, as well as
common law, relating to protection of human health or the environment, relating
to Hazardous Substances, and/or relating to liability for or costs of other
actual or threatened danger to human health or the environment. The term
“Environmental Statutes” includes, but is not limited to, the following
statutes, as amended, any successor thereto, and any regulations promulgated
pursuant thereto, and any state or local statutes, ordinances, rules,
regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not limited to
Subtitle I relating to underground storage tanks); the Solid Waste Disposal Act;
the Clean Water Act; the Clean Air Act; the Toxic Substances Control Act; the
Safe Drinking Water Act; the Occupational Safety and Health Act; the Federal
Water Pollution Control Act; the Federal Insecticide, Fungicide and Rodenticide
Act; the Endangered Species Act; the National Environmental Policy Act; and the
River and Harbors Appropriation Act. The term “Environmental Statutes” also
includes, but is not limited to, any present and future Federal, state and local
laws, statutes ordinances, rules, regulations, permits or authorizations and the
like, as well as common law, that (a) condition transfer of property upon a
negative declaration or other approval of a Governmental Authority of the
environmental condition of the Property; (b) require notification or disclosure
of releases of Hazardous Substances or other environmental condition of a
property to any Governmental Authority or other Person, whether or not in
connection with any transfer of title to or interest in such property; (c)
impose conditions or requirements in connection with permits or other
authorization for lawful activity relating in any way to Hazardous Materials;
(d) relate to nuisance, trespass or other causes of action related to the
Property and Hazardous Materials; or (e) relate to wrongful death, personal
injury, or property or

60938517.DOCX    8

--------------------------------------------------------------------------------




other damage in connection with any physical condition or use of the Property,
in each case solely to the extent same relates in any way to Hazardous
Materials.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the ruling issued
thereunder.
“ERISA Affiliate” shall mean each person (as defined in section 3(9) of ERISA)
that together with Borrower would be deemed to be a “single employer” within the
meaning of Section 414(b), (c), (m) or (o) of the Code.
“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.
“Excess Cash” shall have the meaning set forth in Section 2.7.2(b)(ix) hereof.
“Excess Cash Reserve Subaccount” shall have the meaning set forth in Section 7.7
hereof.
“Excess Cash Reserve Funds” shall have the meaning set forth in Section 7.7
hereof.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as the same may
be amended, modified or replaced, from time to time.
“Exchange Act Filing” shall have the meaning set forth in Section 5.1.11(f)
hereof.
“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.
“First Payment Date” shall have the meaning set forth in Section 2.3.2 hereof.
“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.
“Fitch” shall mean Fitch, Inc.
“Free Rent Period” shall have the meaning set forth in Section 7.4.1(a) hereof.
“Free Rent Reserve Subaccount” shall have the meaning set forth in Section
7.4.1(a) hereof.
“Free Rent Reserve Funds” shall have the meaning set forth in Section 7.4.1(a)
hereof.
“Free Rent Reserve Monthly Deposit” shall mean the amount set forth on Schedule
IV.
“Full Replacement Cost” shall have the meaning set forth in Section 6.1(a)(i).
“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.
“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (Federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

60938517.DOCX    9

--------------------------------------------------------------------------------




“Gross Income from Operations” shall mean, for any period, all income, computed
in accordance with GAAP, derived from the ownership and operation of the
Property from whatever source during such period, including, but not limited to,
Rents from Tenants, utility charges, escalations, forfeited security deposits,
interest (if any) on credit accounts and on Reserve Funds, business interruption
or other loss of income or rental insurance proceeds, service fees or charges,
license fees, parking fees, rent concessions or credits, and other pass-through
or reimbursements paid by Tenants under the Leases of any nature but excluding
(i) Rents from month-to-month Tenants, from Tenants during a free rent period in
excess of one month of free rent for each year of the base lease term, from any
Tenant that has vacated, from any Tenant that is dark (unless such Tenant is
rated investment grade or has successfully sublet the space at a minimum of five
(5) years, or a term that is co-terminus with the underlying Lease, whichever is
shorter), from any Tenant that has given notice of its intention to vacate, from
any Tenant that is more than thirty (30) days delinquent on any rent payable
under the underlying Lease, from any Tenant that has a valid right of offset
against the Borrower relating to a default by Borrower under the underlying
Lease (but only to the extent of such offset), or from Tenants that are the
subject of any Bankruptcy Action, (ii) sales, use and occupancy or other taxes
on receipts required to be accounted for by Borrower to any Governmental
Authority, (iii) refunds and uncollectible accounts, (iv) proceeds from the sale
of furniture, fixtures and equipment, (v) Insurance Proceeds and Condemnation
Proceeds (other than business interruption or other loss of income insurance),
and (vi) any disbursements to Borrower from any of the Reserve Funds.
“Guarantor” shall mean Hudson MC Partners, LLC, a Delaware limited liability
company.
“Guaranty” shall mean that certain Guaranty of Recourse Obligations (Unsecured),
dated as of the date hereof, from Guarantor in favor of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Hazardous Substances” shall include, but is not limited to, (a) any and all
substances (whether solid, liquid or gas) defined, listed, or otherwise
classified as pollutants, hazardous wastes, hazardous substances, hazardous
materials, extremely hazardous wastes, or words of similar meaning or regulatory
effect under any present or future Environmental Statutes, including, but not
limited to, petroleum and petroleum products, asbestos and asbestos-containing
materials, polychlorinated biphenyls, lead, radon, radioactive materials,
flammables and explosives, but excluding substances of kinds and in amounts
ordinarily and customarily used or stored in properties similar to the Property
for the purposes of cleaning or other maintenance or operations and otherwise in
compliance with all Environmental Statutes, and (b) mold, mycotoxins, microbial
matter, and/or airborne pathogens (naturally occurring or otherwise) which pose
an imminent threat to human health or the environment or adversely affect the
Property.
“Improvements” shall have the meaning set forth in the granting clause of the
Security Instrument.
“Indebtedness” shall mean for any Person, on a particular date, the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for

60938517.DOCX    10

--------------------------------------------------------------------------------




the deferred purchase price of property or services (including trade
obligations); (d) obligations under letters of credit; (e) obligations under
acceptance facilities; (f) all guaranties, endorsements (other than for
collection or deposit in the ordinary course of business) and other contingent
obligations to purchase, to provide funds for payment, to supply funds, to
invest in any Person or entity, or otherwise to assure a creditor against loss;
and (g) obligations secured by any Liens, whether or not the obligations have
been assumed (other than Permitted Encumbrances).
“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.
“Indemnified Parties” shall mean Lender and any Affiliate or designee of Lender
that has filed any registration statement relating to the Securitization or has
acted as the sponsor or depositor in connection with the Securitization, any
Affiliate of Lender that acts as an underwriter, placement agent or initial
purchaser of Securities issued in the Securitization, any other co-underwriters,
co-placement agents or co initial purchasers of Securities issued in the
Securitization, and each of their respective officers, directors, partners,
employees, representatives, agents and Affiliates and each Person or entity who
Controls any such Person within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act, any Person who is or will have been involved
in the origination of the Loan, any Person who is or will have been involved in
the servicing of the Loan secured hereby, any Person in whose name the
encumbrance created by the Security Instrument is or will have been recorded,
any Person who may hold or acquire or will have held a full or partial interest
in the Loan secured hereby (including, but not limited to, investors or
prospective investors in the Securities, as well as custodians, trustees and
other fiduciaries who hold or have held a full or partial interest in the Loan
secured hereby for the benefit of third parties) as well as the respective
directors, officers, shareholders, partners, employees, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other Person who holds or acquires or will have held a
participation or other full or partial interest in the Loan, whether during the
term of the Loan or as a part of or following a foreclosure of the Loan and
including, but not limited to any successors by merger, consolidation or
acquisition of all or a substantial portion of Lender’s assets and business).
“Indemnifying Person” shall mean Borrower and Guarantor, as applicable.
“Independent Director” shall mean (a) a natural Person who is not (at the time
of initial appointment as director or manager, or at any time while serving as a
director or manager), has never been, and will not be (at any time while serving
as a director or manager): (i) a stockholder, partner, member or other equity
owner, director (with the exception of serving as an Independent Director of
Borrower), officer, employee, attorney or counsel of Borrower, Guarantor or any
Affiliate of Borrower or Guarantor, (ii) a customer, supplier or other Person
who derives any of its purchases or revenues from its activities with Borrower,
Guarantor or any Affiliate of Borrower or Guarantor, (iii) a Person Controlling
or under common Control with any such stockholder, partner, member or other
equity owner, director, officer, customer, supplier or other Person, (iv) a
member of the immediate family of any such stockholder, partner, member, equity
owner, director, officer, employee, manager, customer, supplier or other Person,
or (v) otherwise affiliated with Borrower, Guarantor or any stockholder, member,
partner, director, officer, employee, attorney or counsel of Borrower or any
Guarantor, and (b) has (i) prior experience as an independent director or
independent

60938517.DOCX    11

--------------------------------------------------------------------------------




manager for a corporation, a trust or a limited liability company whose charter
documents required the unanimous consent of all independent directors or
independent managers thereof before such corporation, trust or limited liability
company could consent to the institution of bankruptcy or insolvency proceedings
against it or could file a petition seeking relief under any applicable Federal
or state law relating to bankruptcy and (ii) at least three (3) years of
employment experience with one or more nationally-recognized professional
service companies that provides, inter alia, professional independent directors
or independent managers in the ordinary course of their respective business to
issuers of securitization or structured finance instruments, agreements or
securities or lenders originating commercial real estate loans for inclusion in
securitization or structured finance instruments, agreements or securities and
is at all times during his or her service as an Independent Director of Borrower
an employee of such a company or companies. A natural Person who otherwise
satisfies the foregoing definition other than subclause (a)(i) of this
definition by reason of being an Independent Director of a Special Purpose
Entity affiliated with Borrower shall not be disqualified from serving as an
Independent Director of the Borrower, provided that the fees that such
individual earns from serving as an Independent Director of affiliates of the
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year.
As used in this definition and in the definition of “Special Purpose Entity,”
the term “nationally recognized professional service company” shall mean
Corporation Services Company, CT Corporation, National Registered Agents, Inc.
and Wilmington Trust Company and any other Person approved in writing by Lender.
“Initial Insurance Premiums Deposit” shall mean the amount set forth on Schedule
IV.
“Initial Tax Deposit” shall mean the amount set forth on Schedule IV.
“Insolvency Opinion” shall mean that certain substantive non-consolidation
opinion letter, dated the date hereof, in connection with the Loan.
“Insurance Escrow Funds Waiver Conditions” shall have the meaning set forth in
Section 7.2.1 hereof.
“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.
“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Intercreditor Agreement” shall have the meaning set forth in the definition of
Approved Mezzanine Loan.
“Interest Period” shall mean (i) the period from the date hereof through and
including the first day thereafter that is the 5th day of a calendar month and
(ii) each period thereafter from the 6th day of each calendar month through and
including the 5th day of the following calendar month; except that the Interest
Period, if any, that would otherwise commence before and end after the Maturity
Date shall end on the Maturity Date.

60938517.DOCX    12

--------------------------------------------------------------------------------




“Interest Rate” shall mean a fixed rate of 3.954% per annum.
“Investor” shall have the meaning set forth in Section 9.1 hereof.
“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower, and (a) every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement, and (b) every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by the
other party thereto.
“Legal Requirements” shall mean all Federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting the Property or
any part thereof, or the construction, use, alteration or operation thereof, or
any part thereof, whether now or hereafter enacted and in force, including,
without limitation, any Environmental Statutes, the Americans with Disabilities
Act of 1990, as amended, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instruments, either of record or known to
Borrower, at any time in force affecting Borrower, the Property or any part
thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or (b)
in any way limit the use and enjoyment thereof.
“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.
“Letter of Credit” shall mean an irrevocable, auto-renewing, unconditional,
transferable, clean sight draft standby letter of credit having an initial term
of not less than one (1) year and with automatic renewals for one (1) year
periods (unless the obligation being secured by, or otherwise requiring the
delivery of, such letter of credit is required to be performed at least thirty
(30) days prior to the initial expiry date of such letter of credit), for which
Borrower shall have no reimbursement obligation and which reimbursement
obligation is not secured by the Property or any other property pledged to
secure the Note, in favor of Lender and entitling Lender to draw thereon in New
York, New York and/or Los Angeles, California, based solely on a statement that
Lender is drawing thereon executed by an officer or authorized signatory of
Lender. A Letter of Credit must be issued by an Approved Bank. If at any time
(a) the institution issuing any such Letter of Credit shall cease to be an
Approved Bank or (b) if the Letter of Credit is due to expire prior to the
termination of the event or events which gave rise to the requirement that
Borrower deliver the Letter of Credit to Lender, Lender shall have the right to
draw down the same in full and hold the proceeds thereof, unless Borrower shall
deliver a replacement Letter of Credit from an Approved Bank within (i) as to
(a) above, twenty (20) days after Lender delivers written notice to Borrower
that the institution issuing the Letter of Credit has ceased to be an Approved
Bank or (ii) as to (b) above, within ten (10) days prior to the expiration date
of said Letter of Credit. Borrower’s delivery of any Letter of Credit hereunder
following the date of this Agreement shall,

60938517.DOCX    13

--------------------------------------------------------------------------------




if the issuance of such Letter of Credit would render untrue or otherwise
violate any assumption (including but not limited to the assumption that any
letter of credit shall not exceed fifteen percent of the amount of the Loan) of
the Insolvency Opinion (or if an Additional Insolvency Opinion has already been
issued with respect to the Loan, such Additional Insolvency Opinion), be
conditioned upon Lender’s receipt of an Additional Insolvency Opinion relating
to such Letter of Credit.
“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.
“Liabilities” shall have the meaning set forth in Section 9.2 hereof.
“Lien” shall mean any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien (statutory or otherwise), pledge, hypothecation, easement,
restrictive covenant, preference, assignment, security interest, or any other
encumbrance, charge or transfer of, or any agreement to enter into or create any
of the foregoing, on or affecting Borrower, the Property, or any portion thereof
or any interest therein, or any direct or indirect interest in Borrower,
including, without limitation, any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, the filing of any financing statement, and mechanic’s,
materialmen’s and other similar liens and encumbrances.
“Loan” shall have the meaning set forth in the recitals hereof.
“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Security Instrument, the Assignment of Leases, the Environmental Indemnity, the
Assignment of Management Agreement, the Guaranty, the Clearing Account
Agreement, the Cash Management Agreement and all other documents executed and/or
delivered in connection with the Loan.
“Loan to Value Ratio” shall mean, as of the date of its calculation, the ratio
of (i) the sum of the outstanding principal amount of the Loan as of the date of
such calculation to (ii) the fair market value of the Property, as determined,
in Lender’s sole discretion, by any commercially reasonable method permitted to
a REMIC Trust.
“LTV Percentage” shall mean, as of any date, the calculation by Lender
(expressed as a percentage) of:
(i)    the sum of (x) the unpaid Principal as of such date and (y) the proposed
fully advanced principal balance of the Approved Mezzanine Loan, divided by
(ii)    the “as is” fair market value of the Property as reflected in an
Acceptable Appraisal.
“Major Lease” shall mean (a) any Lease which, either individually or when taken
together with any other Lease with the same Tenant or its Affiliates, demises in
excess of 50,000 square feet of the Improvements, or (b) any Lease made with a
Tenant that is paying base rent in an amount equal to or exceeding ten percent
(10%) of the Gross Income from Operations.
“Management Agreement” shall mean the management agreement entered into by and
between Borrower and Manager, pursuant to which Manager is to provide management
and other

60938517.DOCX    14

--------------------------------------------------------------------------------




services with respect to the Property, or, if the context requires, the
Replacement Management Agreement.
“Manager” shall mean Hudson OP Management, LLC, a Delaware limited liability
company, or, if the context requires, a Qualified Manager who is managing the
Property in accordance with the terms and provisions of this Agreement pursuant
to a Replacement Management Agreement.
“Material Action” means, with respect to Borrower, to consolidate or merge
Borrower with or into any Person, or sell all or substantially all of the assets
of Borrower, or to institute a Bankruptcy Action or take action in furtherance
of any such action, or, to the fullest extent permitted by law, to dissolve or
liquidate Borrower.
“Material Adverse Change” shall mean the (i) business, operations, prospects,
property, assets or liabilities and (ii) financial condition of any applicable
Person and each of their subsidiaries, taken as a whole, or the ability of any
such Person to perform its obligations under the Loan Documents has changed in a
manner which would reasonably be expected to materially and adversely impair the
value of Lender’s security for the Loan or prevent timely repayment of the Loan
or otherwise prevent the applicable person or entity from timely performing any
of its material obligations under the Loan Documents, as determined by Lender in
its reasonable discretion.
“Material Agreements” shall mean each contract and agreement relating to the
ownership, management, development, use, operation, leasing, maintenance, repair
or improvement of the Property, other than the Management Agreement and the
Leases, as to which either (a) there is an obligation of Borrower to pay more
than $300,000, in the aggregate, or (b) (i) the term thereof extends beyond one
year (unless cancelable on thirty (30) days or less notice without requiring the
payment of termination fees or payments of any kind) and (ii) there is an
obligation of Borrower to pay more than $100,000 in the aggregate.
“Maturity Date” shall mean November 7, 2022, or such other date on which the
final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.
“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or in the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.
“MDP Entities” shall mean Media Center Partners, LLC, a California limited
liability company and Media Center Development, LLC, a Delaware limited
liability company.
“MDP Principals” shall mean Jeff Worthe and M. David Paul.
“Monthly Debt Service Payment Amount” shall mean (i) with respect to each
Payment Date occurring on or prior to November 6, 2017, an amount equal to
interest which has accrued on

60938517.DOCX    15

--------------------------------------------------------------------------------




the Loan through the end of the Interest Period immediately preceding such
Payment Date and (ii) with respect to each Payment Date thereafter, a constant
monthly payment amount of $612,449.62.
“Moody’s” shall mean Moody’s Investors Service, Inc.
“Multiemployer Plan” shall mean a multiemployer plan, as defined in Section
4001(a)(3) of ERISA to which Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
three plan years made or accrued an obligation to make contributions.
“Net Cash Flow” shall mean, for any period, the amount obtained by subtracting
Operating Expenses and Capital Expenditures for such period from Gross Income
from Operations for such period.
“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.
“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.
“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.
“New Mezzanine Loan” shall have the meaning set forth in Section 9.4(a) hereof.
“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of ONE HUNDRED TWENTY-NINE MILLION and No/100 Dollars
($129,000,000.00), made by Borrower in favor of Lender, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.
“Obligations” shall mean, collectively, Borrower’s obligations for the payment
of the Debt and the performance of the Other Obligations.
“OFAC” shall mean the Office of Foreign Asset Control of the Department of the
Treasury of the United States of America.
“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of (i) the general partner or managing
member of Borrower or (ii) Manager, provided Borrower agrees that such shall be
deemed to be signed and bind Borrower.
“Open Prepayment Date” shall mean the date which is the Payment Date occurring
three (3) months prior to the Maturity Date.
“Operating Expenses” shall mean, for any period, the total of all expenditures,
computed in accordance with GAAP, of whatever kind relating to the operation,
maintenance and management of the Property, which expenditures are incurred on a
regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, Taxes,
Other Charges, advertising expenses, management fees, payroll and related taxes,
computer processing charges, operational equipment or other lease payments as
approved by Lender, and

60938517.DOCX    16

--------------------------------------------------------------------------------




other similar costs. Notwithstanding anything to the contrary in the foregoing,
Operating Expenses shall not include depreciation, amortization and other
non-cash items, debt service, Capital Expenditures, any contributions to any of
the Reserve Funds, income taxes or other taxes in the nature of income taxes on
sales, or use taxes required to be paid to any Governmental Authority, equity
distributions, and other extraordinary and non-recurring items, and legal or
other professional services fees and expenses unrelated to the operation of the
Property.
“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, any “common expenses” or expenses allocated to and required to
be paid by Borrower under the REA, if any, and any other charges, including,
without limitation, vault charges and license fees for the use of vaults, chutes
and similar areas adjoining the Property, now or hereafter levied or assessed or
imposed against the Property or any part thereof.
“Other Obligations” shall mean (a) the performance of all obligations of
Borrower contained herein; (b) the performance of each obligation of Borrower or
Guarantor contained in any other Loan Document; (c) the payment of all costs,
expenses, legal fees and liabilities incurred by Lender in connection with the
enforcement of any of Lender’s rights or remedies under the Loan Documents, or
any other instrument, agreement or document which evidences or secures any other
Obligations or collateral therefor, whether now in effect or hereafter executed;
and (d) the payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower and/or Guarantor to Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation, each liability and obligation of Borrower and
Guarantor under any one or more of the Loan Documents and any amendment,
extension, modification, replacement or recasting of any one or more of the
instruments, agreements and documents referred to herein or therein or executed
in connection with the transactions contemplated hereby or thereby.
“Outstanding Principal Balance” shall mean, as of any date, the outstanding
principal balance of the Loan.
“Payment Date” shall mean, commencing with the First Payment Date, the sixth
(6th) day of each calendar month during the term of the Loan until and including
the Maturity Date or, for purposes of making payments hereunder, but not for
purposes of calculating Interest Periods, if such day is not a Business Day, the
Business Day immediately following such date.
“Payment Reserve Subaccount” shall have the meaning set forth in Section 7.8
hereof.
“Payment Reserve Funds” shall have the meaning set forth in Section 7.8 hereof.
“Pension Plan” shall mean any “pension plan” (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, subject to Title IV of ERISA to which
Borrower or any ERISA Affiliate is making or accruing an obligation to make
contributions or has within any of the preceding FIVE plan years made or accrued
an obligation to make contributions or otherwise has any liability with respect
to.
“Permitted Encumbrances” shall mean, collectively (a) the Liens and security
interests created by the Loan Documents, (b) all Liens, encumbrances and other
matters disclosed in

60938517.DOCX    17

--------------------------------------------------------------------------------




“Schedule B-I” of the Title Insurance Policy, (c) Liens, if any, for Taxes
imposed by any Governmental Authority which are not yet due or delinquent, and
(d) Liens expressly permitted under the Loan Documents, (e) Liens being
contested by or on behalf of Borrower in accordance with terms of this
Agreement, (f) such other title and survey exceptions as Lender has approved or
may approve in writing in Lender’s sole discretion, and (g) Approved Mezzanine
Loan Liens.
“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer or the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:
(i)    obligations of, or obligations directly and unconditionally guaranteed as
to principal and interest by, the U.S. government or any agency or
instrumentality thereof, when such obligations are backed by the full faith and
credit of the United States of America and have maturities not in excess of one
year;
(ii)    Federal funds, unsecured certificates of deposit, time deposits,
banker’s acceptances, and repurchase agreements having maturities of not more
than 90 days of any commercial bank organized under the laws of the United
States of America or any state thereof or the District of Columbia, the
short-term debt obligations of which are rated (a) “A-1+” (or the equivalent) by
S&P and, if it has a term in excess of three months, the long-term debt
obligations of which are rated “AAA” (or the equivalent) by S&P, and that (1) is
at least “adequately capitalized” (as defined in the regulations of its primary
Federal banking regulator) and (2) has Tier 1 capital (as defined in such
regulations) of not less than $1,000,000,000, (b) in one of the following
Moody’s rating categories: (1) for maturities less than one month, a long-term
rating of “A2” or a short-term rating of “P-1”, (2) for maturities between one
and three months, a long-term rating of “A1” and a short-term rating of “P-1”,
(3) for maturities between three months to six months, a long-term rating of
“Aa3” and a short-term rating of “P-1” and (4) for maturities over six months, a
long-term rating of “Aaa” and a short-term rating of “P-1”, or such other
ratings as confirmed in a Rating Agency Confirmation;
(iii)    deposits that are fully insured by the Federal Deposit Insurance Corp.
(“FDIC”);
(iv)    commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having
a maturity of not more than 90 days and (b) in one of the following Moody’s
rating categories: (i) for maturities less than one month, a long-term rating of
“A2” or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1”;

60938517.DOCX    18

--------------------------------------------------------------------------------




(v)    any money market funds that (a) has substantially all of its assets
invested continuously in the types of investments referred to in clause (i)
above, (b) has net assets of not less than $5,000,000,000, and (c) has the
highest rating obtainable from S&P and Moody’s; and
(vi)    such other investments as to which each Approved Rating Agency shall
have delivered a Rating Agency Confirmation.
Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change; (iii)
shall only include instruments that qualify as “cash flow investments” (within
the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase and (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.
“Permitted Transfer” means any of the following: (a) any transfer, directly as a
result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto and (c) any transfer permitted pursuant to Section 5.2.10.
“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
Governmental Authority, and any fiduciary acting in such capacity on behalf of
any of the foregoing.
“Personal Property” shall have the meaning set forth in the granting clause of
the Security Instrument.
“Physical Conditions Report” shall mean a structural engineering report prepared
by a company satisfactory to Lender regarding the physical condition of the
Property, reasonably satisfactory in form and substance to Lender in its sole
discretion, which report shall, among other things, (a) confirm that the
Property and its use comply, in all material respects, with all applicable Legal
Requirements (including zoning, subdivision and building codes and laws), and
(b) include a copy of a final certificate of occupancy with respect to all
improvements.

60938517.DOCX    19

--------------------------------------------------------------------------------




“Policies” shall have the meaning specified in Section 6.1(b) hereof.
“Prepayment Rate” shall mean the bond equivalent yield (in the secondary market)
on the United States Treasury Security that as of the Prepayment Rate
Determination Date has a remaining term to maturity closest to, but not
exceeding, the remaining term to the Maturity Date as most recently published in
the “Treasury Bonds, Notes and Bills” section in The Wall Street Journal as of
such Prepayment Rate Determination Date. If more than one issue of United States
Treasury Securities has the remaining term to the Maturity Date, the “Prepayment
Rate” shall be the yield on such United States Treasury Security most recently
issued as of the Prepayment Rate Determination Date. The rate so published shall
control absent manifest error. If the publication of the Prepayment Rate in The
Wall Street Journal is discontinued, Lender shall determine the Prepayment Rate
on the basis of “Statistical Release H.15 (519), Selected Interest Rates,” or
any successor publication, published by the Board of Governors of the Federal
Reserve System, or on the basis of such other publication or statistical guide
as Lender may reasonably select.
“Prepayment Rate Determination Date” shall mean the date which is five (5)
Business Days prior to the date that such prepayment shall be applied in
accordance with the terms and provisions of Section 2.4.1 hereof.
“Prohibited Transaction” shall mean any action or transaction which would cause
any obligation, or action taken or to be taken, hereunder (or the exercise by
Lender of any of its rights under the Note, this Agreement or the other Loan
Documents) to be a non-exempt (under a statutory or administrative exemption)
prohibited transaction under Section 406 of ERISA or Section 4975 of the Code.
“Property” shall mean each parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Security
Instrument, together with all rights pertaining to such property and
Improvements, as more particularly described in the granting clause of the
Security Instrument and referred to therein as the “Property”.
“Provided Information” shall mean any and all financial and other information
provided at any time by, or on behalf of, any Indemnifying Person with respect
to the Property, Borrower, Guarantor and/or Manager.
“Qualified Credit Facility” shall have the meaning specified in Section
5.2.10(d) hereof.
“Qualified Financial Institution” means a real estate investment trust, bank,
saving and loan association, investment bank, insurance company, trust company,
commercial credit corporation, pension plan, pension fund or pension advisory
firm, mutual fund, government entity or plan that satisfies the Eligibility
Requirements.
“Qualified Lease” shall mean an executed Lease which demises a portion of Clear
Channel Non-Renewal Premises or Warner Music Non-Renewal Premises, and which:
(i) has a minimum term of at least five (5) years, (ii) provides for base rent
payable by the Tenant thereunder which is equal to or greater than ninety-five
percent (95%) of the base rent payable by the applicable Tenant under the Clear
Channel Lease (if such space is Clear Channel Non-Renewal Premises) or the

60938517.DOCX    20

--------------------------------------------------------------------------------




applicable Warner Music Lease (if such space is Warner Music Non-Renewal
Premises), for such space, (iii) provides the Tenant thereunder no more than one
(1) month of free rent for each year of the term of such Lease, and (iv) is not
terminable by the Tenant thereunder, other than for cause, prior to the fifth
year of the term of such Lease.
“Qualified Manager” shall mean either (a) Manager or an Affiliate thereof,
(b) M. David Paul Ventures or an Affiliate thereof, or (c) in the reasonable
judgment of Lender, a Person which is a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Property,
provided, that (i) at Lender’s request, Borrower shall have obtained a Rating
Agency Confirmation from each Approved Rating Agency with respect to the change
of management of the Property, (ii) if such Person is an Affiliate of Borrower,
Borrower shall have obtained an Additional Insolvency Opinion in form reasonably
acceptable to Lender and each Approved Rating Agency, and (iii) such Person
shall have entered into a Replacement Management Agreement and Assignment of
Management Agreement.
Qualified Mezzanine Lender:
(i) Jefferies LoanCore LLC; or
(ii) one or more of the following (other than Borrower or an Affiliate thereof):
(A)    a real estate investment trust, bank, saving and loan association,
investment bank, insurance company, trust company, commercial credit
corporation, pension plan, pension fund or pension advisory firm, mutual fund,
government entity or plan, provided that any such Person referred to in this
clause (A) satisfies the Eligibility Requirements;
(B)    an investment company, money management firm or “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act of 1933, as
amended, or an institutional “accredited investor” within the meaning of
Regulation D under the Securities Act of 1933, as amended, provided that any
such Person referred to in this clause (B) satisfies the Eligibility
Requirements;
(C)    an institution substantially similar to any of the foregoing entities
described in clauses (ii)(A), or (ii)(B) that satisfies the Eligibility
Requirements;
(D)    any entity Controlled by any of the entities described in clause (i) or
clauses (ii)(A), (ii)(B) or (ii)(C) above;
(E)    a Qualified Trustee in connection with a securitization of, the creation
of collateralized debt obligations (“CDO”) secured by or financing through an
“owner trust” of, the Approved Mezzanine Loan (collectively, “Securitization
Vehicles”), so long as (x) the special servicer or manager of such
Securitization Vehicle has the Required Special Servicer Rating and (y) the
entire “controlling

60938517.DOCX    21

--------------------------------------------------------------------------------




class” of such Securitization Vehicle, other than with respect to a CDO
Securitization Vehicle, is held by one or more entities that are otherwise
Qualified Mezzanine Lenders under clause (ii)(A), (B), (C) or (D) of this
definition; provided that the operative documents of the related Securitization
Vehicle require that (1) in the case of a CDO Securitization Vehicle, the
“equity interest” in such Securitization Vehicle is owned by one or more
entities that are Qualified Mezzanine Lenders under clause (ii)(A), (B), (C) or
(D) of this definition and (2) if any of the relevant trustee, special servicer,
manager fails to meet the requirements of this clause (E), such Person must be
replaced by a Person meeting the requirements of this clause (E) within thirty
(30) days;
(F)    an investment fund, limited liability company, limited partnership or
general partnership where a Permitted Fund Manager (as defined in the
Intercreditor Agreement) or an entity that is otherwise a Qualified Mezzanine
Lender under clauses (ii)(A), (B), (C) or (D) of this definition investing
through an fund with committed capital of at least $250,000,000 acts as the
general partner, managing member or fund manager and at least 50% of the equity
interests in such investment vehicle are owned, directly or indirectly, by one
or more entities that are otherwise Qualified Mezzanine Lenders under clauses
(ii)(A), (B), (C) or (D) of this definition; or
(G)    following the issuance of any securities (including all classes thereof)
representing beneficial ownership interests in the Loan or in a pool of mortgage
loans including the Loan issued in connection with a Securitization
(“Certificates”), any entity that regularly engages in the business of making
mezzanine loans, provided that at the time of the proposed transfer such entity
is on an approved list (as confirmed in writing by Lender at the time of the
proposed transfer) promulgated by each Rating Agency rating any Certificates as
an approved mezzanine lender for loans of the size and type of the loan being
transferred.
As used in this definition, (i) “Control” means the ownership, directly or
indirectly, in the aggregate of more than fifty percent (50%) of the beneficial
ownership interests of an entity or the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of an
entity, whether through the ability to exercise voting power, by contract or
otherwise. “Controlled by,” “controlling” and “under common control with” shall
have the respective correlative meaning thereto; (ii) “Eligibility Requirements”
means, with respect to any Person, that such Person (A) has total assets (in
name or under management) in excess of $600,000,000 and (except with respect to
a pension advisory firm or similar fiduciary) capital/statutory surplus or
shareholder’s equity of $250,000,000 and (B) is regularly engaged in the
business of making or owning commercial real estate loans or operating
commercial mortgage properties; (iii) “Qualified Trustee” means (A) a
corporation, national bank, national banking association or a trust company,
organized and doing business under the laws of any state or the United States of
America, authorized under such laws to exercise corporate trust powers and to
accept the trust conferred, having a combined capital and surplus of at least
$100,000,000 and subject to supervision or

60938517.DOCX    22

--------------------------------------------------------------------------------




examination by federal or state authority, (B) an institution insured by the
Federal Deposit Insurance Corporation or (C) an institution whose long-term
senior unsecured debt is rated either of the then in effect top two rating
categories of each of the Rating Agencies; and (iv) “Required Special Servicer
Rating” means (i) a rating of “CSS1” in the case of Fitch, (ii) on the S&P’s
“Select Service List” as a U.S. Commercial Mortgage Special Servicer in the case
of S&P and (iii) in the case of Moody’s, such special servicer is acting as
special servicer in a commercial mortgage loan securitization that was rated by
Moody’s within the twelve (12) month period prior to the date of determination,
and Moody’s has not downgraded or withdrawn the then-current rating on any class
of commercial mortgage securities or placed any class of commercial mortgage
securities on watch citing the continuation of such special servicer as special
servicer of such commercial mortgage securities.
“Qualifying Warner Music Space” shall have the meaning specified in Section
7.6.1 hereof.
“Qualifying Clear Channel Space” shall have the meaning specified in Section
7.5.1 hereof.
“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Realpoint or any
other nationally recognized statistical rating agency which has assigned a
rating to the Securities.
“Rating Agency Confirmation” shall mean a written affirmation from a Rating
Agency that the credit rating of the Securities issued by such Rating Agency
immediately prior to the occurrence of the event with respect to which such
Rating Agency Confirmation is sought will not be qualified, downgraded or
withdrawn as a result of the occurrence of such event, which affirmation may be
granted or withheld in such Rating Agency’s sole and absolute discretion.
“REA” shall mean that certain Grant of Easements and Establishment of Covenants,
Conditions and Restrictions more specifically described on Schedule V hereto, as
the same may be amended, supplemented or otherwise modified from time to time in
accordance with the terms and provisions of this Agreement.
“Realpoint” shall mean Realpoint, LLC, a Pennsylvania limited liability company.
“Related Entities” shall have the meaning specified in Section 5.2.10(f)(v)
hereof.
“Regulation AB” shall mean Regulation AB under the Securities Act and the
Exchange Act, as such Regulation may be amended from time to time.
“Related Property” shall mean a parcel of real property, together with
improvements thereon and personal property related thereto, that is “related”
within the meaning of the definition of Significant Obligor, to the Property.
“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note.
“Rents” shall mean all rents (including additional rents of any kind and
percentage rents), rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Action) or in
lieu of rent or rent equivalents, royalties (including, without

60938517.DOCX    23

--------------------------------------------------------------------------------




limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including security, utility and other
deposits), escalation charges, Lease termination payments, accounts, cash,
issues, profits, charges for services rendered, and other payments and
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or any of their agents or employees from any
and all sources arising from or attributable to the Property, and the
Improvements, including charges for oil, gas, water, steam, heat, ventilation,
air-conditioning, electricity, license fees, maintenance fees, charges for
Taxes, operating expenses or other amounts payable to Borrower (or for the
account of Borrower), revenues from telephone services, laundry, vending,
television and all receivables, customer obligations now existing or hereafter
arising or created out of the sale, lease, sublease, license, concession or
other grant of the right of the use and occupancy of the Property or rendering
of services by Borrower, Manager, or any of their respective agents or employees
and proceeds, if any, from business interruption or other loss of income
insurance.
“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, or (ii) a management agreement with a
Qualified Manager which is reasonably acceptable to Lender in form and
substance, provided that, with respect to this subclause (ii), Lender, at its
option, may require that Borrower obtain a Rating Agency Confirmation from each
Approved Rating Agency with respect to each such management agreement; and (b)
an assignment of management agreement and subordination of management fees
substantially in the form then used by Lender (or of such other form and
substance reasonably acceptable to Lender), executed and delivered to Lender by
Borrower and such Qualified Manager at Borrower’s expense.
“Replacement Reserve Subaccount” shall have the meaning set forth in Section
7.3.1 hereof.
“Replacement Reserve Funds” shall have the meaning set forth in Section 7.3.1
hereof.
“Replacement Reserve Monthly Deposit” shall mean the amount set forth on
Schedule IV.
“Replacements” shall have the meaning set forth in Section 7.3.1 hereof.
“Required Records” shall have the meaning set forth in Section 5.1.11(k) hereof.
“Required Repair Funds” shall have the meaning set forth in Section 7.1.1
hereof.
“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.
“Required Repairs Amount” shall mean the amount set forth on Schedule IV.
“Required Repairs Subaccount” shall have the meaning set forth in Section 7.1.1
hereof.
“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Funds,
the Replacement Reserve Funds, the Free Rent Reserve Funds, the Required Repair
Funds, the Excess Cash Reserve Funds, the Payment Reserve Funds, the Clear
Channel Reserve Funds, the Warner Music Reserve Funds and any other escrow or
reserve fund established pursuant to the Loan Documents.

60938517.DOCX    24

--------------------------------------------------------------------------------




“Reserve Subaccounts” shall mean, collectively, the Tax and Insurance Reserve
Subaccount, the Replacement Reserve Subaccount, the Free Rent Reserve
Subaccount, the Required Repairs Subaccount, the Excess Cash Reserve Subaccount,
the Casualty/Condemnation Subaccount, the Payment Reserve Subaccount, the Clear
Channel Reserve Subaccount, the Warner Music Reserve Subaccount and any other
escrow or reserve account established pursuant to the Loan Documents.
“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.
“Restricted Party” shall mean, collectively (a) Borrower, Guarantor and any
Affiliated Manager, and (b) any non-member manager or direct or indirect legal
or beneficial owner of, Borrower, Guarantor, any Affiliated Manager or any
non-member manager.
“Retention Amount” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.
“RICO” shall mean the Racketeer Influenced and Corrupt Organizations Act.
“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.
“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of an option or other transfer
or disposal of a legal or beneficial interest, whether direct or indirect.
“Securities” shall have the meaning set forth in Section 9.1 hereof.
“Securities Act” shall mean the Securities Act of 1933, as the same shall be
amended from time to time.
“Securitization” shall have the meaning set forth in Section 9.1 hereof.
“Security Instrument” shall mean that certain first priority mortgage, deed of
trust, deed to secure debt or similar security agreement, dated the date hereof,
executed and delivered by Borrower as security for the Obligations which
encumbers the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.
“Servicer” shall have the meaning set forth in Section 9.3 hereof.
“Servicing Agreement” shall have the meaning set forth in Section 9.3 hereof.
“Severed Loan Documents” shall have the meaning set forth in Section 8.1.2(c)
hereof.
“Significant Obligor” shall have the meaning set forth in Item 1101(k) of
Regulation AB under the Securities Act.

60938517.DOCX    25

--------------------------------------------------------------------------------




“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company which at all times prior to, on and after the date
hereof:
(i)    was, is and will be organized solely for the purpose of acquiring,
developing, owning, holding, selling, leasing, transferring, exchanging,
managing and operating the Property (and no other property), entering into this
Agreement with Lender and performing its obligations under the Loan Documents,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing;
(ii)    has not been, is not, and will not be engaged, in any business unrelated
to the acquisition, development, ownership, management or operation of the
Property;
(iii)    has not had, does not have, and will not have, any assets other than
those related to the Property;
(iv)    has not engaged, sought or consented to, and will not engage in, seek or
consent to, any dissolution, winding up, liquidation, consolidation, merger,
sale of all or substantially all of its assets, transfer of partnership or
membership interests (if such entity is a general partner in a limited
partnership or a member in a limited liability company) or amendment of its
limited partnership agreement, articles of incorporation, articles of
organization, certificate of formation or operating agreement (as applicable)
with respect to the matters set forth in this definition;
(v)    has been, now is, and will be a limited liability company organized in
the State of Delaware that (A) has only one member, (B) has at least two (2)
Independent Directors, (C) has not caused or allowed, and will not cause or
allow the member of such entity to take any Bankruptcy Action with respect to
itself unless the Independent Directors then serving as managers of the company
shall have consented in writing to such action, (D) has and shall have either
(1) a member which owns no economic interest in the company, has signed the
company’s limited liability company agreement and has no obligation to make
capital contributions to the company, or (2) two natural persons or one entity
that is not a member of the company, that has signed its limited liability
company agreement and that, under the terms of such limited liability company
agreement becomes a member of the company immediately prior to the resignation
or dissolution of the last remaining member of the company;
(vi)    has been, is and intends to remain solvent and has paid and shall pay
its debts and liabilities from its then available assets (including a
fairly-allocated portion of any personnel and overhead expenses that it shares
with any Affiliate) as the same shall become due, and has maintained and intends
to maintain adequate capital for the normal obligations reasonably foreseeable
in a business of its size and character and in light of its contemplated
business operations;
(vii)    has not failed, and will not fail, to correct any known
misunderstanding regarding the separate identity of such entity and has not and
shall not identify itself as a

60938517.DOCX    26

--------------------------------------------------------------------------------




division of any other Person (provided that merely identifying itself as a
subsidiary of another entity will not, in and of itself, breach the foregoing
provision);
(viii)    has maintained and will maintain its accounts, books and records
separate from any other Person and has filed and will file its own tax returns,
except to the extent that it (i) is treated as a “disregarded entity” for tax
purposes and has been filing consolidated tax returns or (ii) is required to
file consolidated tax returns by law and, if it is a corporation, has not filed
and shall not file a consolidated Federal income tax return with any other
corporation, except to the extent that it is required by law to file
consolidated tax returns;
(ix)    has maintained and will maintain its own records, books, resolutions and
agreements;
(x)    (i) has not commingled, and will not commingle, its funds or assets with
those of any other Person;
(xi)    has held and will hold its assets in its own name;
(xii)    has conducted and shall conduct its business in its name or in a name
franchised or licensed to it by an entity other than an Affiliate of itself or
of Borrower (provided that merely identifying itself as a subsidiary of another
entity will not, in and of itself, breach the foregoing provision);
(xiii)    has maintained and will maintain its books, bank accounts, balance
sheets, financial statements, accounting records and other entity documents
separate from any other Person and has not permitted, and will not permit, its
assets to be listed as assets on the financial statement of any other entity
except as required by GAAP or to the extent included on a consolidated statement
with its Affiliate; provided, however, that an appropriate notation shall be
made on any such consolidated statements to indicate its separateness from such
Affiliate and to indicate that its assets and credit are not available to
satisfy the debt and other obligations of such Affiliate or any other Person and
such assets shall be listed on its own separate balance sheet;
(xiv)    has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, only out of its own funds and assets (to the
extent of such funds and assets), and has maintained and will maintain a
sufficient number of employees in light of its contemplated business operations;
(xv)    has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;
(xvi)    as of the date hereof has no and will have no Indebtedness (including
loans, whether or not such loans are evidenced by a written agreement) other
than (i) the Loan, (ii) unsecured trade and operational debt incurred in the
ordinary course of business relating to the ownership and operation of the
Property and the routine administration of Borrower, which liabilities are not
more than sixty (60) days past the date incurred (unless expressly

60938517.DOCX    27

--------------------------------------------------------------------------------




permitted to contest same pursuant to this Agreement and same are being
contested in good faith by Borrower pursuant to the terms of this Agreement),
are not evidenced by a note and are paid when due, and which amounts are normal
and reasonable under the circumstances, (iii) capitalized leases that are
entered into in the ordinary course of business, for equipment or other items
related to the ownership and the operation of the Property whose removal would
not materially damage or impair the value of the Property and which is secured
only by such financed equipment or other item, as applicable, and (iv) such
other liabilities that are permitted pursuant to this Agreement; provided that
the amount of aggregate Indebtedness permitted pursuant to sub-clauses (ii) and
(iii) of this clause (xvi) (which, with respect to sub-clause (iii) of this
clause (xvi) only, shall be limited to amounts then due and payable) is at all
times less than three percent (3%) of the original principal amount of the Loan.
(xvii)    has not assumed or guaranteed or become obligated for, and will not
assume or guarantee or become obligated for, the debts of any other Person and
has not held out and will not hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;
(xviii)    has not acquired and will not acquire obligations or securities of
its partners, members or shareholders or any other Affiliate;
(xix)    has allocated and will allocate, fairly and reasonably, any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;
(xx)    has maintained and used, now maintains and uses, and will maintain and
use, separate stationery, invoices and checks bearing its own name (provided
that merely identifying itself as a subsidiary of another entity will not, in
and of itself, breach the foregoing provision);
(xxi)    except as pledged to Lender pursuant to the Loan Documents, has not
pledged and will not pledge its assets for the benefit of any other Person;
(xxii)    has held itself out and identified itself, and will hold itself out
and identify itself, as a separate and distinct entity under its own name or in
a name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person (provided that merely
identifying itself as a subsidiary of another entity will not, in and of itself,
breach the foregoing provision);
(xxiii)    has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;
(xxiv)    has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade

60938517.DOCX    28

--------------------------------------------------------------------------------




securities issued by an entity that is not an Affiliate of or subject to common
ownership with such entity);
(xxv)    has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself, and shall not identify itself, as a division of any
other Person (provided that merely identifying itself as a subsidiary of another
entity will not, in and of itself, breach the foregoing provision);
(xxvi)    other than capital contributions and distributions permitted under the
terms of its organizational documents, has not entered into or been a party to,
and will not enter into or be a party to, any transaction with its partners,
members, shareholders or Affiliates except in the ordinary course of its
business and on terms which are intrinsically fair, commercially reasonable and
are no less favorable to it than would be obtained in a comparable arm’s-length
transaction with an unrelated third party;
(xxvii)    intentionally left blank;
(xxviii)    has never actually made any payment under any indemnity to its
partners, officers, directors or members, as the case may be, and shall not have
any obligation to, and, from and after the date hereof, shall not indemnify its
partners, officers, directors or members, as the case may be, in each case
unless such an obligation or indemnification is fully subordinated to the Debt
and shall not constitute a claim against it in the event that its cash flow is
insufficient to pay the Debt;
(xxix)    if such entity is a corporation, it shall consider the interests of
its creditors in connection with all corporate actions;
(xxx)    does not and will not have any of its obligations guaranteed by any
Affiliate except as set forth in the Guaranty and the Environmental Indemnity;
(xxxi)    has conducted and shall conduct its business so that each of the
assumptions made about it and each of the facts stated about it in the
Insolvency Opinion are true;
(xxxii)    has complied and will comply with all of the terms and provisions
contained in its organizational documents and cause statements of facts
contained in its organizational documents to be and to remain true and correct;
and
(xxxiii)    has not permitted and shall not permit any Affiliate or constituent
party independent access to its bank accounts except as permitted under the Loan
Documents and the Management Agreement;
(xxxiv)    has paid and shall pay any taxes to be paid under applicable law; and
(xxxv)    has not allowed and will not allow any other Person to act in its
name, to the extent of its power to do so.

60938517.DOCX    29

--------------------------------------------------------------------------------




It is understood that nothing contained in this definition of “Special Purpose
Entity” shall require Borrower or Guarantor or any direct or indirect equity
owner in Borrower or Guarantor to make any additional capital contributions or
loans or otherwise provide funds to Borrower or Guarantor.
“State” shall mean the State of California.
“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and reasonably satisfactory to Lender and the company or companies
issuing the Title Insurance Policy, and containing a certification of such
surveyor satisfactory to Lender.
“Tax and Insurance Escrow Funds” shall have the meaning set forth in Section
7.2.1 hereof.
“Tax and Insurance Reserve Subaccount” shall have the meaning set forth in
Section 7.2.1 hereof.
“Taxes” shall mean all taxes, assessments, water rates or sewer rents, now or
hereafter levied or assessed or imposed against (a) the Property or part
thereof, together with all interest and penalties thereon and (b) against the
rents, issues, income or profits thereof or upon the lien or estate hereby
created, whether any or all of said taxes, assessments or charges be levied
directly or indirectly or as excise taxes or ad valorem real estate or personal
property taxes or as income taxes.
“TDRs” shall have the meaning set forth in Section 2.5 hereof.
“Tenant” shall mean the lessee of all or any portion of the Property under a
Lease.
“Third Party Manager” shall mean a Person which is reputable and experienced in
management organization, possessing experience in managing properties similar in
size, scope, class, use and value as the Property, as reasonably determined by
Lender.
“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.
“Title Company” shall mean the title insurance company which issued the Title
Insurance Policy.
“Title Insurance Policy” shall mean, an ALTA mortgagee title insurance policy in
a form acceptable to Lender (or, if the Property is in a State which does not
permit the issuance of such ALTA policy, such form as shall be permitted in such
State and acceptable to Lender) with respect to the Property and insuring the
lien of the Security Instrument encumbering the Property.
“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.
“Transferee” shall have the meaning set forth in Section 5.2.10(f)(iii) hereof.
“Transferee’s Principals” shall mean collectively, (A) Transferee’s managing
members, general partners or principal shareholders and (B) such other members,
partners or shareholders which directly or indirectly shall own a fifty‑one
percent (51%) or greater economic and voting interest in Transferee.

60938517.DOCX    30

--------------------------------------------------------------------------------




“UCC” shall mean the Uniform Commercial Code as in effect on the date hereof in
the State in which the Property is located; provided, however, that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection or priority of the security interest in any item or portion of
the collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State in which the Property is located (“Other UCC
State”), “UCC” means the Uniform Commercial Code as in effect in such Other UCC
State for purposes of the provisions hereof relating to such perfection or
effect of perfection or non-perfection or priority.
“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are (a)
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.
“Warner Music Lease” shall mean that certain Office Lease, dated as of June 27,
2002, by and between Media Center Development, LLC, a Delaware limited liability
company and predecessor-in-interest to Borrower, and Warner Music Group Inc., a
Delaware corporation, as amended by that certain First Amendment to Office
Lease, dated as of February 28, 2003, as the same may be further amended,
restated, supplemented or otherwise modified in accordance with the terms of
this Agreement.
“Warner Music Non-Renewal Premises” shall have the meaning set forth in Section
7.6.1 hereof.
“Warner Music Reserve Subaccount” shall have the meaning set forth in Section
7.6.1 hereof.
“Warner Music Reserve Monthly Deposit” shall have the meaning set forth in
Section 7.6.1 hereof.
“Warner Music Reserve Funds” shall have the meaning set forth in Section 7.6.1
hereof.
“Warner Music Reserve Funds Cap” shall have the meaning set forth in Section
7.6.1 hereof.
“Warner Music Re-tenanting Expenses” shall have the meaning set forth in Section
7.6.2 hereof.
“Warner Music” shall mean Warner Music Group, Inc., a Delaware corporation, or
any permitted successor or assignee under the Warner Music Lease.
“Yield Maintenance Premium” shall mean an amount equal to the greater of (a) one
percent (1%) of the outstanding principal balance of the Loan to be prepaid or
satisfied (the “Minimum Premium Amount”; provided that following the occurrence
and during the continuance of an Event of Default, the Minimum Premium Amount
shall be equal to three percent (3%) of the outstanding principal balance of the
Loan to be prepaid or satisfied, and (b) the excess, if any, of (i) the sum of

60938517.DOCX    31

--------------------------------------------------------------------------------




the present values of all then-scheduled payments of principal and interest
under the Note assuming that all scheduled payments are made timely and that the
remaining outstanding principal and interest on the Loan is paid on the Open
Prepayment Date (with each such payment and assumed payment discounted to its
present value at the date of prepayment at the rate which, when compounded
monthly, is equivalent to the Prepayment Rate when compounded semi-annually and
deducting from the sum of such present values any short-term interest paid from
the date of prepayment to the next succeeding Payment Date in the event such
payment is not made on a Payment Date), over (ii) the principal amount being
prepaid.
Section 1.2    Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.
ARTICLE II.    

GENERAL TERMS
Section 2.1    Loan Commitment; Disbursement to Borrower.
2.1.1    Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make, and Borrower hereby
agrees to borrow, the Loan on the Closing Date.
2.1.2    Single Disbursement to Borrower. Borrower may request and receive only
one disbursement hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be re-borrowed. Borrower
acknowledges and agrees that the Loan has been fully funded as of the Closing
Date.
2.1.3    The Note, Security Instrument and Loan Documents. The Loan shall be
evidenced by the Note and secured by the Security Instrument, the Assignment of
Leases and the other Loan Documents.
2.1.4    Use of Proceeds. Borrower shall use the proceeds of the Loan to (a)
refinance the Property and/or repay and discharge any existing loans relating to
the Property, if any, (b) pay all past-due Basic Carrying Costs, if any, with
respect to the Property, (c) make deposits into the Reserve Funds on the Closing
Date in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, as reasonably approved by Lender, (e)
fund any working capital requirements of the Property, and (f) distribute the
balance, if any, to Borrower.
Section 2.2    Interest Rate.

60938517.DOCX    32

--------------------------------------------------------------------------------




2.2.1    Interest Rate. Subject to Section 2.2.4 hereof, interest on the
Outstanding Principal Balance shall accrue from the Closing Date to but
excluding the Maturity Date at the Interest Rate.
2.2.2    Interest Calculation. With respect to any applicable period, interest
on the Outstanding Principal Balance shall be calculated by multiplying (a) the
actual number of days elapsed in the period for which the calculation is being
made by (b) a daily rate based on the Interest Rate and a three hundred sixty
(360) day year by (c) the average Outstanding Principal Balance in effect for
the applicable period as calculated by Lender.
2.2.3    Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the Outstanding Principal Balance
and, to the extent permitted by law, all accrued and unpaid interest in respect
thereof and any other amounts then due pursuant to the Loan Documents, shall
accrue interest at the Default Rate, calculated from the date such payment was
due without regard to any grace or cure periods contained herein.
2.2.4    Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.
Section 2.3    Debt Service Payments.
2.3.1    Payments Generally. For purposes of making payments hereunder, but not
for purposes of calculating Interest Periods, if the day on which such payment
is due is not a Business Day, then amounts due on such date shall be due on the
immediately preceding Business Day. All amounts due pursuant to this Agreement
and the other Loan Documents shall be payable without setoff, counterclaim,
defense or any other deduction whatsoever.
2.3.2    Monthly Debt Service Payment. On December 6, 2012 (the “First Payment
Date”), Borrower shall make a payment of interest only for the period commencing
on and including the Closing Date through and including December 5, 2012. On
January 6, 2013 and each subsequent Payment Date up to and including the
Maturity Date, Borrower shall make a payment to Lender of principal and interest
in an amount equal to the Monthly Debt Service

60938517.DOCX    1

--------------------------------------------------------------------------------




Payment Amount, which payments shall be applied first to accrued and unpaid
interest and the balance to principal.
2.3.3    Payment on Maturity Date. Borrower shall pay to Lender not later than
3:00 P.M., New York City time, on the Maturity Date the Outstanding Principal
Balance, all accrued and unpaid interest and all other amounts due hereunder and
under the Note, the Security Instrument and the other Loan Documents.
2.3.4    Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents, other than the payment of principal due on the
Maturity Date, is not paid by Borrower within two (2) days following the date on
which it is due, Borrower shall pay to Lender upon demand an amount equal to the
lesser of (a) five percent (5%) of such unpaid sum, and (b) the Maximum Legal
Rate, in order to defray the expense incurred by Lender in handling and
processing such delinquent payment and to compensate Lender for the loss of the
use of such delinquent payment. Any such amount shall be secured by the Security
Instrument and the other Loan Documents to the extent permitted by applicable
law.
2.3.5    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in Dollars in immediately available funds at Lender’s
office or as otherwise directed by Lender, and any funds received by Lender
after such time shall, for all purposes hereof, be deemed to have been paid on
the next succeeding Business Day. Any prepayments required to be made hereunder
or under the Cash Management Agreement by Lender or Servicer out of the Deposit
Account shall be deemed to have been timely made for purposes of this Section
2.3.5.
Section 2.4    Prepayments.
2.4.1    Voluntary Prepayments.
(a)    Except as otherwise provided herein, Borrower shall not have the right to
prepay the Loan in whole or in part prior to the Maturity Date.
(b)    Permitted Prepayment. Borrower shall have the right to prepay in full,
but not in part, the entire Outstanding Principal Balance on any Business Day
beginning eighteen (18) months after the First Payment Date provided that
Borrower gives Lender at least thirty (30) days prior written notice thereof and
such prepayment is accompanied by (a) all accrued and unpaid interest on the
Outstanding Principal Balance prepaid, (b) the Yield Maintenance Premium (if
due) and (c) all other amounts due under the Note, this Agreement, or any of the
other Loan Documents. In addition, if any such prepayment is not made on a
Payment Date, Borrower shall also pay interest on the principal amount so
prepaid through the next succeeding Payment Date.
(c)    Open Prepayment. On the Open Prepayment Date, or on any Payment Date
thereafter, so long as no Event of Default has occurred and is continuing,
Borrower may, at its option and upon not less than thirty (30) days prior
written notice to Lender, prepay the entire Outstanding Principal Balance
provided that such prepayment is accompanied by (a) all accrued

60938517.DOCX    1

--------------------------------------------------------------------------------




and unpaid interest on the Outstanding Principal Balance prepaid and (b) all
other amounts due under the Note, this Agreement, or any of the other Loan
Documents, without payment of the Yield Maintenance Premium. In addition, if for
any reason Borrower prepays the Loan on a day other than a Payment Date,
Borrower shall also pay interest on the principal amount so prepaid through the
next succeeding Payment Date. Borrower may rescind and revoke any notice of
prepayment without cost or expense to Borrower so long as such rescission is
made at least three (3) Business Days prior to the date of prepayment specified
in the original notice of prepayment and provided that, in the event of such
timely rescission or revocation, Borrower shall be obligated to promptly
reimburse Lender for all of the actual of pocket reasonable costs and expenses
(including legal fees and costs) incurred by Lender in connection with the
anticipated prepayment.
2.4.2    Mandatory Prepayments. Following any Casualty or Condemnation, on the
next occurring Payment Date following the date on which Lender actually receives
any Net Proceeds, if Lender is not obligated to make such Net Proceeds available
to Borrower for Restoration, Borrower shall prepay, or authorize Lender to apply
Net Proceeds as a prepayment of, the Outstanding Principal Balance of the Note
in an amount equal to one hundred percent (100%) of such Net Proceeds without
the payment of the Yield Maintenance Premium or any other premium or penalty;
provided, however, if an Event of Default has occurred and is continuing, Lender
may apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion. Any partial prepayment under this Section 2.4.2
shall be applied to the last payments of principal due under the Loan and shall
not in any event reduce or otherwise change the Monthly Debt Service Payment
Amount.
2.4.3    Prepayments Made While an Event of Default Exists. If, following the
occurrence and during the continuance of an Event of Default, payment of all or
any part of the Debt is tendered by Borrower for any reason or otherwise
recovered by Lender (including, without limitation, through acceleration or the
application of any Reserve Funds or Net Proceeds), such tender or recovery shall
include (a) interest at the Default Rate on the outstanding principal amount of
the Loan from the date such Event of Default occurred through the end of the
Interest Period related to the Payment Date next occurring following the date of
such tender or recovery, or if such tender or recovery occurs on a Payment Date,
through and including the Interest Period related to such Payment Date and
(b) an amount equal to the applicable Yield Maintenance Premium.
Section 2.5    TDR Release. At any time after the date hereof, Borrower may
transfer and obtain a release of and from the Lien of the Security Instrument
upon at least thirty (30) days’ prior written notice transferrable excess
development rights which benefit the Property (“TDRs”), provided that any such
release shall only be granted if the following conditions have been met or
satisfied:
(a)    Borrower shall reimburse Lender for any costs and expenses it reasonably
incurs arising from the transfer of the TDRs and any release of the TDRs from
the Lien of the Security Instrument (including, without limitation, reasonable
attorneys’ fees and expenses);

60938517.DOCX    1

--------------------------------------------------------------------------------




(b)    At the time Borrower requests such release and at the time such release
is granted there is no continuing Event of Default and no Event of Default would
occur as a result of the release;
(c)    Requirements under all laws, statutes, rules and regulations (including,
without limitation, all zoning and subdivision laws, setback requirements,
sideline requirements, parking ratio requirements, use requirements, building
and fire code requirements, environmental requirements and wetlands
requirements) applicable to the Property which are necessary to accomplish the
transfer of the TDRs shall have been fulfilled and the Property shall, after
giving effect to the release of the TDRs continue to comply with all such
applicable Legal Requirements and Borrower shall have delivered to Lender such
evidence thereof as Lender reasonably requires, which in form and substance is
appropriate for the jurisdiction in which the Property is located;
(d)    the representations and warranties made by Borrower in this Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such conveyance (and after giving effect to such
conveyance);
(e)    Borrower shall submit to Lender, not less than 10 days prior to the date
of such release:
(A)
a release of Lien for the TDRs (for execution by Lender) in a form appropriate
in the State and satisfactory to Lender in its reasonable discretion;

(B)
zoning opinions or other evidence reasonably satisfactory to Lender (which may
include an appropriate endorsement to the title insurance policy) that after
giving effect to the release and transfer, the Property complies with all
applicable zoning requirements; and

(C)
an Officer’s Certificate certifying that (i) the applicable documentation is in
compliance, in all material respects, with all applicable Legal Requirements,
(ii) the release of the TDR will not adversely affect the use, operations,
economic value of, or the revenue produced by the Improvements located on the
Property, (iii) cause any portion of the Property to be in violation, in any
material respect, of any applicable Legal Requirements or (iv) violate any
Leases, reciprocal easement agreements or operating agreements affecting the
Property.

(f)    Borrower shall execute such reasonable documents and instruments as are
typical for similar transactions. If a Securitization shall have occurred if
requested by Lender,

60938517.DOCX    1

--------------------------------------------------------------------------------




an opinion that the transfer and release of the TDRs will not be a “significant
modification” of the Loan within the meaning of Section 1.860G 2 of the
regulations of the United States Department of the Treasury and the release will
not cause any REMIC, with respect to the Securitization, if any, holding the
Loan to fail to qualify as a REMIC within the meaning of Section 1.860G 2 of the
regulations of the United States Department of the Treasury and that all other
requirements applicable, if any, to the Securitization, have been satisfied or
have not otherwise been violated and if such TDRs are being transferred to an
Affiliate of Borrower, a new Insolvency Opinion shall have been delivered to
Lender; and
(g)    If the Loan is included in a REMIC Trust, Lender shall not be required to
release any TDRs if the ratio of the unpaid principal balance of the Loan to the
value of the remaining Property after the proposed transfer and release of such
TDRs shall be greater than 125% (such value to be determined, in Lender's sole
discretion, by any commercially reasonable method permitted to a REMIC Trust;
and which shall exclude the value of personal property or going concern value,
if any), unless Lender receives an opinion of counsel that the applicable
Securitization will not fail to maintain its status as a REMIC Trust as a result
of the transfer and release of the TDRs from the Lien of the Security
Instrument.
Section 2.6    Release of Property.
2.6.1    Release of Property. Except as set forth in Section 2.6.2 below, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Security Instrument.
2.6.2    Release on Payment in Full.
(a)    Lender shall, upon the written request and at the expense of Borrower,
upon payment in full of the Debt in accordance with the terms of this Agreement
and the other Loan Documents, release the Lien of the Security Instrument and
the other Loan Documents.
(b)    In connection with the release of the Security Instrument, Borrower shall
submit to Lender, concurrently with the request under Section 2.6.2(a) hereof, a
release of Lien (and the related Loan Documents) for the Property for execution
by Lender. Such release shall be in a form appropriate in the jurisdiction in
which the Property is located and that would be satisfactory to a prudent lender
and contains standard provisions, if any, protecting the rights of the releasing
lender.
Section 2.7    Cash Management.
2.7.1    Clearing Account.
(c)    Borrower shall establish and maintain a segregated Eligible Account (the
“Clearing Account”) with the Clearing Bank in trust for the benefit of Lender,
which Clearing Account shall be under the sole dominion and control of Lender.
The Clearing Account shall be entitled “P1 Hudson MC Partners, LLC, as trustor,
for the benefit of JEFFERIES LOANCORE LLC, as Secured Party – Clearing Account,”
or such other name as required by Lender from time to time. Borrower (i) hereby
grants to Lender a first priority security interest in the Clearing Account

60938517.DOCX    2

--------------------------------------------------------------------------------




and all deposits at any time contained therein and the proceeds thereof, and
(ii) will take all actions necessary to maintain in favor of Lender a perfected
first priority security interest in the Clearing Account, including, without
limitation, the execution of any account control agreement required by Lender.
Borrower will not in any way alter, modify or close the Clearing Account and
will notify Lender of the account number thereof. Except as may be expressly
permitted in the Clearing Account Agreement, Lender and Servicer shall have the
sole right to make withdrawals from the Clearing Account and all costs and
expenses for establishing and maintaining the Clearing Account shall be paid by
Borrower. All monies now or hereafter deposited into the Clearing Account shall
be deemed additional security for the Debt. As of the date hereof, pursuant to
the terms of the Clearing Account Agreement, the Clearing Account has been
assigned the following number at Clearing Bank: 4945744787.
(d)    Borrower shall, or shall cause Manager to, deliver written instructions
to all Tenants under Leases to deliver all Rents payable thereunder directly to
the Clearing Account. Borrower shall, and shall cause Manager to, deposit into
the Clearing Account within three (3) Business Days after receipt all amounts
received by Borrower or Manager constituting Rents. The Clearing Account
Agreement and Clearing Account shall remain in effect until the Loan has been
repaid in full.
(e)    Prior to any Cash Management Period, Borrower shall cause Clearing Bank
to transfer to Borrower’s Operating Account in immediately available funds by
Federal wire transfer all amounts on deposit in the Clearing Account (less any
required minimum balance pursuant to the terms of the Clearing Account
Agreement) once every Business Day. As of the date hereof, Borrower’s Operating
Account has been assigned the following number with Clearing Bank: 4945742112
(“Borrower’s Operating Account”).
(f)    During any Cash Management Period, Lender shall cause the Clearing Bank
to transfer to the Deposit Account in immediately available funds by Federal
wire transfer all amounts on deposit in the Clearing Account (less any required
minimum balance pursuant to the terms of the Clearing Account Agreement) once
every Business Day.
(g)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, direct Clearing Bank to immediately pay over all funds on deposit in the
Clearing Account to Lender and to apply any such funds to the payment of the
Debt in any order in its sole discretion.
(h)    Funds deposited into the Clearing Account shall not be commingled with
other monies held by Borrower, Manager or Clearing Bank.
(i)    Borrower shall not further pledge, assign or grant any security interest
in the Clearing Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(j)    Borrower shall indemnify Lender and Clearing Bank and hold Lender and
Clearing Bank harmless from and against any and all actions, suits, claims,
demands, liabilities,

60938517.DOCX    1

--------------------------------------------------------------------------------




losses, actual damages (excluding punitive damages and consequential damages
(other than punitive damages or consequential damages that are assessed against
an Indemnified Party, and other than any diminution in value or lost revenue
which are in any way related to Hazardous Substances or Environmental
Statutes)), obligations and costs and expenses (including litigation costs and
reasonable attorneys’ fees and expenses) arising from or in any way connected
with the Clearing Account, the Clearing Account Agreement or the performance of
the obligations for which the Clearing Account was established (unless arising
from the gross negligence or willful misconduct of Lender or Clearing Bank, as
applicable).
2.7.2    Deposit Account.
(a)    Lender shall establish and maintain a segregated Eligible Account (the
“Deposit Account”) to be held by Deposit Bank in trust for the benefit of
Lender, which Deposit Account shall be under the sole dominion and control of
Lender. The Deposit Account shall be entitled “P1 Hudson MC Partners, LLC
Deposit Acct FBO Jefferies LoanCore LLC, Lender,” or such other name as required
by Lender from time to time. Lender will also establish subaccounts of the
Deposit Account which shall at all times be Eligible Accounts (and may be ledger
or book entry accounts and not actual accounts) (such subaccounts are referred
to herein as “Subaccounts”). Borrower (i) hereby grants to Lender a first
priority security interest in the Deposit Account and the Subaccounts and all
deposits at any time contained therein and the proceeds thereof, and (ii) will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Deposit Account and the Subaccounts,
including, without limitation, filing or authorizing Lender to file UCC-1
financing statements and continuations thereof. Borrower will not in any way
alter, modify or close the Deposit Account and will notify Lender of the account
number thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Deposit Account and the Subaccounts and all costs and
expenses for establishing and maintaining the Deposit Account and the
Subaccounts shall be paid by Borrower. All monies now or hereafter deposited
into the Deposit Account and the Subaccounts shall be deemed additional security
for the Debt.
(b)    Provided no Event of Default shall have occurred and be continuing, on
each Payment Date (or, if such Payment Date is not a Business Day, on the
Business Day immediately following such date) all funds on deposit in the
Deposit Account shall be applied by Lender (or by Deposit Bank at Lender’s
direction) to the payment of the following items in the order indicated:
(ii)    First, payment to Lender (for deposit in the Tax and Insurance Reserve
Subaccount) in respect of the Tax and Insurance Escrow Funds in accordance with
the terms and conditions of Section 7.2 hereof, to be disbursed as set forth in
this Agreement;
(iii)    Second, payment to Deposit Bank of the fees and expenses of Deposit
Bank then due and payable pursuant to the Cash Management Agreement;
(iv)    Third, payment to Lender of the Monthly Debt Service Payment Amount,
applied first to the payment of interest computed at the Interest Rate with the
remainder applied to the reduction of the Outstanding Principal Balance;

60938517.DOCX    2

--------------------------------------------------------------------------------




(v)    Fourth, payment to Lender (for deposit in the Replacement Reserve
Subaccount) in respect of the Replacement Reserve Monthly Deposit in accordance
with the terms and conditions of Section 7.3.1 hereof;
(vi)    Fifth, payment to Lender of any other amounts then due and payable under
the Loan Documents (other than the Outstanding Principal Balance);
(vii)    Sixth, payment to Borrower in an amount equal to the aggregate of (A)
operating expenses due and payable by Borrower during the succeeding month as
set forth in the Approved Annual Budget, and (B) Extraordinary Expenses, if any,
approved by Lender;
(viii)    Seventh, payment to Lender (for deposit in the Clear Channel Reserve
Subaccount) in respect of the Clear Channel Reserve Monthly Deposit, if any, in
accordance with the terms and conditions of Section 7.5.1 hereof;
(ix)    Eighth, payment to Lender (for deposit in the Warner Music Reserve
Subaccount) in respect of the Warner Music Reserve Monthly Deposit, if any, in
accordance with the terms and conditions of Section 7.6.1 hereof;
(x)    Ninth, if a Cash Trap Period is then continuing, payment of all amounts
then remaining after payment of items (i) through (viii) (all amounts then
remaining after payment of items (i) through (viii) being hereinafter referred
to as “Excess Cash”) to the Excess Cash Reserve Fund in accordance with the
terms and conditions of Section 7.7 hereof; and
(xi)    Lastly, if no Cash Trap Period is then continuing, all Excess Cash to
Borrower (including any funds then held in the Borrower’s Subaccount).
(c)    The insufficiency of funds on deposit in the Deposit Account shall not
relieve Borrower of the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.
(d)    Notwithstanding Section 2.7.2(b) above, following the occurrence of an
Event of Default and during the continuance thereof, all funds on deposit in the
Deposit Account may be applied by Lender in such order and priority as Lender
shall determine in its sole discretion until the Debt has been paid in full.
(e)    Borrower hereby agrees to reasonably cooperate with Lender with respect
to any requested modifications to the Cash Management Agreement for the purpose
of establishing additional sub-accounts in connection with any payments
otherwise required under this Agreement and the other Loan Documents.
2.7.3    Payments Prior to Cash Management Period. Prior to any Cash Management
Period, on each Payment Date, Borrower shall cause the amounts described in

60938517.DOCX    3

--------------------------------------------------------------------------------




Section 2.7.2(b)(i) through (viii) to be paid to Lender in accordance with the
terms and provisions of the Loan Documents.
2.7.4    Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement and the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds shall
be deemed satisfied to the extent sufficient amounts are deposited in the
Deposit Account to satisfy such obligations on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.
ARTICLE III.    

EXCULPATION
Section 3.1    Exculpation.
(h)    Subject to the qualifications below, Lender shall not enforce the
liability and obligation of Borrower to perform and observe the obligations
contained in the Note, this Agreement, the Security Instrument or the other Loan
Documents by any action or proceeding wherein a money judgment shall be sought
against Borrower, except that Lender may bring a foreclosure action, an action
for specific performance or any other appropriate action or proceeding to enable
Lender to enforce and realize upon its interest under the Note, this Agreement,
the Security Instrument and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Security Instrument and the other Loan Documents, agrees that it shall not
sue for, seek or demand any deficiency judgment against Borrower in any such
action or proceeding under, or by reason of, or in connection with, the Note,
this Agreement, the Security Instrument or the other Loan Documents. The
provisions of this Section 3.1 shall not, however, (a) constitute a waiver,
release or impairment of any obligation evidenced or secured by any of the Loan
Documents; (b) impair the right of Lender to name Borrower as a party defendant
in any action or suit for foreclosure and sale under the Security Instrument;
(c) affect the validity or enforceability of or any Guaranty made in connection
with the Loan or any of the rights and remedies of Lender thereunder; (d) impair
the right of Lender to obtain the appointment of a receiver; (e) impair the
enforcement of the Assignment of Leases; or (f) constitute a prohibition against
Lender seeking a deficiency judgment against Borrower in order to fully realize
the security granted by the Security Instrument or commencing any other
appropriate action or proceeding in order for Lender to exercise its remedies
against the Property.
(i)    Nothing contained herein shall in any manner or way release, affect or
impair the right of Lender to recover, and Borrower shall be fully and
personally liable and subject to legal action, for any losses, damages
(excluding punitive damages and consequential damages (other than punitive
damages or consequential damages that are assessed against Lender, and other

60938517.DOCX    4

--------------------------------------------------------------------------------




than any diminution in value or lost revenue which are in any way related to
Hazardous Substances or Environmental Statutes), costs, expenses, liabilities
(including, without limitation, strict liability), claims, obligations,
settlement payments, penalties, fines, assessments, citations, litigation,
demands, defenses, judgments, suits, proceedings or other expenses of any kind
whatsoever incurred or suffered by Lender (including reasonable attorneys’ fees
and expenses and court costs) arising out of or in connection with the
following:
(i)    fraud or intentional misrepresentation by or on behalf of Borrower,
Guarantor, or any Affiliate of any of them in connection with the Loan or the
Property;
(ii)    willful misconduct of Borrower, Guarantor or any Affiliate of any of
them in connection with the Loan or the Property;
(iii)    breach of any representation, warranty, covenant or indemnification
provision in the Environmental Indemnity, the Loan Agreement or the Security
Instrument concerning Environmental Statutes or Hazardous Substances;
(iv)    intentional physical waste of the Property by any Restricted Party;
(v)    the intentional removal or disposal of any portion of the Property after
an Event of Default by Borrower, Guarantor, or any Affiliate of either of the
foregoing entities;
(vi)    breach of any Legal Requirement (including RICO) mandating the
forfeiture by Borrower of the Property, or any portion thereof, because of the
conduct or purported conduct of criminal activity by Borrower or any Restricted
Party in connection therewith;
(vii)    any misrepresentation, misleading or incorrect certification or breach
of any representation, warranty or certification contained in this Agreement or
any other Loan Document or in any document executed in connection therewith,
pursuant to any of the Loan Documents or otherwise to induce Lender to make the
Loan, or any advance thereof, or to release monies from any account held by
Lender (including any reserve or escrow) or to take other action with respect to
the Collateral;
(viii)    misapplication, misappropriation or conversion by or on behalf of
Borrower of (A) any Insurance Proceeds, (B) any Awards, (C) any Rents, (D) any
Rents paid more than one (1) month in advance, or (E) any other monetary
collateral for the Loan;
(ix)    failure to pay charges for Taxes, Other Charges, labor or materials or
judgments that can create Liens on any portion of the Property, unless such
charges are the subject of a bona fide dispute in which Borrower is contesting
the amount or validity thereof in accordance with the terms of this Agreement;
provided, however, there shall be no recourse liability pursuant to this clause
(ix) for any losses of Lender first arising after the Applicable Date (as
defined below) to the extent (a) such loss arises due to the failure of the
Property

60938517.DOCX    1

--------------------------------------------------------------------------------




to produce sufficient cash flow to pay for such amounts, and (b) there are
insufficient funds in the applicable Reserve Subaccount to pay such amounts;
(x)    failure to deliver to Lender any security deposits, advance deposits or
any other deposits collected with respect to the Property upon a foreclosure of
the Property or action in lieu thereof, except to the extent any such security
deposits were applied in accordance with the terms and conditions of any of the
Leases prior to the occurrence of the Event of Default that gave rise to such
foreclosure or action in lieu thereof;
(xi)    failure by Borrower to obtain and maintain, from time to time, the fully
paid for insurance policies in accordance with the terms hereof; provided,
however, there shall be no recourse liability pursuant to this clause (xi) for
any losses of Lender first arising after the Applicable Date (as defined below)
to the extent (a) such loss arises due to the failure of the Property to
generate sufficient income to maintain the insurance policies required by this
Agreement in force and (b) there are insufficient funds in the applicable
Reserve Subaccount to pay the premiums for such insurance policies;
(xii)    Any Restricted Party shall contest, or direct any other Person to
contest, the validity or enforceability of any Loan Document or any portion
thereof, or the Lender’s security interest in the Property and/or shall assert
any defense or take any action for the purpose of delaying, hindering or
impairing Lender’s enforcement of its rights or remedies under Loan Documents or
the realization on any security provided for the Loan, other than a successful
good faith assertion of a defense of full payment and/or full performance of an
Obligation;
(xiii)    Borrower failing to comply (other than a failure described in Section
3.1 (c) (H) of this Agreement) with any representation, warranty or covenant set
forth in Section 4.1.30 of this Agreement or failure by Borrower to maintain its
status as a Special Purpose Entity (unless such failure is de minimis and
promptly cured), as required by, and in accordance with, the terms and
provisions of the Loan Agreement or the Security Instrument; provided, however,
that notwithstanding the foregoing, there shall be no liability to Borrower
resulting from Borrower’s failure to comply with clause (xxxiv) of the
definition of Special Purpose Entity as set forth herein, solely to the extent
there is insufficient cash flow from the Property to pay the taxes required to
be paid by Borrower pursuant to such clause (xxxiv); or
(xiv)    Borrower’s indemnifications of Lender set forth in Section 9.2 of this
Agreement.
As used in clauses (ix) and (xi) above, “Applicable Date” shall mean the date on
which (A) Borrower tenders to Lender (whether or not Lender accepts such tender)
an unconditional deed-in-lieu of foreclosure for the Property together with
evidence reasonably satisfactory to Lender that (i) there are no Liens on the
Property that do not constitute Permitted Encumbrances and (ii) the Property is
in compliance with the Environmental Indemnity, or (B) Lender acquires title to
the Property through completion of a foreclosure action and Borrower has
surrendered possession of the Property to Lender.

60938517.DOCX    2

--------------------------------------------------------------------------------




(j)    Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (i) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Security Instrument or to require that all collateral
shall continue to secure all of the Obligations in accordance with the Loan
Documents, and (ii) Borrower shall be personally liable for the payment of the
Debt in the event of: (A) Borrower or Guarantor filing a voluntary petition
under the Bankruptcy Code or any other federal or state bankruptcy or insolvency
law; (B) the filing of an involuntary petition against Borrower or Guarantor
under the Bankruptcy Code or any other Federal or state bankruptcy or insolvency
law, in which any Restricted Party (by way of example, but not limitation, such
Person seeks the appointment of a receiver or files a bankruptcy petition),
consents to, aids, solicits, supports, or otherwise cooperates or colludes to
cause such condition or event; (C) any Restricted Party filing an answer
consenting to or otherwise acquiescing or joining in any involuntary petition
filed against Borrower or Guarantor, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (D) any
Restricted Party consenting to or otherwise acquiescing or joining in an
application for the appointment of a custodian, receiver, trustee, or examiner
for Borrower or any portion of the Property; (E) Borrower or Guarantor making an
assignment for the benefit of creditors, or admitting, in writing or in any
legal proceeding (unless failure to make such admission would be a violation of
law), its insolvency or inability to pay its debts as they become due; (F)
Borrower failing to obtain Lender’s prior written consent to any Indebtedness or
voluntary Lien encumbering the Property as required by this Agreement or the
Security Instrument; (G) Borrower failing to obtain Lender’s prior written
consent to any Transfer, as required by this Agreement or the Security
Instrument; (H) (i) Borrower failing to comply with any representation, warranty
or covenant set forth in Section 4.1.30 hereof or failing to maintain its status
as a Single Purpose Entity, as required by, and in accordance with, the terms
and provisions of this Agreement or the Security Instrument, and (ii) the
substantive consolidation of Borrower or the Property into the bankruptcy estate
of another Person; provided, however, that notwithstanding the foregoing, there
shall be no liability to Borrower resulting from Borrower’s failure to comply
with clause (xxxiv) of the definition of Special Purpose Entity as set forth
herein, solely to the extent there is insufficient cash flow from the Property
to pay the taxes required to be paid by Borrower pursuant to such clause
(xxxiv), or (I) the first Monthly Debt Service Payment Amount is not paid when
due.
ARTICLE IV.    

REPRESENTATIONS AND WARRANTIES
Section 4.1    Borrower Representations. As used in this Section 4.1,
“knowledge” as it pertains to Borrower, shall not include any knowledge garnered
by Borrower solely (i) constructively, or (ii) through imputation. Borrower
represents and warrants as of the date hereof that:
4.1.6    Organization. Borrower has been duly organized and is validly existing
and in good standing with requisite power and authority to own its properties
and to transact the business in which it is now engaged. Borrower is duly
qualified to do business and is in good standing in each jurisdiction where it
is required to be so qualified in connection with its properties, businesses and
operations. Borrower possesses all rights, licenses, permits and

60938517.DOCX    3

--------------------------------------------------------------------------------




authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property. The ownership interests of Borrower are as set forth on the
organizational chart attached hereto as Schedule III. Borrower (a) has complied
in all material respects with its certificate of formation and limited liability
company operating agreement, as applicable; (b) has maintained complete books
and records and bank accounts separate from those of its Affiliates; (c) has
obeyed all limited liability company formalities required to maintain its status
as, and at all times has held itself out to the public as, a legal entity
separate and distinct from any other entity (including, but not limited to, any
Affiliate thereof); and (d) has all requisite limited liability company and
other power and authority to conduct its business and to own its property, as
now conducted or owned, and as contemplated by this Agreement, including,
without limitation, the power and authority to do business in the state in which
the Property is located. The signatory hereto has all necessary power, authority
and legal right to execute this Agreement, the Note and the other Loan Documents
on Borrower’s behalf to which Borrower is a party. Guarantor has the necessary
limited liability company power, authority and legal right to execute, deliver
and perform its obligations under the Guaranty.
4.1.7    Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and the other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute the legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).
4.1.8    No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower and/or Guarantor, as applicable, will
not conflict with or result in a material breach of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any Lien, charge or encumbrance (other than pursuant to the Loan
Documents) upon any of the property or assets of Borrower pursuant to the terms
of any indenture, mortgage, deed of trust, loan agreement, partnership
agreement, management agreement or other material agreement or instrument to
which Borrower is a party or by which any of Borrower’s property or assets is
subject, nor will such action result in any material violation of the provisions
of any Legal Requirements of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any court or any
such Governmental Authority required for the execution, delivery and performance
by Borrower and/or Guarantor, as applicable, of this Agreement or any other Loan
Documents has been obtained and is in full force and effect.
4.1.9    Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or,
to Borrower’s knowledge, threatened in writing against or affecting Borrower,
Guarantor or the Property, which

60938517.DOCX    1

--------------------------------------------------------------------------------




actions, suits or proceedings, if determined against Borrower, Guarantor or the
Property, would materially adversely affect the condition (financial or
otherwise) or business of Borrower, Guarantor or the condition or ownership of
the Property.
4.1.10    Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which is reasonably likely to materially and
adversely affect Borrower or the Property, or Borrower’s business, properties or
assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property are
bound. Borrower has no material financial obligation under any indenture,
mortgage, deed of trust, loan agreement or other material agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
otherwise bound, other than (a) any obligations incurred in the ordinary course
of the operation of the Property as permitted pursuant to clause (xvi) of the
definition of “Special Purpose Entity” set forth in Section 1.1 hereof, and (b)
the obligations under the Loan Documents.
4.1.11    Title. Borrower has good, marketable and insurable fee simple title to
the real property comprising part of the Property and good title to the balance
of the Property, free and clear of all Liens whatsoever except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. The Permitted Encumbrances in the
aggregate do not materially and adversely affect the value, operation or use of
the Property (as currently used) or Borrower’s ability to repay the Loan. The
Security Instrument and the Assignment of Leases, when properly recorded in the
appropriate records, together with any UCC-1 financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents, and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. To Borrower’s
knowledge, there are no claims for payment for work, labor or materials
affecting the Property which are or may become a Lien prior to, or of equal
priority with, the Liens created by the Loan Documents.
4.1.12    Solvency. Borrower has (a) not entered into the transaction
contemplated by this Agreement or executed the Note, this Agreement or any other
Loan Documents with the actual intent to hinder, delay or defraud any creditor
and (b) received reasonably equivalent value in exchange for its obligations
under such Loan Documents. After giving effect to the Loan, the fair saleable
value of Borrower’s assets exceeds and will, immediately following the making of
the Loan, exceed Borrower’s total liabilities, including, without limitation,
subordinated, unliquidated, disputed and contingent liabilities. The fair
saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted

60938517.DOCX    2

--------------------------------------------------------------------------------




or as proposed to be conducted. Borrower does not intend to, and does not
believe that it will, incur debts and liabilities (including contingent
liabilities and other commitments) beyond its ability to pay such debts and
liabilities as they mature (taking into account the timing and amounts of cash
to be received by Borrower and the amounts to be payable on or in respect of the
obligations of Borrower). No Bankruptcy Action exists against Borrower, and
Borrower has never been a party to a Bankruptcy Action. Borrower is not
contemplating either a Bankruptcy Action or the liquidation of all or a major
portion of Borrower’s assets or properties, and Borrower has no knowledge of any
Person contemplating the filing of any petition against it.
4.1.13    Intentionally Omitted.
4.1.14    No Plan Assets. Borrower is not an “employee benefit plan,” as defined
in Section 3(3) of ERISA, subject to Title I of ERISA or Section 4975 of the
Code, and none of the assets of Borrower constitutes or will constitute “plan
assets” of one or more such plans within the meaning of 29 C.F.R. Section
2510.3-101. In addition, (a) Borrower is not a “governmental plan” within the
meaning of Section 3(32) of ERISA, (b) transactions by or with Borrower are not
subject to any state statute or regulation regulating investments of, or
fiduciary obligations with respect to, governmental plans (within the meaning of
Section 3(32) of ERISA), in any case, which is similar to the provisions of
Section 406 of ERISA or Section 4975 of the Code currently in effect, which
prohibit or otherwise restrict the transactions contemplated by this Agreement,
and (c) none of Borrower, Guarantor or their ERISA Affiliates is at the date
hereof, or has been at any time within the two years preceding the date hereof,
an employer required to contribute to any Multiemployer Plan or any Pension
Plan, or a “contributing sponsor” (as such term is defined in Section 4001 of
ERISA) in any Multiemployer Plan or Pension Plan; and none of Borrower,
Guarantor or any ERISA Affiliate has any contingent liability with respect to
any post-retirement “welfare benefit plan” (as such term is defined in ERISA)
except as disclosed to the Lender in writing.
4.1.15    Compliance. Borrower and the Property (including the use thereof)
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority. There has not been committed by
Borrower, or, to Borrower’s knowledge, any other Person in occupancy of or
involved with the operation or use of the Property, any act or omission
affording any Governmental Authority the right of forfeiture as against the
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Neither the Improvements as
constructed, nor the use of the Property by Tenants pursuant to the terms of the
Leases, will violate in any material respects (a) any Legal Requirements
(including subdivision, zoning, building, environmental protection and wetland
protection Legal Requirements), or (b) any building permits, restrictions or
records, or material agreements affecting the Property or any part thereof.
Neither the zoning authorizations, approvals or variances nor any other right to
construct or to use the Property is to any extent dependent upon or related to
any real estate other than the Property, except as may be disclosed in any
Permitted Encumbrance.

60938517.DOCX    3

--------------------------------------------------------------------------------




4.1.16    Financial Information. All financial data with respect to the Property
and Guarantor, including, without limitation, the statements of cash flow and
income and operating expense, that have been delivered by, on behalf of or at
the direction of Lender or Guarantor to Lender in connection with the Loan (a)
are true, complete and correct in all material respects as of the date thereof,
(b) accurately represent the financial condition of the Property and Guarantor
as of the date of such reports, and (c) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP (or such other accounting basis reasonably acceptable to Lender)
throughout the periods covered, except as disclosed therein. Except for
Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on the Property or the
operation thereof as an office building, except as referred to or reflected in
said financial statements. Since the date of such financial statements, there
has been no Material Adverse Change in the financial condition, operation or
business of Borrower or Guarantor from that set forth in said financial
statements.
4.1.17    Condemnation. No Condemnation or other similar proceeding has been
commenced or, to Borrower’s knowledge, is threatened or contemplated with
respect to all or any portion of the Property or for the relocation of any
roadway providing access to the Property.
4.1.18    Federal Reserve Regulations. No part of the proceeds of the Loan will
be used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by any Legal Requirements or by the terms and conditions of this Agreement or
the other Loan Documents.
4.1.19    Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities. There is no on-site sewage
disposal system and the Property is served by a sewer system maintained by a
Governmental Authority or property owners association.
4.1.20    Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.
4.1.21    Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.

60938517.DOCX    4

--------------------------------------------------------------------------------




4.1.22    Assessments. There are no pending or, to Borrower’s knowledge,
proposed special or other assessments for public improvements or otherwise
affecting the Property, nor are there any contemplated improvements to the
Property that may result in such special or other assessments.
4.1.23    Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are, as of the Closing Date, not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, and Borrower and Guarantor have not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.
4.1.24    No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.
4.1.25    Insurance. Borrower has obtained and has delivered to Lender certified
copies of all Policies, with all premiums paid thereunder, reflecting the
insurance coverages, amounts and other requirements set forth in this Agreement.
No claims have been made or are currently pending, outstanding or otherwise
remain unsatisfied under any such Policies, and no Person, including Borrower,
has done, by act or omission, anything which would materially adversely impair
the coverage of any such Policies.
4.1.26    Use of Property. The Property is used exclusively as a office
building, television studio and production facility, amenity retail and other
appurtenant and related uses.
4.1.27    Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals required to be maintained by Borrower or with respect to
the Property, including without limitation, certificates of completion and
occupancy permits required for the legal use, occupancy and operation of the
Property as an office building (collectively, the “Licenses”), have been
obtained and are in full force and effect (or, in connection with tenant or
capital improvements at the Property after the date hereof, will be obtained).
Borrower shall keep and maintain all Licenses necessary for the operation of the
Property as a office building. The use being made of the Property is in
conformity with the certificate of occupancy issued for the Property.
4.1.28    Flood Zone. None of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards or, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) hereof is in full force and effect with respect to the
Property.
4.1.29    Physical Condition. Except as may be disclosed in any environmental,
property condition, title, zoning or other report respecting the Property
received by Lender, the Property, including, without limitation, all buildings,
improvements, parking facilities, sidewalks, storm drainage systems, roofs,
plumbing systems, HVAC systems, fire protection systems,

60938517.DOCX    5

--------------------------------------------------------------------------------




electrical systems, equipment, elevators, exterior sidings and doors,
landscaping, irrigation systems and all structural components are in good
condition, order and repair in all material respects. Except as may be disclosed
in any environmental, property condition, title, zoning or other report
respecting the Property received by Lender, there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.
4.1.30    Boundaries. Except as may be disclosed in the Survey delivered prior
to the Closing Date, all of the Improvements which were included in determining
the appraised value of the Property lie wholly within the boundaries and
building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the Improvements, so as to adversely
affect the value or marketability of the Property except those easements or
other encumbrances with respect to which the Title Insurance Policy insures
against any losses resulting therefrom.
4.1.31    Leases. The Property is not subject to any Leases other than the
Leases described on the rent roll attached at Schedule I. Borrower is the owner
and lessor of landlord’s interest in the Leases. No Person has any possessory
interest in the Property or right to occupy the same except under and pursuant
to the provisions of the Leases or the REA. The current Leases are in full force
and effect and there are no defaults thereunder by Borrower, or to Borrower’s
knowledge, any Tenant and, to Borrower’s knowledge, there are no conditions
that, with the passage of time or the giving of notice, or both, would
constitute defaults thereunder. The copies of the Leases and any related
guaranty (including all amendments thereto) delivered to Lender are accurate,
true and complete, and there are no oral agreements with respect thereto. No
Rent (other than security deposits, if any, listed on Schedule I) has been paid
more than one (1) month in advance of its due date. Except as may be expressly
identified in the rent roll delivered to Lender prior to the date hereof, or any
tenant estoppel certificate received by Lender prior to the date hereof, all
work to be performed by the landlord under each Lease has been performed as
required in such Lease and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by the landlord under such Lease
to any Tenant has already been received by such Tenant. There has been no prior
sale, transfer or assignment, hypothecation or pledge of any Lease or of the
Rents received therein which is still in effect. Except as listed on Schedule I,
to Borrower’s knowledge, no Tenant has assigned its Lease or sublet all or any
portion of the premises demised thereby, no such Tenant holds its leased
premises under assignment or sublease, nor does anyone except such Tenant and
its employees occupy such leased premises. Except as may be expressly identified
in the rent roll delivered to Lender prior to the date hereof, or any tenant
estoppel certificate received by Lender prior to the date hereof, no Tenant
under any Lease has a right or option pursuant to such Lease or otherwise to
purchase all or any part of the Property of which the leased premises are a
part. No Tenant under any Lease has any right or option for additional space in
the Improvements.

60938517.DOCX    6

--------------------------------------------------------------------------------




4.1.32    Intentionally omitted.
4.1.33    Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. Borrower is organized under the
laws of the State of Delaware and its organizational identification number is
5228710.
4.1.34    Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration or
perfection of any of the Loan Documents, including, without limitation, the
Security Instrument, have been paid or are being paid simultaneously herewith.
4.1.35    Special Purpose Entity/Separateness.
(a)    Since the Borrower’s formation and until the Debt has been paid in full,
Borrower hereby represents, warrants and covenants that Borrower has been, is,
shall be and shall continue to be a Special Purpose Entity.
(b)    The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.
(c)    Any and all of the stated facts and assumptions made in any Insolvency
Opinion with respect to each Restricted Party, including, but not limited to,
any exhibits attached thereto are on the date hereof and shall be true and
correct in all material respects, and Borrower has and will comply with all of
the stated facts and assumptions made with respect to it in any Insolvency
Opinion. Each entity other than Borrower with respect to which an assumption is
made or a fact stated in any Insolvency Opinion will have complied and will
comply with all of the assumptions made and facts stated with respect to it in
any such Insolvency Opinion; provided, however that Borrower shall not be
required, pursuant to this Section 4.1.30(c) to have had an Independent Director
prior to the date hereof. Borrower covenants that in connection with any
Additional Insolvency Opinion delivered in connection with this Agreement it
shall provide an updated certification regarding the compliance of Borrower and
each Restricted Party with the facts and assumptions made therein.
(d)    Borrower covenants and agrees that Borrower shall provide Lender with two
(2) Business Days’ prior written notice prior to the removal of an Independent
Director of Borrower.
4.1.36    Management Agreement. The Management Agreement is in full force and
effect and there is no monetary or material non-monetary default thereunder by
any party thereto

60938517.DOCX    7

--------------------------------------------------------------------------------




and, to Borrower’s knowledge, no event has occurred that, with the passage of
time and/or the giving of notice would constitute a default thereunder.
4.1.37    Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.
4.1.38    No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender including, but not limited to, all financial
statements, rent rolls, reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are accurate, complete and correct in all material respects and no
such statement of fact omits any material fact necessary to make statements
contained herein or therein not misleading. There has been no material adverse
change in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations and/or the financial condition of Borrower or Guarantor. Borrower and
Guarantor have disclosed to Lender all material facts and have not failed to
disclose any material fact that could reasonably be expected to (i) cause any
Provided Information or representation or warranty made herein to be materially
misleading, or (ii) materially adversely affect, the Property or the business,
operations or condition (financial or otherwise) of Borrower or Guarantor.
4.1.39    Investment Company Act. Borrower is not (a) an “investment company” or
a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
Federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.
4.1.40    Embargoed Person. As of the date hereof and at all times throughout
the term of the Loan, including after giving effect to any Transfers permitted
pursuant to the Loan Documents, (a) none of the funds or other assets of
Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law. Borrower makes no covenant
or agreement under this Section 4.1.35 with respect to any Person whose indirect
ownership of Borrower derives solely from (i) ownership (whether direct or
indirect) of stock in Hudson Pacific Properties, Inc., provided such stock is
listed on the New York Stock Exchange or any other nationally recognized stock
exchange or (ii) indirect ownership of a limited partnership interest in Hudson
Pacific Properties, L.P. solely to the extent that Hudson Pacific Properties,

60938517.DOCX    8

--------------------------------------------------------------------------------




Inc. does not have the right, pursuant to its organizational documents as same
exist on the date hereof, to consent to such Person’s indirect ownership of such
limited partnership interest.
4.1.41    Deposit Account.
(a)    This Agreement, together with the other Loan Documents, creates a valid
and continuing security interest (as defined in the UCC) in the Clearing Account
and Deposit Account in favor of Lender, as and when each such account may be
established, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold, pledged, transferred
or otherwise conveyed its interest in the Clearing Account and Deposit Account;
(b)    Each of the Clearing Account and Deposit Account shall constitute a
“deposit accounts” within the meaning of the UCC;
(c)    Clearing Bank is only required to comply with the instructions of Lender,
without any further consent by Borrower, directing disposition of the Clearing
Account and all sums at any time held, deposited or invested therein, together
with any interest or other earnings thereon, and all proceeds thereof (including
proceeds of sales and other dispositions), whether accounts, general
intangibles, chattel paper, deposit accounts, instruments, documents or
securities;
(d)    the Clearing Account and Deposit Account are not held in the name of any
Person other than Borrower, as pledgor, for the benefit of Lender, as secured
party; and
(e)    The Property is not subject to any cash management system (other than
pursuant to the Loan Documents), and any and all existing tenant instruction
letters issued in connection with any previous financing have been duly
terminated prior to the date hereof.
4.1.42    Filing of Returns. Borrower and Guarantor have filed all Federal
income tax returns and all other material tax returns, domestic and foreign,
required to be filed by it and have paid all material taxes and assessments
payable by it that have become due, other than those not yet delinquent and
except for those being contested in good faith. Borrower and Guarantor have each
established on its books such charges, accruals and reserves in respect of
taxes, assessments, fees and other governmental charges for all fiscal periods
as are required by sound accounting principles consistently applied. Neither
Borrower nor Guarantor knows of any proposed assessment for additional Federal,
foreign or state taxes for any period, or of any basis therefor, that,
individually or in the aggregate, taking into account such charges, accruals and
reserves in respect thereof as such Person has made, could reasonably be
expected to cause a Material Adverse Change with respect to Borrower, Guarantor
or the Property.
4.1.43    REA. Borrower hereby represents and warrants to Lender with respect to
the REA:
(a)    Borrower is a party to the REA and the REA is in full force and effect
and has not been amended or modified and Borrower’s interest therein has not
been assigned pursuant

60938517.DOCX    9

--------------------------------------------------------------------------------




to any assignment which survives the Closing Date except the assignment to
Lender pursuant to the Loan Documents.
(b)    Borrower is not in default under the REA and, to the best of Borrower’s
knowledge, (i) no other party to the REA is in default thereunder and (ii) there
is no existing condition which, but for the passage of time or the giving of
notice or both, could result in a default under the REA.
Section 4.2    Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower provided such representations and warranties
shall not survive the indefeasible repayment in full of the Debt. All
representations, warranties, covenants and agreements made in this Agreement or
in the other Loan Documents by Borrower shall be deemed to have been relied upon
by Lender notwithstanding any investigation heretofore or hereafter made by
Lender or on its behalf.
ARTICLE V.    

BORROWER COVENANTS
Section 5.1    Affirmative Covenants. From the date hereof and until payment and
performance in full of all Obligations, Borrower hereby covenants and agrees
with Lender that:
5.1.4    Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to Borrower and the Property. There shall
never be committed by Borrower, and Borrower shall not permit any other Person
in occupancy of or involved with the operation or use of the Property to commit,
any act or omission affording any Governmental Authority the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower should not
commit, knowingly permit or suffer to exist any act or omission affording such
right of forfeiture. Borrower shall at all times maintain, preserve and protect
all franchises and trade names, preserve all the remainder of its property used
or useful in the conduct of its business as currently conducted, and shall keep
the Property in good working order and repair, and from time to time make, or
cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the Security
Instrument and this Agreement. Borrower shall keep the Property insured at all
times by financially sound and reputable insurers, to such extent and against
such risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding promptly initiated and
conducted in good faith and with due diligence, the validity of any Legal
Requirement, the applicability of any Legal Requirement to Borrower or the
Property or any alleged violation of any Legal

60938517.DOCX    10

--------------------------------------------------------------------------------




Requirement, provided, that: (a) no Default or Event of Default has occurred and
remains uncured; (b) such proceeding shall be permitted under, and be conducted
in accordance with, the provisions of any instrument to which Borrower is
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(c) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (d) Borrower
shall, upon final determination thereof, promptly comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (e) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower and the Property, if applicable, or
Borrower shall have complied with such Legal Requirement under protest, or the
time to comply with such Legal Requirement shall otherwise not have expired; and
(f) Borrower shall furnish such security as may be required in the proceeding,
or as may be reasonably requested by Lender, to insure compliance with such
Legal Requirement, together with all interest and penalties payable in
connection therewith. Lender may apply any such security, as necessary to cause
compliance with such Legal Requirement at any time when, in the reasonable
judgment of Lender, the validity, applicability or violation of such Legal
Requirement is finally established or the Property (or any part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.
5.1.5    Taxes and Other Charges. Borrower shall pay, or shall cause its
Tenant(s) to pay (to the extent any Tenant is obligated to make such payments
under its Lease) all Taxes and Other Charges now or hereafter levied or assessed
or imposed against the Property, or any part thereof, prior to delinquency;
provided, however, Borrower’s obligation to directly pay Taxes shall be
suspended for so long as Borrower complies with the terms and provisions of
Section 7.2 hereof. Borrower will deliver to Lender receipts for payment or
other evidence satisfactory to Lender that the Taxes and Other Charges have been
so paid or are not then delinquent no later than ten (10) days prior to the date
on which the Taxes and/or Other Charges would otherwise be delinquent if not
paid; provided, however, Borrower is not required to furnish such receipts for
payment of Taxes in the event that such Taxes have been paid by Lender pursuant
to Section 7.2 hereof. Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever which may be or become a Lien
or charge against the Property, and shall promptly pay for all utility services
provided to the Property, provided cash flow from the Property is made available
to Borrower to do so, as and to the extent expressly required pursuant to the
terms of this Agreement. After prior notice to Lender, Borrower, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, provided that
(a) no Default or Event of Default has occurred and remains uncured; (b) such
proceeding shall be permitted under, and be conducted in accordance with, the
provisions of any other instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (c) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (d) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (e) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the

60938517.DOCX    1

--------------------------------------------------------------------------------




Property (except that if such Taxes or Other Charges must be paid sooner in
order to avoid being delinquent, then Borrower shall cause the same to be paid
prior to delinquency, and upon making such payment prior to delinquency Borrower
may continue such contest); and (f) Borrower shall furnish such security as may
be required in the proceeding, or as may be reasonably requested by Lender, to
insure the payment of any such Taxes or Other Charges, together with all
interest and penalties thereon. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the reasonable judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Security Instrument being primed by any related
Lien.
5.1.6    Litigation. Borrower shall give prompt notice to Lender of any
litigation or proceedings by any Governmental Authority pending or threatened in
writing against Borrower and/or Guarantor which might materially adversely
affect Borrower’s or Guarantor’s condition (financial or otherwise) or business
or the Property.
5.1.7    Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice (which may be given verbally), subject to
the rights of Tenants under Leases.
5.1.8    Notice of Default. Borrower shall promptly advise Lender of any
Material Adverse Change in Borrower’s or Guarantor’s condition, financial or
otherwise, of the occurrence of any Default or Event of Default of which
Borrower has knowledge, or of the discovery by Borrower that any certification
made by Borrower to Lender under the Loan Documents or any information furnished
by Borrower pursuant to the Loan Document or with respect to the Loan is or has
become incorrect or incomplete in any material respect.
5.1.9    Cooperate in Legal Proceedings. Borrower shall cooperate with Lender
with respect to any proceedings before any court, board or other Governmental
Authority of which Borrower has knowledge and which may adversely affect, in any
material respect, the rights of Lender hereunder or any rights obtained by
Lender under any of the other Loan Documents and, in connection therewith,
permit Lender, at its election, to participate in any such proceedings.
5.1.10    Perform Loan Documents. Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower. Payment of the costs and
expenses associated with any of the foregoing shall be in accordance with the
terms and provisions of this Agreement, including, without limitation, the
provisions of Section 10.13 hereof.
5.1.11    Award and Insurance Benefits. Except as expressly set forth to the
contrary in Article VI hereof, Borrower shall cooperate with Lender in obtaining
for Lender the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith

60938517.DOCX    2

--------------------------------------------------------------------------------




(including reasonable attorneys’ fees and disbursements, and the payment by
Borrower of the expense of an appraisal on behalf of Lender in case of Casualty
or Condemnation affecting the Property or any part thereof) out of such
Insurance Proceeds.
5.1.12    Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:
(a)    furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;
(b)    execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Obligations under the Loan Documents, as Lender may
reasonably require; and
(c)    do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time. In furtherance hereof, Borrower
grants to Lender an irrevocable power of attorney coupled with an interest for
the purpose of protecting, perfecting, preserving and realizing upon the
interests granted pursuant to this Agreement and to effect the intent hereof,
all as fully and effectually as Borrower might or could do; and Borrower hereby
ratifies all that Lender shall lawfully do or cause to be done by virtue hereof;
provided, however, that Lender agrees not to utilize such power of attorney for
the purposes stated in the foregoing clause unless (i) Lender has requested that
Borrower take an action or execute a document for the purposes stated in the
foregoing clause and, after five (5) days, Borrower has failed to do so, (ii) an
Event of Default has occurred and is continuing, or (iii) Lender reasonably
believes its rights under any Loan Document or the Collateral or the value of
the Collateral are under an imminent threat of being impaired. Upon receipt of
an affidavit of an officer of Lender as to the loss, theft, destruction or
mutilation of the Note or any other Loan Document which is not of public record,
and, in the case of any such mutilation, upon surrender and cancellation of such
Note or other applicable Loan Document and in the case of any such loss, theft
or destruction, a lost note affidavit, Borrower will issue, in lieu thereof, a
replacement Note or other applicable Loan Document, dated the date of such lost,
stolen, destroyed or mutilated Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.
5.1.13    Mortgage Taxes. Borrower shall simultaneously herewith pay all state,
county and municipal recording and all other taxes imposed upon the execution
and recordation of the Security Instrument.
5.1.14    Financial Reporting.
(a)    Borrower will keep and maintain or will cause to be kept and maintained
on a Fiscal Year basis in accordance with GAAP (or such other accounting basis
selected by Borrower and reasonably acceptable to Lender), and the requirements
of Regulation AB, proper

60938517.DOCX    3

--------------------------------------------------------------------------------




and accurate books, records and accounts reflecting all of the financial affairs
of Borrower and all items of income and expense in connection with the operation
of the Property. Lender shall have the right from time to time at all times
during normal business hours upon reasonable notice (which may be verbal) to
examine such books, records and accounts at the office of Borrower or any other
Person maintaining such books, records and accounts and to make such copies or
extracts thereof as Lender shall desire. After the occurrence of an Event of
Default, Borrower shall pay any reasonable costs and expenses incurred by Lender
to examine Borrower’s accounting records with respect to the Property, as Lender
shall reasonably determine to be necessary or appropriate in the protection of
Lender’s interest. Upon Lender’s reasonable request, Borrower shall furnish to
Lender such other information reasonably necessary and sufficient to fairly
represent the financial condition of Borrower and the Property.
(b)    Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Borrower, (x) a complete copy of the
annual financials of Hudson Pacific Properties, Inc. audited by a “Big Four”
accounting firm or other independent certified public accountant in accordance
with GAAP (or such other accounting basis acceptable to Lender) and (y)
Borrower’s and Guarantor’s annual financial statements certified as true and
correct by the party providing such statements and prepared in accordance with
GAAP (or such other accounting basis acceptable to Lender) and the requirements
of Regulation AB covering the Property for such Fiscal Year and containing
statements of profit and loss for Borrower, Guarantor and the Property and a
balance sheet for Borrower and Guarantor. Such statements of Borrower shall set
forth the financial condition and the results of operations for the Property for
such Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses. Borrower’s annual financial statements shall be accompanied
by (i) a comparison of the budgeted income and expenses and the actual income
and expenses for the prior Fiscal Year, (ii) solely to the extent such
information is not provided through the rent roll delivered pursuant to Section
5.1.11(c)(i), a list of Tenants, if any, occupying more than twenty (20%)
percent of the total floor area of the Improvements, (iii) solely to the extent
such information is not provided through the rent roll delivered pursuant to
Section 5.1.11(c)(i), a breakdown showing the year in which each Lease then in
effect expires and the percentage of total floor area of the Improvements and
the percentage of base rent with respect to which Leases shall expire in each
such year, each such percentage to be expressed on both a per year and
cumulative basis, (iv) solely to the extent such information is not provided
through the financial statements delivered pursuant to this Section 5.1.11(b), a
schedule detailing Net Operating Income and Net Cash Flow (the “Net Cash Flow
Schedule”), and (v) an Officer’s Certificate certifying that each annual
financial statement fairly presents the financial condition and the results of
operations of Borrower and the Property subject to such reporting, and that such
financial statements have been prepared in accordance with GAAP and as of the
date thereof whether there exists an event or circumstance which constitutes a
Default or Event of Default under the Loan Documents executed and delivered by,
or applicable to, Borrower, and if such Default or Event of Default exists, the
nature thereof, the period of time it has existed and the action then being
taken to remedy the same. Guarantor’s annual financial statements shall be
accompanied by an Officer’s Certificate certifying that each annual financial
statement presents fairly the financial condition and the results of operations
of Guarantor being reported upon and that such financial statements have been
prepared in accordance with GAAP (or such other accounting basis acceptable to
Lender) and

60938517.DOCX    4

--------------------------------------------------------------------------------




as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Guarantor, and if such Default or an Event of
Default exists, the nature thereof, the period of time it has existed and the
action then being taken to remedy the same.
(c)    Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar quarter (provided, that,
prior to a Securitization, Borrower will make good faith efforts to so furnish
or cause to be furnished on or before twenty (20) days after the end of each
calendar quarter), on a quarterly basis, the following items, accompanied by an
Officer’s Certificate stating that such items are true, correct, accurate, and
complete and fairly present the financial condition and results of the
operations of Borrower and the Property in all material respects as of the date
thereof (subject to normal year-end adjustments) as applicable: (i) a rent roll
for the most recently completed calendar month or quarter, as applicable;
(ii) monthly, quarterly and year-to-date operating statements (including Capital
Expenditures) prepared for each calendar month or quarter, as applicable, noting
Net Operating Income, Gross Income from Operations, and Operating Expenses, and,
upon Lender’s reasonable request, other information necessary and sufficient to
fairly represent the financial position and results of operation of the Property
during the most recently completed calendar month or quarter, as applicable,
and, if requested in writing by Lender (which may be through electronic mail),
containing a comparison of budgeted income and expenses and the actual income
and expenses together with, at Lender’s request, a detailed explanation of any
variances of five percent (5%) or more between budgeted and actual amounts for
such periods, all in form reasonably satisfactory to Lender; and (iii) a
calculation reflecting the annual Debt Service Coverage Ratio as of the last day
of the most recently completed month or quarter, as applicable. In addition,
such Officer’s Certificate shall also state that the representations and
warranties of Borrower set forth in Section 4.1.30 are true and correct as of
the date of such certificate and that there are no trade payables outstanding
for more than sixty (60) days, other than trade payables which are currently
being contested in accordance with the terms and provisions of this Agreement.
(d)    For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than forty-five (45) days prior to the commencement of such period or
Fiscal Year in form reasonably satisfactory to Lender, provided, that the Annual
Budget for Fiscal Year 2012 (attached hereto as Schedule VIII) is approved as
the initial Approved Annual Budget for (as defined herein) and the Annual Budget
for Fiscal Year 2013 shall be submitted to Lender not later than thirty (30)
days prior to the commencement of such Fiscal Year. The Annual Budget shall be
subject to Lender’s approval (each such Annual Budget, an “Approved Annual
Budget”). In the event that Lender objects to a proposed Annual Budget submitted
by Borrower which requires the approval of Lender hereunder, Lender shall advise
Borrower of such objections within fifteen (15) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise such Annual Budget and resubmit the same to
Lender. Lender shall advise Borrower of any objections to such revised Annual
Budget within ten (10) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall promptly
revise the same in accordance with the process described in this subsection
until Lender approves the Annual Budget. Until such time that Lender approves a
proposed Annual Budget

60938517.DOCX    5

--------------------------------------------------------------------------------




which requires the approval of Lender hereunder, the most recently Approved
Annual Budget shall apply; provided that, such Approved Annual Budget shall be
adjusted to reflect actual increases in Taxes, Insurance Premiums and Other
Charges.
(e)    In the event that Borrower must incur an extraordinary Operating Expense
or Capital Expenditure not set forth in the Approved Annual Budget (each an
“Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval, not to be unreasonably withheld.
(f)    If, at the time a Disclosure Document is being prepared for a
Securitization, Lender expects that Borrower alone or Borrower and one or more
Affiliates of Borrower collectively, or the Property alone or the Property and
Related Properties collectively, will be a Significant Obligor, Borrower shall
furnish to Lender upon request (i) the selected financial data or, if
applicable, Net Operating Income for Borrower and the Property for the most
recent fiscal year and interim period (or such longer period as may be required
by Regulation S-K if the Loan is not treated as a non-recourse loan under
Instruction 3 for Item 1101(k) of Regulation AB) meeting the requirements and
covering the time periods specified in Section 301 of Regulation S-K and Item
1112 of Regulation AB, if Lender expects that the principal amount of the Loan
together with any Related Loans as of the cut-off date for such Securitization
may, or if the principal amount of the Loan together with any Related Loans as
of the cut-off date for such Securitization and at any time during which the
Loan and any Related Loans are included in a Securitization does, equal or
exceed ten percent (10%) (but less than twenty percent (20%)) of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization, or (ii) the financial statements required
under Item 1112(b)(2) of Regulation AB, if Lender expects that the principal
amount of the Loan together with any Related Loans as of the cut-off date for
such Securitization may, or if the principal amount of the Loan together with
any Related Loans as of the cut-off date for such Securitization and at any time
during which the Loan and any Related Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in the
Securitization. Such financial data or financial statements shall be furnished
to Lender (A) within ten (10) Business Days after notice from Lender in
connection with the preparation of Disclosure Documents for the Securitization,
(B) not later than forty-five (45) days after the end of each fiscal quarter of
Borrower and (C) not later than seventy-five (75) days after the end of each
fiscal year of Borrower; provided, however, that Borrower shall not be obligated
to furnish financial data or financial statements pursuant to clauses (B) or (C)
of this sentence with respect to any period for which a filing pursuant to the
Exchange Act in connection with or relating to the Securitization (an “Exchange
Act Filing”) is not required. If requested by Lender, Borrower shall use
commercially reasonable efforts to furnish to Lender financial data and/or
financial statements for any tenant of the Property if, in connection with a
Securitization, Lender reasonably expects there to be, with respect to such
tenant or group of Affiliated tenants, a concentration within all of the
mortgage loans included or expected to be included, as applicable, in the
Securitization such that such tenant or group of affiliated tenants would
constitute a Significant Obligor. All financial data and financial statements
provided by Borrower hereunder pursuant to this Section 5.1.11(f) shall be
prepared in accordance with GAAP, and shall meet the requirements of Regulation
S-K or Regulation S-X, as

60938517.DOCX    6

--------------------------------------------------------------------------------




applicable, Regulation AB and other applicable legal requirements. All financial
statements referred to in this Section 5.1.11(f) hereof shall be reviewed by
independent accountants of Borrower reasonably acceptable to Lender in
accordance with Regulation AB, Regulation S-K or Regulation S-X, as applicable,
and all other applicable legal requirements, shall be accompanied by the
manually executed report of the independent accountants thereon, which report
shall meet the requirements of Regulation S-K or Regulation S-X, as applicable,
Regulation AB and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance reasonably acceptable to Lender, to the
inclusion of such financial statements in any Disclosure Document and any
Exchange Act Filing and to the use of the name of such independent accountants
and the reference to such independent accountants as “experts” in any Disclosure
Document and Exchange Act Filing, all of which shall be provided at the same
time as the related financial statements are required to be provided. All
financial data and financial statements (audited or unaudited) provided by
Borrower under this Section 5.1.11(f) shall be accompanied by an Officer’s
Certificate, which certification shall state that such financial statements meet
the requirements set forth in this Section 5.1.11(f). If requested by Lender,
Borrower shall provide Lender, promptly upon request, with any other or
additional financial statements, or financial, statistical or operating
information, as Lender shall reasonably determine to be required pursuant to
Regulation S-K or Regulation S-X, as applicable, Regulation AB or any amendment,
modification or replacement thereto or other legal requirements in connection
with any Disclosure Document or any Exchange Act filing in connection with or
relating to a Securitization or as shall otherwise be reasonably requested by
the Lender. In the event Lender determines, in connection with a Securitization,
that the financial data and financial statements required in order to comply
with Regulation S-K or Regulation S-X, as applicable, Regulation AB or any
amendment, modification or replacement thereto or other legal requirements are
other than as provided herein, then notwithstanding the provisions of this
Section 5.1.11(f), Lender may request, and Borrower shall promptly provide, such
other financial data and financial statements as Lender reasonably determines to
be necessary or appropriate for such compliance.
(g)    If reasonably requested by Lender, Borrower shall provide Lender,
promptly upon request, a list of tenants (including all affiliates of such
tenants) that in the aggregate (i) occupy 10% or more (but less than 20%) of the
total floor area of the improvements or represent 10% or more (but less than
20%) of aggregate base rent, and (ii) occupy 20% or more of the total floor area
of the improvements or represent 20% or more of aggregate base rent.
(h)    Borrower shall furnish to Lender, within ten (10) Business Days after
request (or as soon thereafter as may be reasonably possible), such further
detailed information with respect to the operation of the Property and the
financial affairs of Borrower as may be reasonably requested by Lender.
(i)    Borrower shall furnish to Lender, within ten (10) Business Days after
Lender’s request (or as soon thereafter as may be reasonably possible),
financial information from any Tenant designated by Lender (to the extent such
financial and sales information is required to be provided under the applicable
Lease and same is received by Borrower after request therefore).

60938517.DOCX    7

--------------------------------------------------------------------------------




(j)    Any reports, statements or other information required to be delivered
under this Agreement shall be delivered (i) in paper form, (ii) via electronic
mail, FTP upload, website submission or any future commonly available technology
reasonably acceptable to Lender and/or (iii) if reasonably requested by Lender
and within the capabilities of Borrower’s data systems without change or
modification thereto, in electronic form and prepared using Microsoft Word for
Windows or WordPerfect for Windows files (which files may be prepared using a
spreadsheet program and saved as word processing files). Borrower agrees that
Lender may disclose information regarding the Property and Borrower that is
provided to Lender pursuant to this Section 5.1.11 in connection with any
Securitization to such parties requesting such information in connection with
such Securitization.
(k)    Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by this Section 5.1.11 within the applicable time periods set
forth in this Section 5.1.11, Borrower shall pay to Lender, at Lender’s option
and in its discretion, an amount equal to $5,000 for each Required Record that
is not delivered within fifteen (15) days after written notice thereof;
provided, however that (I) no payment shall be required in connection with the
first failure to deliver any Required Record in a given calendar year, and (II)
Borrower shall only be responsible for payment of the $5,000 fine noted in the
foregoing clause if the written notice required to be delivered from Lender to
Borrower pursuant to the immediately preceding clause shall contain a
bold-faced, conspicuous legend at the top of the first page thereof stating
“FINAL NOTICE: THIS IS A REQUEST FOR A REQUIRED RECORD UNDER THE LOAN BY
JEFFERIES LOANCORE LLC TO P1 HUDSON MC PARTNERS, LLC. SUBJECT TO THE TERMS AND
PROVISIONS OF THE LOAN AGREEMENT, IF YOU FAIL TO PROVIDE THE REFERENCED REQUIRED
RECORD WITHIN FIFTEEN (15) DAYS, YOU MAY INCUR A MONETARY FINE IN THE AMOUNT OF
$5,000”. In addition, if Borrower fails to deliver any Required Records to
Lender within the applicable time periods set forth in this Section 5.1.11,
Lender shall have the option, upon fifteen (15) days’ notice to Borrower, to
gain access to Borrower’s books and records, which, provided no Event of Default
shall have occurred and be continuing, shall be during normal business hours,
and prepare or have prepared at Borrower’s expense, any Required Records not
delivered by Borrower. In addition, it shall be an Event of Default if any of
the following shall occur: (i) any failure of Borrower to provide to Lender any
of the Required Records within the applicable time periods set forth in this
Section 5.1.11, if such failure continues for fifteen (15) days after written
notice thereof, or (ii) in the event any Required Records shall be materially
inaccurate or false, or (iii) in the event of the failure of Borrower to permit
Lender or its representatives to inspect said books, records and accounts upon
request of Lender as required by this Section 5.1.11. Notwithstanding the
foregoing, the time periods provided by this Section 5.1.11 (k) for delivery of
any Required Record shall be extended day for day if (x) Lender has requested a
Required Record which is not (A) identified with specificity in this Section
5.1.11, or (B) required to be delivered on a recurring basis, and (y) the
information needed to deliver such Required Record is not reasonably accessible
to Borrower within such fifteen (15) day period, in each case, for so long as
Borrower is diligently pursuing such information.
5.1.15    Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the

60938517.DOCX    8

--------------------------------------------------------------------------------




ownership, maintenance, management and operation of the Property. Borrower will
qualify to do business and will remain in good standing under the laws of each
jurisdiction as and to the extent the same are required for the ownership,
maintenance, management and operation of the Property.
5.1.16    Title to the Property. Borrower will warrant and defend (a) the title
to the Property and every part thereof, subject only to Permitted Encumbrances,
and (b) the validity and priority of the Lien of the Security Instrument and the
Assignment of Leases, subject only to Permitted Encumbrances, in each case
against the claims of all Persons whomsoever. Borrower shall reimburse Lender
for any actual losses, costs, damages or expenses (including reasonable
attorneys’ fees and expenses, and court costs) incurred by Lender if an interest
in the Property, other than as permitted hereunder, is claimed by another
Person.
5.1.17    Costs of Enforcement. In the event (a) that the Security Instrument is
foreclosed in whole or in part or that the Security Instrument is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage prior to or subsequent to the Security Instrument in
which proceeding Lender is made a party, or (c) of a Bankruptcy Action related
to Borrower or an assignment by Borrower for the benefit of its creditors,
Borrower, on behalf of itself and its successors and assigns, agrees that
it/they shall be chargeable with and shall pay all costs of collection and
defense, including attorneys’ fees and expenses, and court costs, incurred by
Lender or Borrower in connection therewith and in connection with any appellate
proceeding or post-judgment action involved therein, together with all required
service or use taxes.
5.1.18    Estoppel Statement.
(a)    After written request by Lender, Borrower shall within ten (10) Business
Days thereafter, furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
Outstanding Principal Balance, (iii) the Interest Rate of the Loan, (iv) the
date installments of interest and/or principal were last paid, (v) to Borrower’s
knowledge, any offsets or defenses to the performance of the Obligations, if
any, and (vi) that the Note, this Agreement, the Security Instrument and the
other Loan Documents are valid, legal and binding obligations of Borrower and
have not been modified or if modified, giving particulars of such modification.
(b)    Borrower shall use commercially reasonable efforts to deliver to Lender
upon request, tenant estoppel certificates from each commercial Tenant leasing
space at the Property in form and substance reasonably satisfactory to Lender;
provided, however, that in the event, following Borrower’s use of commercially
reasonable efforts, it is unable to satisfy the foregoing clause of this Section
5.1.15(b), and provided that the applicable Lease proscribes a form of estoppel
certificate the applicable tenant thereunder is obligated to provide, such form
shall then be deemed satisfactory to Lender; and provided further, however, that
Borrower shall not be required to deliver such certificates more frequently than
one (1) time in any calendar year, other than any required in connection with a
Securitization.

60938517.DOCX    9

--------------------------------------------------------------------------------




5.1.19    Loan Proceeds. Borrower shall use the proceeds of the Loan received by
it on the Closing Date only for the purposes set forth in Section 2.1.4.
5.1.20    Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.
5.1.21    Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one or more Officer’s Certificates certifying as to
the accuracy of all representations made by Borrower in the Loan Documents as of
the date of the closing of such Securitization in all relevant jurisdictions,
and (b) certificates of the relevant Governmental Authorities in all relevant
jurisdictions indicating the good standing and qualification of Borrower as of
the date of the Securitization.
5.1.22    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.
5.1.23    Leasing Matters. Any Major Lease executed after the date hereof shall
require the prior written consent of Lender, which consent shall not be
unreasonably withheld. Upon reasonable request, Borrower shall furnish Lender
with true, correct and complete executed copies of all Leases, amendments
thereof and any related agreements. All renewals of Leases and all proposed
Leases shall provide for rental rates comparable to existing local market rates.
All proposed Leases shall be on commercially reasonable market rate terms and
shall not contain any terms which would materially adversely affect Lender’s
rights under the Loan Documents. All Leases executed after the date hereof shall
provide that they are subordinate to the Security Instrument and the Lien
created thereby and that the Tenant thereunder agrees to attorn to Lender or any
purchaser at a sale by foreclosure or power of sale. Borrower (a) shall observe
and perform the material obligations imposed upon the lessor under the Leases in
a commercially reasonable manner; (b) shall enforce and may amend or terminate
the terms, covenants and conditions contained in the Leases upon the part of the
Tenant thereunder to be observed or performed in a commercially reasonable
manner and in a manner not to impair the value of the Property involved, except
that Borrower shall not terminate or accept the of surrender by one or more
Tenants of, Leases which, in the aggregate, demise ten percent (10%) or more of
the net rentable square footage of the Property in any given calendar year,
unless by reason of a Tenant default and then only in a commercially reasonable
manner to preserve and protect the Property; provided, however, that no such
termination or surrender of any Major Lease will be permitted without the prior
written consent of Lender, not to be unreasonably withheld or unless such
termination or surrender is specifically provided for in the Major Lease;

60938517.DOCX    10

--------------------------------------------------------------------------------




(c) shall not collect any of the Rents more than one (1) month in advance (other
than security deposits required pursuant to such Lease); (d) shall not execute
any other assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (e) shall not, except with Lender’s prior
written consent, not to be unreasonably withheld, materially alter, modify or
change the terms of any Major Leases, or any other Lease, if, after modification
such Lease would constitute a Major Lease, in a manner inconsistent with the
provisions of the Loan Documents; and (f) shall execute and deliver at the
request of Lender all such further assurances, confirmations and assignments in
connection with the Leases as Lender shall from time to time reasonably require.
Notwithstanding anything to the contrary contained herein, Borrower shall not
enter into a Lease of all or substantially all of the Property without Lender’s
prior written consent. Notwithstanding anything to the contrary contained
herein, all new Leases and all amendments, modifications, extensions, and
renewals of existing Leases with Tenants that are Affiliates of Borrower shall
be subject to the prior written consent of Lender, not to be unreasonably
withheld. Lender shall have the right to require each new Tenant to execute and
deliver to Lender a subordination, non-disturbance of possession and attornment
agreement in form, content and manner of execution reasonably acceptable to
Lender; provided, however, that in the event Lender has approved (or has been
deemed to approve in accordance with the Loan Documents) a Lease and such Lease
proscribes the form of estoppel certificate and/or subordination,
non-disturbance and attornment agreement the applicable tenant thereunder is
obligated to provide, such form shall be deemed satisfactory to Lender. So long
as no Event of Default then exists, Lender’s failure to respond to a request
from Borrower for any approval under this Section 5.1.21 will be deemed Lender’s
approval of such matters, so long as the following conditions have been met:
(a)    if the request for approval relates to approval of a Major Lease, such
Major Lease does not contain a purchase option, right of first offer/refusal to
purchase the Property or any part thereof or similar options to purchase the
Property or any part thereof.
(b)    the first correspondence from Borrower to Lender requesting such approval
or consent is in an envelope marked “PRIORITY” and contains a bold-faced,
conspicuous legend at the top of the first page thereof stating that “FIRST
NOTICE: THIS IS A REQUEST FOR CONSENT UNDER THE LOAN BY JEFFERIES LOANCORE LLC
TO P1 HUDSON MC PARTNERS, LLC. FAILURE TO RESPOND TO THIS REQUEST WITHIN EIGHT
(8) BUSINESS DAYS MAY RESULT IN THE REQUEST BEING DEEMED GRANTED”, and is
accompanied by all other information and documents reasonably requested by
Lender in writing prior to the expiration of such eight (8) Business Day period
in order to adequately review the same has been delivered;
(c)    if Lender fails to respond or to deny such request for approval in
writing within the eight (8) Business Day period described in (b), a second
notice requesting approval is delivered to Lender from Borrower in an envelope
marked “PRIORITY” containing a bold-faced, conspicuous legend at the top of the
first page thereof stating that “SECOND AND FINAL NOTICE: THIS IS A REQUEST FOR
CONSENT UNDER THE LOAN BY JEFFERIES LOANCORE LLC TO P1 HUDSON MC PARTNERS, LLC.
IF YOU FAIL TO PROVIDE A SUBSTANTIVE RESPONSE (E.G., APPROVAL, DENIAL OR REQUEST
FOR

60938517.DOCX    11

--------------------------------------------------------------------------------




CLARIFICATION OR MORE INFORMATION) TO THIS REQUEST FOR APPROVAL IN WRITING
WITHIN FIVE (5) BUSINESS DAYS, YOUR APPROVAL SHALL BE DEEMED GIVEN”; and
(d)    Lender fails to respond or to deny such request for approval in writing
within the five (5) Business Day period described in (c).
5.1.24    Alterations. Borrower shall obtain Lender’s prior written consent to
any alterations to any Improvements, which consent shall not be unreasonably
withheld except with respect to any alterations to any Improvements which are
reasonably likely to have a material adverse effect on Borrower’s financial
condition, the value of the Property or the Net Operating Income.
Notwithstanding the foregoing, Lender’s consent shall not be required in
connection with any alterations that will not have a material adverse effect on
Borrower’s financial condition, the value of the Property or the Net Operating
Income, provided that such alterations (a) are either work performed pursuant to
the terms of any Lease approved or deemed approved in accordance with the terms
hereof, or the costs for such alterations are adequately covered in the current
Approved Annual Budget, (b) do not adversely affect any structural component of
any Improvements, any utility or HVAC system contained in any Improvements or
the exterior of any building constituting a part of any Improvements and (c) the
aggregate cost thereof does not exceed Two Hundred Thousand and 00/100 Dollars
($200,000), or (d) are performed in connection with Restoration after the
occurrence of a Casualty in accordance with the terms and provisions of this
Agreement. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at the Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) shall at any time exceed One
Million and 00/100 Dollars ($1,000,000) (the “Threshold Amount”), Borrower shall
promptly deliver to Lender, upon Lender’s written request, as security for the
payment of such amounts and as additional security for the Obligations any of
the following: (i) cash or U.S. Obligations or (ii) an irrevocable letter of
credit (payable on sight draft only) issued by a financial institution (y)
having a rating by S&P of not less than “A-1+” if the term of such bond or
letter of credit is no longer than three (3) months or, if such term is in
excess of three (3) months, issued by a financial institution having a rating
that is acceptable to Lender, and (z) with respect to which each Approved Rating
Agency has issued a Rating Agency Confirmation. Such security shall be in an
amount equal to the excess of the total unpaid amounts with respect to
alterations to the Improvements on the Property (other than such amounts to be
paid or reimbursed by Tenants under the Leases) over the Threshold Amount and
Lender may apply such security from time to time at the option of Lender to pay
for such alterations.
5.1.25    Operation of Property.
(a)    Borrower shall cause the Property to be operated, in all material
respects, in accordance with the Management Agreement or Replacement Management
Agreement, as applicable. In the event that the Management Agreement expires or
is terminated (without limiting any obligation of Borrower to obtain Lender’s
consent to any termination or modification of the Management Agreement in
accordance with the terms and provisions of this Agreement), Borrower shall
promptly enter into a Replacement Management Agreement with Manager or another
Qualified

60938517.DOCX    12

--------------------------------------------------------------------------------




Manager, as applicable. Lender acknowledges that Manager has subcontracted
certain of its obligations under the Management Agreement to Worthe Real Estate
Group, Inc. pursuant to and as described in that certain Sub Management and
Leasing Agreement entered into on or about the date hereof. Manager may not
further subcontract or assign or permit Worthe Real Estate Group, Inc. to
subcontract or assign their obligations without the prior written consent of
Lender.
(b)    Borrower shall: (i) promptly perform and/or observe in all material
respects all of the material covenants and agreements required to be performed
and observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which
Borrower has knowledge; (iii) promptly deliver to Lender a copy of each
financial statement, business plan, capital expenditures plan, notice, report
and estimate received by it under the Management Agreement; and (iv) enforce the
performance and observance of all of the material covenants and agreements
required to be performed and/or observed by Manager under the Management
Agreement, in a commercially reasonable manner.
(c)    If (i) an Event of Default occurs and is continuing, (ii) the Manager
shall be the subject of a Bankruptcy Action or become insolvent, (iii) a
material default occurs under the Management Agreement, which continues beyond
any applicable grace and cure periods, which shall include but not be limited to
commission by Manager of fraud, gross negligence, willful misconduct or
misappropriation of funds, (iv) fifty percent (50%) or more of the direct or
indirect ownership interest in Manager has changed or Control of Manager has
changed, or (v) at Lender’s option, if at any time the Debt Service Coverage
Ratio is less than 1.10 to 1.0 for two consecutive calendar quarters and Lender
determines in its sole but good faith discretion that Manager is (I) failing to
use commercially reasonable efforts to fulfill its obligations under the
Management Agreement, or (II) not managing the Property in a manner consistent
with the management and operating standards of a Third Party Manager for a
materially similar property in size, scope, class, use and value, then in each
case Borrower shall, at the request of Lender, terminate the Management
Agreement and replace the Manager with a manager approved by Lender on terms and
conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates (and in any event shall not exceed three and one-half percent
(3.5%) of Gross Income from Operations per annum, from time to time).
(d)    All Material Agreements shall be subject to the prior review and
approval, not to be unreasonably withheld, of Lender.
5.1.26    Changes in the Legal Requirements Regarding Taxation. If any Legal
Requirement or other law, order, requirement or regulation of any Governmental
Authority is enacted or adopted or amended after the date the Loan is funded
which imposes a tax, either directly or indirectly, on the Obligations or
Lender’s interest in the Property, Borrower must pay such tax, with interest and
penalties thereon, if any. If Lender is advised by counsel chosen by it that the
payment of such tax or interest and penalties by Borrower would be unlawful or
taxable to Lender or unenforceable or provide the basis for a defense of usury,
then in any such event, Lender may, by written notice to Borrower of not less
than one hundred twenty (120) days, declare the Obligations immediately due and
payable.

60938517.DOCX    13

--------------------------------------------------------------------------------




5.1.27    No Credits on Account of the Obligations. Borrower will not claim or
demand or be entitled to any credit or credits on account of the Obligations for
any payment of Taxes assessed against the Property and no deduction shall
otherwise be made or claimed from the assessed value of the Property for real
estate tax purposes because of the Loan Documents or the Obligations. If Legal
Requirements or other laws, orders, requirements or regulations require such
claim, credit or deduction, Lender may, by written notice to Borrower of not
less than one hundred twenty (120) days, declare the Obligations immediately due
and payable without the payment of any prepayment premium of any kind
(including, without limitation, the Yield Maintenance Premium).
5.1.28    Personal Property. Borrower shall cause all of its personal property,
fixtures, attachments and equipment delivered upon, attached to or used in
connection with the operation of the Property to always be located at the
Property and shall be kept free and clear of all Liens, encumbrances and
security interests, except Permitted Encumbrances.
5.1.29    Appraisals. Lender shall have the right to obtain a new or updated
appraisal of the Property from time to time, provided, however, that so long as
no Event of Default has occurred Lender shall do so not more often than once in
every twelve (12) month period. Borrower shall cooperate with Lender in this
regard. If the appraisal is obtained to comply with this Agreement or any
applicable law or regulatory requirement, or bank policy promulgated to comply
therewith, or if an Event of Default exists, Borrower shall pay for any such
appraisal upon Lender’s request. Notwithstanding the foregoing, to the extent
that an appraisal is being requested in connection with a Securitization, such
appraisal shall be subject to any limitation set forth in Section 9.2 hereof.
5.1.30    Intentionally Left Blank.
5.1.31    Compliance with O&M Program. If, at any time after the date hereof,
asbestos containing materials (“ACM’s”) are identified on the Property (“ACM
Determination Date”) or if an ACM Maintenance Program (as defined below) is
required in connection with a secondary market transaction, including without
limitation any Securitization, Borrower covenants and agrees to promptly
implement and maintain (at Borrower’s sole cost and expense) an operations,
abatement and maintenance plan for ACM’s, on the Property, which plan shall be
prepared by an expert, and be in form, scope and substance, reasonably
acceptable to Lender (the “ACM Maintenance Program”), and in any case consistent
with “Guidelines for Controlling Asbestos-Containing Materials in Buildings”
(USEPA, 1985) and other relevant guidelines, and with applicable state and local
laws, and such ACM Maintenance Program will hereafter continuously remain in
effect until the Debt is repaid in full. In furtherance of the foregoing, from
and after an ACM Determination Date, Borrower shall inspect and maintain all
ACM’s on a regular basis and ensure that all ACM’s shall be maintained in a
condition that prevents exposure of occupants to ACM’s at all times. Without
limiting the generality of the preceding sentence, from and after an ACM
Determination Date, Lender may reasonably require (i) periodic notices or
reports to Lender in form, substance and at such intervals as Lender may specify
in writing, (ii) an amendment to such ACM Maintenance Program to address
changing circumstances, laws or other matters, (iii) at Borrower’s sole
reasonable expense and no more than once per calendar

60938517.DOCX    14

--------------------------------------------------------------------------------




year (absent an Event of Default) supplemental examination of the Property by
consultants specified by Lender, and (iv) variation of the ACM Maintenance
Program in response to the reports provided by any such consultants.
5.1.32    Deposit Account.
(a)    Pursuant and subject to the terms hereof and of the other Loan Documents,
Borrower agrees that the Clearing Bank shall at all times be entitled to comply
with all instructions originated by Lender, without further consent by Borrower,
directing disposition of the Clearing Account and all sums at any time held,
deposited or invested therein, together with any interest or other earnings
thereon, and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities; and
(b)    The Clearing Account and Deposit Account shall not, at any time, be held
in the name of any Person other than Borrower, as pledgor, for the benefit of
Lender, as secured party.
5.1.33    REA. Borrower shall (i) perform and observe all of its material
obligations, covenants, agreement and conditions under the REA and (ii) shall
timely enforce all of its rights and remedies thereunder.
Section 5.2    Negative Covenants. From the date hereof until payment and
performance in full of the Obligations, Borrower covenants and agrees with
Lender that it will not do, cause, permit or suffer to exist, any of the
following:
5.2.2    Operation of Property.
(a)    Borrower shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld): (i) surrender, terminate or cancel the Management
Agreement; provided, that Borrower may, without Lender’s consent, replace the
Manager so long as the replacement manager is a Qualified Manager pursuant to a
Replacement Management Agreement; (ii) reduce or consent to the reduction of the
term of the Management Agreement; (iii) increase or consent to the increase of
the amount of any charges or fees under the Management Agreement; or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Management Agreement in any material
respect.
(b)    Following the occurrence and during the continuance of an Event of
Default, Borrower shall not exercise any rights, make any decisions, grant any
approvals or otherwise take any action under the Management Agreement without
the prior written consent of Lender, which consent may be granted, conditioned
or withheld in Lender’s sole discretion.
5.2.3    Liens. Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for Permitted Encumbrances and those liens that, pursuant to Borrower’s
express right to contest same set forth in this Agreement, are being contested
by Borrower in compliance with such rights.

60938517.DOCX    15

--------------------------------------------------------------------------------




5.2.4    Dissolution. Borrower shall not (a) engage in any dissolution,
liquidation, consolidation or merger with or into any other business entity, (b)
engage in any business activity not related to the ownership and operation of
the Property, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of the properties or
assets of Borrower except to the extent permitted by the Loan Documents, or
(d) modify, amend, waive or terminate its organizational documents (other than
in de minimis respects) or its qualification and good standing in any
jurisdiction, in each case, without obtaining the prior consent of Lender.
5.2.5    Change in Business. Borrower shall not enter into any line of business
other than the ownership and operation of the Property, or make any material
change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business.
5.2.6    Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.
5.2.7    Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance, or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, in each case, without the prior written consent of Lender.
5.2.8    No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of all or any portion of the Property with (a) any other real
property constituting a tax lot separate from the Property, or (b) any portion
of the Property which may be deemed to constitute personal property, or any
other procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to the Property.
5.2.9    Principal Place of Business and Organization. Borrower shall not change
its principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender at least thirty (30) days prior notice.
Borrower shall not change the place of its organization as set forth in Section
4.1.28 without the consent of Lender, which consent shall not be unreasonably
withheld. Upon Lender’s request, Borrower shall execute and deliver additional
financing statements, security agreements and other instruments which may be
necessary to effectively evidence or perfect Lender’s security interest in the
Property as a result of such change of principal place of business or place of
organization.
5.2.10    ERISA.
(a)    Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a Prohibited Transaction.

60938517.DOCX    1

--------------------------------------------------------------------------------




(b)    Borrower further covenants and agrees to deliver to Lender such
certifications or other evidence from time to time throughout the term of the
Loan, as may be reasonably requested by Lender in its sole discretion, that (i)
Borrower is not an “employee benefit plan” as defined in Section 3(3) of ERISA,
which is subject to Title I of ERISA, or a “governmental plan” within the
meaning of Section 3(32) of ERISA; (ii) Borrower is not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans, in either case, subjecting Lender to liability for a
violation of ERISA, the Code, a State statute or similar law; and (iii) one or
more of the following circumstances is true:
(A)    Equity interests in Borrower are publicly offered securities, within the
meaning of 29 C.F.R. §2510.3-101(b)(2);
(B)    Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2);
(C)    Borrower qualifies as an “operating company”, a “venture capital
operating company” or a “real estate operating company” within the meaning of 29
C.F.R. §2510.3-101(c) or (e); or
(D)    The Loan meets the requirements of PTE 95-60, 90-1, 84-14 or another
available exemption from applicable Prohibited Transaction rules.
5.2.11    Transfers.
(d)    Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners, as applicable, in owning and operating
properties such as the Property in agreeing to make the Loan, and will continue
to rely on Borrower’s ownership of the Property as a means of maintaining the
value of the Property as security for repayment of the Debt and the performance
of the Other Obligations. Borrower acknowledges that Lender has a valid interest
in maintaining the value of the Property so as to ensure that, should Borrower
default in the repayment of the Debt or the performance of the Other Obligations
contained in the Loan Documents, Lender can recover the Debt by a sale of the
Property.
(e)    Without the prior written consent of Lender and except to the extent
otherwise set forth in this Section 5.2.10, Borrower shall not, and shall not
permit any Restricted Party to, (i) sell, convey, mortgage, grant, bargain,
encumber, pledge, assign, grant options with respect to, or otherwise transfer
or dispose of (directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, and whether or not for consideration or of
record) the Property or any part thereof or any legal or beneficial interest
therein, or (ii) permit a Sale or Pledge of any interest in any Restricted Party
(any of the actions in the foregoing clauses (i) or (ii), a “Transfer”), other
than pursuant to Leases of space in the Improvements to Tenants in accordance
with the provisions of Section 5.1.20 hereof.

60938517.DOCX    2

--------------------------------------------------------------------------------




(f)    A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property, or any part thereof, for
a price to be paid in installments; (ii) an agreement by Borrower leasing all or
substantially all of the Property for other than actual occupancy by a space
tenant thereunder, or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the Manager (including, without limitation, an Affiliated
Manager) other than in accordance with Section 5.1.22 hereof.
(g)    Notwithstanding the provisions of this Section 5.2.10, the following
Transfers shall be permitted under this Agreement if same comply with this
Section 5.2.10(d): (i) the sale or transfer, in one or a series of transactions,
of not more than forty-nine percent (49%) of the ownership interests in a
Restricted Party; provided, however, no such sales or transfers shall be to an
Embargoed Person nor result in the change of Control (directly or indirectly) in
the Restricted Party (except, in the case of Guarantor, either Hudson Pacific
Properties, Inc. or one of the MDP Principals may Control (directly or
indirectly) Guarantor), and provided further that following any such sale or
transfer either Hudson Pacific Properties, Inc. or one of the MDP Principals
shall Control (directly or indirectly) the Guarantor and either Hudson Pacific
Properties, Inc. or the MDP Principals collectively shall own, directly or
indirectly (including as beneficial owners of trusts or other estate planning
vehicles), at least ten percent (10%) of the ownership interests in Borrower,
Guarantor and any Affiliated Manager, and as a condition to each such sale or
transfer, Lender shall receive not less than thirty (30) days prior notice of
such proposed sale or transfer (provided that no such notice shall be required
in connection with any sales or transfers by (x) direct or indirect holders of
stock in Hudson Pacific Properties, Inc. provided such stock is listed on the
New York Stock Exchange or any other nationally recognized stock exchange or
(y) indirect holders of limited partnership interests in Hudson Pacific
Properties, L.P., and, solely to the extent such Transfer would be permitted
pursuant to the immediately succeeding clause (ii), direct holders of limited
partnership interests in Hudson Pacific Properties, L.P.), (ii) the sale or
transfer, in one or a series of transactions, of membership interests in
Guarantor to an existing member of Guarantor or an Affiliate of any such
existing member, or the issuance of new membership interests to any existing
member or an Affiliate of such existing member; provided, however, that
following any such sale, transfer, or issuance either Hudson Pacific Properties,
Inc. or one of the MDP Principals shall Control (directly

60938517.DOCX    3

--------------------------------------------------------------------------------




or indirectly) the Guarantor and either Hudson Pacific Properties, Inc. or the
MDP Principals collectively shall own, directly or indirectly (including as
beneficial owners of trusts or other estate planning vehicles), at least ten
percent (10%) of the ownership interests in Borrower, Guarantor and any
Affiliated Manager, (iii) the sale or transfer, in one or a series of
transactions, of ownership interests in the MDP Entities, provided that one of
the MDP Principals shall continue to Control (directly or indirectly) the MDP
Entities and shall continue to own, directly or indirectly, at least fifty-one
percent (51%) of the ownership interests in the MDP Entities; (iv) the sale or
transfer, in one or a series of transactions, of the limited partnership
interests or non-managing membership interests (as the case may be) in a
Restricted Party; provided, however, no such sales or transfers shall be to an
Embargoed Person, in a manner which would violate Sections 4.1.35 or 5.2.13 of
this Agreement; or shall result in the change of Control (directly or
indirectly) in any Restricted Party (except, in the case of Guarantor, either
Hudson Pacific Properties, Inc. or one of the MDP Principals may Control
(directly or indirectly) Guarantor), and provided further that following any
such sale or transfer either Hudson Pacific Properties, Inc. or one of the MDP
Principals shall Control (directly or indirectly) the Guarantor and either
Hudson Pacific Properties, Inc. or the MDP Principals collectively shall own,
directly or indirectly (including as beneficial owners of trusts or other estate
planning vehicles), at least ten percent (10%) of the ownership interests in
Borrower, Guarantor and any Affiliated Manager, and with respect to direct or
indirect Transfers under this clause (iv), Borrower shall provide notice to
Lender of such direct or indirect Transfer promptly upon Borrower becoming aware
of such direct or indirect Transfer, if ever, (v) the sale, transfer or issuance
of stock in Hudson Pacific Properties, Inc. provided such stock is listed on the
New York Stock Exchange or such other nationally recognized stock exchange, and
(vi) the collateral pledge of direct or indirect ownership interests in
Borrower, provided that (a) such collateral pledge is to secure a corporate
credit facility or facilities from a Qualified Financial Institution (including
a Qualified Financial Institution acting as collateral agent or other agent for
a syndicate of Qualified Financial Institutions) (each a “Qualified Credit
Facility”), (b) any such Qualified Credit Facility is also secured by a
collateral pledge of interests in entities owning, directly or indirectly, a
majority of the properties owned directly or indirectly by Hudson Pacific
Properties, L.P., (c) prior to the exercise of any remedies under such Qualified
Credit Facility with respect to such collateral pledge that result in (A) a
foreclosure, deed in lieu of (or other negotiated settlement in lieu of)
foreclosure with respect to the pledged collateral, (B) either Hudson Pacific
Properties, Inc. or the MDP Principals collectively owing directly or indirectly
(including as beneficial owners of trusts or other estate planning vehicles),
less than ten percent (10%) of the ownership interests in Borrower, Guarantor
and any Affiliated Manager, or (C) a direct or indirect change in Control of
Borrower (which shall include any restriction on the right or ability of the
pledgor to take actions or make decisions or determinations pursuant to its
organizational documents) other than as between Hudson Pacific Properties, Inc.
and one of the MDP Principals, a Rating Agency Confirmation shall be obtained
from each Approved Rating Agency with respect to any change of direct or
indirect ownership interests in, and/or direct or indirect Control of, Borrower
or any other Restricted Party (it being understood and agreed that Lender and
each Approved Rating Agency shall have the right to request and approve various
information, deliverables, documentation and fees and expenses in connection
therewith, including, without limitation, an acceptable intercreditor agreement
and the other items that would be obtained in connection with an assumption of
the Loan under Section 5.1.20(f) below and one (1) or more additional guarantors
reasonably acceptable to Lender shall have assumed all of the liabilities and
obligations of Guarantor under the Guaranty and the Environmental Indemnity

60938517.DOCX    4

--------------------------------------------------------------------------------




or shall execute a replacement guaranty and environmental indemnity in form and
substance reasonably satisfactory to Lender). In addition, (A) in the case of
(1) the transfer of the management of the Property to a new Affiliated Manager
in accordance with the applicable terms and conditions hereof, or (2) the
transfer of any direct or indirect equity ownership interests in any Restricted
Party that results in any Person and its Affiliates owning in excess of
forty-nine percent (49%) of the direct or indirect equity ownership interests in
Borrower that did not own the same on the date hereof or at the time of the
delivery of any Additional Insolvency Opinion prior to such transfer, such
transfers shall be conditioned upon delivery to Lender of a an Additional
Insolvency Opinion reasonably satisfactory to Lender and the Rating Agencies
addressing such transfer, and (B) any transfers permitted pursuant to clauses
(i) and (iv) of this Section 5.1.20(d) shall be conditioned upon Borrower’s
ability to, after giving effect to the equity transfer in question (I) remake
the representations contained herein relating to ERISA, OFAC and Patriot Act
matters (and, upon Lender’s request, Borrower shall deliver to Lender (x) an
Officer’s Certificate containing such updated representations effective as of
the date of the consummation of the applicable equity transfer and (y) searches,
acceptable to Lender, for any Person owning, directly or indirectly, 20% or more
of the interests in the Borrower as a result of such transfer) and (II) continue
to comply with the covenants contained herein relating to ERISA, OFAC and
Patriot Act matters. Upon request from Lender, Borrower shall promptly provide
Lender a revised version of the organizational chart delivered to Lender in
connection with the Loan reflecting any equity transfer consummated in
accordance with this Section 5.1.20(d). In addition to, and without limiting any
of the conditions set forth in this Section 5.1.20(d), in the event that any
Transfer results in Hudson Pacific Properties, Inc. no longer owning, directly
or indirectly, at least twenty percent (20%) of the ownership interests in
Borrower, the provisions of Section 5.2(c) of the Guaranty must be satisfied as
a condition to such Transfer being permitted hereunder.
(h)    Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent. This
provision shall apply to every Transfer regardless of whether voluntary or not,
or whether or not Lender has consented to any previous Transfer, but shall not
apply to any Transfer, other than any Transfer expressly permitted under Section
5.2.10(d) to the extent such Transfer complies with any conditions thereto
described in Section 5.2.10(d). Furthermore, if and to the extent a given
Transfer qualifies (or could qualify) as being permitted pursuant to more than
one clause of Section 5.2.10(d), then Borrower shall be entitled to elect, in
its sole and absolute discretion, which clause of Section 5.2.10(d) shall govern
such Transfer’s qualification as a permitted Transfer thereunder.
(i)    No consent to any Transfer of the Property and assumption of the Loan
shall occur on or before the earlier to occur of (i) a Securitization and (ii)
the first anniversary of the Closing Date; provided, however that between the
first anniversary and the second anniversary of the Closing Date, Borrower, in
connection with any proposed Transfer of the Property and assumption of the
Loan, shall use good faith efforts to avoid an assumption being consummated
while Lender is actively engaged in the Securitization process with respect to
the Loan and shall use good faith efforts to minimize disruption of any such
Securitization. Thereafter, Lender’s consent to a Transfer of the Property and
assumption of the Loan shall not be unreasonably withheld provided that Lender
receives not less than sixty (60) days nor more than ninety (90) days prior

60938517.DOCX    5

--------------------------------------------------------------------------------




written notice of such Transfer (which notice shall be accompanied by a
non-refundable transfer application fee in the amount of $15,000), and no
Default has occurred and is continuing, and further provided that the following
additional requirements are satisfied:
(i)    Borrower shall pay Lender a transfer fee equal to one-half of one percent
(0.5%) of the Outstanding Principal Balance at the time of such Transfer for the
first such assumption and one percent (1%) of the Outstanding Principal Balance
at the time of such Transfer for each subsequent Transfer;
(ii)    Borrower shall pay any and all reasonable out-of-pocket costs incurred
in connection with such Transfer (including, without limitation, Lender’s
counsel fees and disbursements and all recording fees, title insurance premiums
and mortgage and intangible taxes and the fees and expenses of the Approved
Rating Agencies pursuant to clause (x) below);
(iii)    The proposed transferee (the “Transferee”) or Transferee’s principals
must have demonstrated expertise in owning and operating properties similar in
location, size, class and operation to the Property, which expertise shall be
reasonably determined by Lender;
(iv)    Transferee and Transferee’s principals shall, as of the date of such
transfer, have an aggregate net worth and liquidity reasonably acceptable to
Lender;
(v)    Transferee, Transferee’s principals and all other entities which may be
owned or Controlled directly or indirectly by Transferee’s principals (“Related
Entities”) must not have been party to any bankruptcy proceedings, voluntary or
involuntary, made an assignment for the benefit of creditors or taken advantage
of any insolvency act, or any act for the benefit of debtors within seven (7)
years prior to the date of the proposed Transfer;
(vi)    Transferee shall assume all of the obligations of Borrower under the
Loan Documents in a manner satisfactory to Lender in all respects, including,
without limitation, by entering into an assumption agreement in form and
substance satisfactory to Lender;
(vii)    There shall be no material litigation or regulatory action pending or
threatened against Transferee, Transferee’s principals or Related Entities which
is not reasonably acceptable to Lender;
(viii)    Transferee, Transferee’s principals and Related Entities shall not
have defaulted under its or their obligations with respect to any other
Indebtedness in a manner which is not reasonably acceptable to Lender;
(ix)    Transferee and Transferee’s principals must be able to satisfy all the
representations and covenants set forth in Sections 4.1.30, 5.1.23, 5.2.9 and
5.2.12 hereof, no Default or Event of Default shall otherwise occur as a result
of such Transfer, and Transferee and Transferee’s principals shall deliver (A)
all organizational documentation

60938517.DOCX    6

--------------------------------------------------------------------------------




reasonably requested by Lender, which shall be reasonably satisfactory to Lender
and (B) all certificates, agreements and covenants reasonably required by
Lender;
(x)    Each Approved Rating Agency shall have issued a Rating Agency
Confirmation with respect to such Transfer;
(xi)    Borrower or Transferee, at its sole cost and expense, shall deliver to
Lender an Additional Insolvency Opinion reflecting such Transfer reasonably
satisfactory in form and substance to Lender and each Approved Rating Agency;
(xii)    Prior to any release of Guarantor, one (1) or more substitute
guarantors reasonably acceptable to Lender shall have assumed all of the
liabilities and obligations of Guarantor under the Guaranty and the
Environmental Indemnity or shall execute a replacement guaranty and
environmental indemnity in form and substance reasonably satisfactory to Lender;
(xiii)    Borrower shall deliver, at its sole cost and expense, an endorsement
to the Title Insurance Policy, as modified by the assumption agreement, as a
valid first lien on the Property and naming the Transferee as owner of the
Property, which endorsement shall insure that, as of the date of the recording
of the assumption agreement, the Property shall not be subject to any additional
exceptions or liens other than those contained in the Title Insurance Policy
issued on the date hereof and the Permitted Encumbrances;
(xiv)    The Property shall be managed by a Qualified Manager pursuant to a
Replacement Management Agreement; and
(xv)    Immediately upon a Transfer to such Transferee and the satisfaction of
all of the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Security
Instrument and the other Loan Documents accruing after such Transfer. The
foregoing release shall be effective upon the date of such Transfer, but Lender
agrees to provide written evidence thereof reasonably requested by Borrower.
For the avoidance of doubt, the parties hereto acknowledge and agree that the
Transfer of the Property and assumption of the Loan described in this Section
5.2.10(f) is not in limitation of any Transfers otherwise permitted pursuant to
the terms and conditions of Section 5.2.10(d) hereof.
5.2.12    Approved Mezzanine Loan Transfers. Notwithstanding anything to the
contrary contained herein, both (i) the pledge of (A) all or a portion of the
direct or indirect equity ownership interests in Borrower or any other
collateral that is not collateral for the Loan or (B) customary preferred equity
collateral; and (ii) the foreclosure of an Approved Mezzanine Loan by an
Approved Mezzanine Lender, in each case, pursuant to and in accordance with the
terms and provisions of any Approved Mezzanine Loan Documents shall be Transfers
permitted under this Agreement.
5.2.13    Special Purpose Entity/Separateness.

60938517.DOCX    7

--------------------------------------------------------------------------------




(l)    Borrower has been, is and shall continue to be a Special Purpose Entity.
(m)    Any assumptions made in any non-consolidation opinion required to be
delivered in connection with the Loan Documents subsequent to the Insolvency
Opinion (an “Additional Insolvency Opinion”), including, but not limited to, any
exhibits attached thereto, shall be true and correct in all respects. Borrower
will comply with all of the assumptions made with respect to Borrower in the
Insolvency Opinion. Borrower will comply with all of the assumptions made with
respect to Borrower in any Additional Insolvency Opinion. Each entity other than
Borrower with respect to which an assumption shall be made in any Additional
Insolvency Opinion will comply with all of the assumptions made with respect to
it in any Additional Insolvency Opinion.
5.2.14    Embargoed Person; OFAC. As of the date hereof and at all times
throughout the term of the Loan, including after giving effect to any Transfers
permitted pursuant to the Loan Documents, (a) none of the funds or other assets
of Borrower and Guarantor constitute property of, or are beneficially owned,
directly or indirectly, by any Embargoed Person; (b) no Embargoed Person has any
interest of any nature whatsoever in Borrower or Guarantor, as applicable, with
the result that the investment in Borrower or Guarantor, as applicable (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (c) none of the funds of Borrower or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law. Neither Borrower nor
Guarantor is (or will be) a Person with whom Lender is restricted from doing
business under OFAC regulations (including those persons named on OFAC’s
Specially Designated and Blocked Persons list) or under any statute, executive
order (including the September 24, 2001 #13224 Executive Order Blocking Property
and Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action and is not and shall not engage
in any dealings or transactions or otherwise be associated with such Persons. In
addition, to help the US Government fight the funding of terrorism and money
laundering activities, The USA Patriot Act (and the regulations thereunder)
requires the Lender to obtain, verify and record information that identifies its
customers. Borrower shall provide the Lender with any additional information
that the Lender deems necessary from time to time in order to ensure compliance
with The USA Patriot Act and any other applicable Legal Requirements concerning
money laundering and similar activities. Borrower makes no representation or
warranty under this Section 5.2.13 with respect to any Person whose indirect
ownership of Borrower derives solely from (i) ownership (whether direct or
indirect) of stock in Hudson Pacific Properties, Inc. provided such stock is
listed on the New York Stock Exchange or any other nationally recognized stock
exchange or (ii) indirect ownership of a limited partnership interest in Hudson
Pacific Properties, L.P. solely to the extent that Hudson Pacific Properties,
Inc. has no knowledge of the identity of such Person and does not have the
right, pursuant to its organizational documents as same exist on the date
hereof, to determine the identity of such Person.
5.2.15    REA.

60938517.DOCX    8

--------------------------------------------------------------------------------




(a)    Borrower shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld, conditioned or delayed), modify, amend or
supplement, or consent to or suffer any modification, amendment, or
supplementation of the REA in any material respect.
(b)    Borrower shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld, conditioned or delayed), otherwise modify, change,
supplement, alter or amend, or waive or release any of its rights and remedies
under the REA in any material respect.
(c)    Borrower shall not, without Lender’s prior consent (which consent shall
not be unreasonably withheld, conditioned or delayed), take any action to
surrender, terminate, cancel, or accept any surrender, termination or
cancellation of the REA.
(d)    Borrower shall not assign (other than to Lender) or encumber (other than
in favor of Lender as security for the Obligations) any of its rights under the
REA.
ARTICLE VI.    

INSURANCE; CASUALTY; CONDEMNATION
Section 6.1    Insurance.
(e)    Borrower shall obtain and maintain, or cause to be maintained, insurance
for Borrower and the Property providing at least the following coverages:
(xvi)    comprehensive “All Risk” or “Special Form” insurance on the
Improvements and the Personal Property (A) in an amount equal to one hundred
percent (100%) of the “Full Replacement Cost,” which for purposes of this
Agreement shall mean actual replacement value (exclusive of costs of
excavations) with no waiver of depreciation; (B) containing an agreed amount
endorsement with respect to the Improvements and Personal Property waiving all
co-insurance provisions, or confirmation that co-insurance does not apply; and
(C) providing for no deductible in excess of Twenty-Five Thousand and No/100
Dollars ($50,000.00) for all such insurance coverage, except in the case of
windstorm and earthquake coverage, which shall have deductibles not in excess of
5% of the total insurable value of the Property. In addition, Borrower shall
obtain: (x) if any portion of the Improvements is currently, or at any time in
the future, located in a Federally designated “special flood hazard area”, flood
hazard insurance in an amount equal to maximum available through the National
Flood Insurance Program plus excess limits in amount not less than the
Outstanding Principal Balance or such other amount as Lender shall require; (y)
earthquake insurance in amounts and in form and substance satisfactory to
Lender, and consistent with insurance requirements for similarly situated
properties of this loan type, in the event that Lender determines, after seismic
risk analysis, that the Property has a probable maximum loss (PML) of more than
20%, and (z) coastal windstorm insurance in amounts and in form and substance
satisfactory to Lender in the event the Property is located in any coastal
region, and if such windstorm coverage is excluded under the Special Form
Coverage,

60938517.DOCX    9

--------------------------------------------------------------------------------




provided that the insurance pursuant to clauses (x), (y) and (z) hereof shall be
on terms consistent with the comprehensive “All Risk” or “Special Form”
insurance policy required under this subsection (i);
(xvii)    commercial general liability insurance, including a broad form
comprehensive general liability endorsement and coverage against claims for
personal injury, bodily injury, death or property damage occurring upon, in or
about the Property, such insurance (A) to be on the so-called “occurrence” form
with a combined limit of not less than Two Million and No/100 Dollars
($2,000,000.00) in the aggregate and One Million and No/100 Dollars
($1,000,000.00) per occurrence (and, if on a blanket policy, containing an
“Aggregate Per Location” endorsement) with a deductible or self-insured
retention of no greater than $50,000; and (B) to cover at least the following
hazards: (1) premises and operations; (2) products and completed operations on
an “if any” basis; (3) blanket contractual liability for all insured contracts;
and (4) contractual liability covering the indemnities contained in Article VIII
of the Security Instrument to the extent the same is commercially available;
(xviii)    rental loss and/or business income interruption insurance (A) with
loss payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; and (C) on an actual loss
sustained basis for the period of restoration without any specific time
limitation with limits that reflect a minimum of eighteen (18) months for loss
of Rents in an amount equal to one hundred percent (100%) of the projected Gross
Income from Operations for a period of eighteen (18) months from the date of
such Casualty (assuming such Casualty had not occurred) and an extended period
of indemnity covering the twelve (12) month period commencing on the date on
which the Property has been restored, as reasonably determined by the applicable
insurer, and notwithstanding that the policy may expire at the end of such
period. The amount of such loss of Rents or business income insurance shall be
determined prior to the date hereof and at least once each year thereafter based
on Borrower’s reasonable estimate from the Property for the succeeding eighteen
(18) month period. Notwithstanding anything to the contrary in Section 2.7
hereof, all proceeds payable to Lender pursuant to this subsection shall be held
by Lender and shall be applied at Lender’s discretion to (I) the Debt, or (II)
Operating Expenses approved by Lender ; provided, however, that nothing herein
contained shall be deemed to relieve Borrower of its obligations to pay the
Debt, except to the extent such amounts are actually paid out of the proceeds of
such business income insurance;
(xix)    at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage forms do not otherwise apply, (A) owner’s and contractor’s
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk completed value form (1) on a non-reporting basis, (2)
against all risks insured against pursuant to subsection (i) above, (3)
including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provision, or confirmation that co-insurance
does not apply;

60938517.DOCX    1

--------------------------------------------------------------------------------




(xx)    worker’s compensation insurance with respect to any employees of
Borrower, as required by any Governmental Authority or Legal Requirement;
(xxi)    comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;
(xxii)    motor vehicle liability coverage for all owned and non-owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
not less than One Million and No/100 Dollars ($1,000,000.00);
(xxiii)    umbrella or excess liability insurance in an amount not less than Ten
Million and No/100 Dollars ($10,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under subsection
(ii) above;
(xxiv)    ordinance or law coverage to compensate for the cost of demolition and
rebuilding of the undamaged portion of the Property along with any increased
cost of construction in amounts as requested by Lender and consistent with
similarly situated properties of this loan type;
(xxv)    the commercial property business income, general liability and umbrella
or excess liability insurance required under Sections 6.1(a)(i), (ii), (iii) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain commercial property and business income insurance for loss
resulting from perils and acts of terrorism on terms (including amounts)
consistent with those required under Sections 6.1(a)(i), (ii), (iii) and (viii)
above at all times during the term of the Loan; and
(xxvi)    upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for properties similar to the Property located in or around the region
in which the Property is located.
(f)    All insurance provided for in Section 6.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A-” or
better by S&P. For multi-layered policies, if four or fewer insurance companies
issue the Policies, then at least 75% of the insurance coverage represented by
the Policies must be provided by insurance companies with a claims paying
ability rating of “A-” or better by S&P, with no carrier below “BBB,” or if five
(5) or more insurance companies issue the Policies, then at least sixty percent
(60%) of the insurance coverage represented by the Policies must be provided by
insurance companies with a claims paying ability rating of “A-” or better by
S&P, with no carrier below “BBB.” Prior to the expiration dates of the Policies
theretofore furnished to Lender, certificates of insurance evidencing the
Policies accompanied by evidence satisfactory to Lender of payment

60938517.DOCX    2

--------------------------------------------------------------------------------




of the premiums due thereunder (the “Insurance Premiums”), shall be delivered by
Borrower to Lender. Upon request, Borrower shall forward complete copies of the
Policies to the Lender.
(g)    Any blanket insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder or shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).
(h)    All Policies provided for or contemplated by Section 6.1(a), except for
the Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured
and Lender (and its successors and assigns) as Mortgagee, Loss Payee and
Additional Insured, as its interests may appear, and in the case of property
damage, boiler and machinery, flood and earthquake insurance, shall contain
standard non-contributing mortgagee clause in favor of Lender providing that the
loss thereunder shall be payable to Lender. The Property, General Liability and
Umbrella Policies shall include a waiver of subrogation in favor of Lender.
(i)    All Property Policies provided for in Section 6.1 shall contain clauses
or endorsements to the effect that: (i) no act or negligence of Borrower, or
anyone acting for Borrower, or of any tenant or other occupant, or failure to
comply with the provisions of any Policy, which might otherwise result in a
forfeiture of the insurance or any part thereof, shall in any way affect the
validity or enforceability of the insurance insofar as Lender is concerned; (ii)
the Policies shall not be canceled without at least thirty (30) days’ notice to
Lender; and (iv) Lender shall not be liable for any Insurance Premiums thereon
or subject to any assessments thereunder. Borrower shall promptly forward to
Lender a copy of each written notice received by Borrower of any material
modification, reduction or cancellation of any of the Policies or of any of the
coverages afforded under any of the Policies.
(j)    If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Security Instrument and shall
bear interest at the Default Rate.
Section 6.2    Casualty. Subject to Section 6.3(b), if the Property shall be
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrower shall (a) give prompt notice of such damage to Lender, and
(b) provided insurance proceeds are made available to Borrower to do so, as and
to the extent expressly required pursuant to Section 6.4(b), promptly commence
and diligently prosecute the completion of Restoration so that the Property
resembles, as nearly as possible, the condition the Property was in immediately
prior to such Casualty, with such alterations as may be reasonably approved by
Lender and otherwise in accordance with Section 6.4. Borrower shall pay all
costs of such Restoration whether or not such costs are covered by insurance.
Lender may, but shall not be obligated to make proof of loss if not made
promptly by Borrower. In addition, Lender may participate in (and have approval
rights over) any settlement discussions with any insurance companies with
respect to

60938517.DOCX    3

--------------------------------------------------------------------------------




any Casualty in which the Net Proceeds or the costs of completing Restoration
are equal to or greater than Two Million and No/100 Dollars ($2,000,000.00) and
Borrower shall deliver to Lender all instruments required by Lender to permit
such participation.
Section 6.3    Condemnation.
(a)    Borrower shall promptly give Lender notice of the actual or threatened
commencement of any proceeding in respect of Condemnation, and shall deliver to
Lender copies of any and all papers served in connection with such proceedings.
Lender may participate in any such proceedings, and Borrower shall from time to
time deliver to Lender all instruments reasonably requested by Lender to permit
such participation. Borrower shall, at its expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to perform the Obligations at the time and in the manner provided in
this Agreement and the other Loan Documents and the Outstanding Principal
Balance shall not be reduced until any Award shall have been actually received
and applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Obligations. Lender shall not be limited to the
interest paid on the Award by the applicable Governmental Authority but shall be
entitled to receive out of the Award interest at the rate or rates provided
herein or in the Note. If the Property or any portion thereof is taken by a
Governmental Authority, Borrower shall promptly commence and diligently
prosecute Restoration and otherwise comply with the provisions of Section 6.4.
If the Property is sold, through foreclosure or otherwise, prior to the receipt
by Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.
(b)    Notwithstanding the foregoing provisions of Section 6.2, Section 6.3(a),
and Section 6.4 hereof, if the Loan or any portion thereof is included in a
REMIC Trust and, immediately following a release of any portion of the Lien of
the Security Instrument in connection with a Casualty or Condemnation (but
taking into account any proposed Restoration on the remaining portion of the
Property), the Loan to Value Ratio is greater than 125% (such value to be
determined, in Lender’s sole discretion, by any commercially reasonable method
permitted to a REMIC Trust), the principal balance of the Loan must be paid down
by a “qualified amount” as that term is defined in the IRS Revenue Procedure
2010-30, as the same may be amended, replaced, supplemented or modified from
time to time, unless the Lender receives an opinion of counsel that if such
amount is not paid, the Securitization will not fail to maintain its status as a
REMIC Trust and will not be subject to a prohibited transactions tax as a result
of the related release of such portion of the Lien of the Security Instrument.
Section 6.4    Restoration. The following provisions shall apply in connection
with any Restoration:
(f)    If the Net Proceeds shall be less than Two Million and No/100 Dollars
($2,000,000.00) and the costs of completing Restoration shall be less than Two
Million and No/100

60938517.DOCX    1

--------------------------------------------------------------------------------




Dollars ($2,000,000.00), the Net Proceeds will be disbursed by Lender to
Borrower upon receipt, provided that all of the conditions set forth in Section
6.4(b)(i) are met and Borrower delivers to Lender a written undertaking to
expeditiously commence and to satisfactorily complete with due diligence
Restoration in accordance with the terms of this Agreement.
(g)    If the Net Proceeds are equal to or greater than Two Million and No/100
Dollars ($2,000,000.00), but less than Twenty Million and No/100 Dollars
($20,000,000.00) or the costs of completing Restoration is equal to or greater
than Two Million and No/100 Dollars ($2,000,000.00), but less than Twenty
Million and No/100 Dollars ($20,000,000.00), the Net Proceeds will be held by
Lender and Lender shall make the Net Proceeds available for Restoration in
accordance with the provisions of this Section 6.4. The term “Net Proceeds” for
purposes of this Section 6.4 shall mean: (i) the net amount of all insurance
proceeds received by Lender pursuant to Section 6.1 (a)(i), (iv), (vi), (ix) and
(x) as a result of such damage or destruction, after deduction of Lender’s
reasonable costs and expenses (including, but not limited to, reasonable counsel
costs and fees), if any, in collecting same (“Insurance Proceeds”), and/or (ii)
the net amount of the Award, after deduction of Lender’s reasonable costs and
expenses (including, but not limited to, reasonable counsel costs and fees), if
any, in collecting same (“Condemnation Proceeds”), whichever the case may be.
(i)    The Net Proceeds shall be made available to Borrower for Restoration upon
the approval of Lender in its sole but good faith discretion that the following
conditions are met:
(A)    no Default shall have occurred and be continuing;
(B)    (1) in the event the Net Proceeds are Insurance Proceeds, less than
twenty-five percent (25%) of the total floor area of the Improvements on the
Property have been damaged, destroyed or rendered unusable as a result of such
Casualty, or (2) in the event the Net Proceeds are Condemnation Proceeds, less
than ten percent (10%) of the land constituting the Property is taken, and such
land is located along the perimeter or periphery of the Property, and no portion
of the Improvements is located on such land;
(C)    Leases demising in the aggregate a percentage amount equal to or greater
than seventy percent (70%) of the total rentable space in the Property which has
been demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of Restoration,
notwithstanding the occurrence of any such Casualty or Condemnation, whichever
the case may be;
(D)    Borrower shall commence Restoration as soon as reasonably practicable
(but in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;

60938517.DOCX    1

--------------------------------------------------------------------------------




(E)    Lender shall be satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of (1)
the Net Proceeds, (2) the insurance coverage referred to in Section 6.1(a)(iii),
if applicable, or (3) by other funds of Borrower;
(F)    Lender shall be reasonably satisfied that Restoration will be completed
on or before the earliest to occur of (1) three (3) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Lease or Leases which, in the aggregate, demise ten percent (10%) or more of the
net rentable square footage of the Property, (3) such time as may be required
under all applicable Legal Requirements in order to repair and restore the
Property to the condition it was in immediately prior to such Casualty or to as
nearly as possible the condition it was in immediately prior to such
Condemnation, as applicable, or (4) the expiration of the insurance coverage
referred to in Section 6.1(a)(iii);
(G)    the Property and the use thereof after Restoration will be in compliance
with and permitted under all applicable Legal Requirements;
(H)    Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;
(I)    such Casualty or Condemnation, as applicable, does not result in the loss
of access to the Property or the related Improvements;
(J)    the projected Debt Service Coverage Ratio for the affected Property,
after giving effect to Restoration and for a period of three months following
such Restoration, shall be equal to or greater than 1.10 to 1.0;
(K)    the Loan to Value Ratio after giving effect to Restoration, shall be
equal to or less than sixty-five percent (65%);
(L)    Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating
the entire cost of completing Restoration, which budget shall be reasonably
acceptable to Lender; and
(M)    the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of Restoration.
(ii)    The Net Proceeds shall be paid directly to Lender for deposit in an
interest-bearing account (the “Casualty/Condemnation Subaccount”) and, until
disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security

60938517.DOCX    2

--------------------------------------------------------------------------------




for the Debt and the Other Obligations. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
Restoration, upon receipt of evidence reasonably satisfactory to Lender that (A)
all materials installed and work and labor performed (except to the extent that
they are to be paid for out of the requested disbursement) in connection with
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the Title Company.
(iii)    All plans and specifications required in connection with Restoration
shall be subject to prior review and acceptance, not to be unreasonably withheld
or delayed and by an independent consulting engineer selected by Lender (the
“Casualty Consultant”). Lender shall have the use of the plans and
specifications and all permits, licenses and approvals required or obtained in
connection with Restoration. The identity of the contractors, subcontractors and
materialmen engaged in Restoration, as well as the contracts under which they
have been engaged, shall be subject to prior review and acceptance, not to be
unreasonably withheld or delayed by Lender and the Casualty Consultant. All
costs and expenses incurred by Lender in connection with making the Net Proceeds
available for Restoration including, without limitation, reasonable counsel fees
and disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
(iv)    In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of Restoration, as certified by the Casualty
Consultant, minus the Retention Amount. The term “Retention Amount” shall mean,
as to each contractor, subcontractor or materialman engaged in Restoration, an
amount equal to ten percent (10%) of the costs actually incurred for work in
place as part of Restoration, as certified by the Casualty Consultant, until
Restoration has been completed. The Retention Amount shall in no event, and
notwithstanding anything to the contrary set forth above in this Section 6.4(b),
be less than the amount actually held back by Borrower from contractors,
subcontractors and materialmen engaged in Restoration. The Retention Amount
shall not be released until the Casualty Consultant certifies to Lender that
Restoration has been completed in accordance with the provisions of this Section
6.4(b) and that all approvals necessary for the re-occupancy and use of the
Property have been obtained from all appropriate Governmental Authorities, and
Lender receives evidence reasonably satisfactory to Lender that the costs of
Restoration have been paid in full or will be paid in full out of the Retention
Amount; provided, however, that Lender will release the portion of the Retention
Amount being held with respect to any contractor, subcontractor or materialman
engaged in Restoration as of the date upon which the Casualty Consultant
certifies to Lender that the contractor, subcontractor or materialman has
satisfactorily completed all work and has supplied all materials in accordance
with the provisions of the contractor’s, subcontractor’s or materialman’s
contract, the contractor, subcontractor or materialman delivers the lien waivers
and evidence of payment in full of all sums due to the contractor, subcontractor
or materialman as may be reasonably requested by Lender or by the Title Company
issuing

60938517.DOCX    3

--------------------------------------------------------------------------------




the Title Insurance Policy, and Lender receives an endorsement to the Title
Insurance Policy insuring the continued priority of the lien of the related
Security Instrument and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Retention Amount shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.
(v)    Lender shall not be obligated to make disbursements of the Net Proceeds
more frequently than once every calendar month.
(vi)    If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
reasonably estimated by the Casualty Consultant to be incurred in connection
with the completion of Restoration, Borrower shall deposit the deficiency (the
“Net Proceeds Deficiency”) with Lender before any further disbursement of the
Net Proceeds shall be made. The Net Proceeds Deficiency deposited with Lender
shall be held by Lender and shall be disbursed for costs actually incurred in
connection with Restoration on the same conditions applicable to the
disbursement of the Net Proceeds, and until so disbursed pursuant to this
Section 6.4(b) shall constitute additional security for the Debt and the Other
Obligations.
(vii)    The excess, if any, of the Net Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with Lender after the Casualty
Consultant certifies to Lender that Restoration has been completed in accordance
with the provisions of this Section 6.4(b), and the receipt by Lender of
evidence reasonably satisfactory to Lender that all costs incurred in connection
with Restoration have been paid in full, shall be remitted by Lender to
Borrower, provided no Event of Default shall have occurred and shall be
continuing.
(h)    If Net Proceeds are (i) equal to or greater than Twenty Million and
No/100 Dollars ($20,000,000.00), (ii) not required to be made available for
Restoration (due to Borrower’s inability to satisfy the conditions set forth in
Section 6.4(b)(i) or otherwise), or (iii) to be returned to Borrower as excess
Net Proceeds pursuant to Section 6.4(b)(vii) (excluding any Net Proceeds
Deficiency amount, which shall be promptly remitted to Borrower), then in any
such event all Net Proceeds may be retained and applied by Lender in accordance
with Section 2.4.2 hereof toward reduction of the Outstanding Principal Balance
whether or not then due and payable in such order, priority and proportions as
Lender in its sole discretion shall deem proper, or, in the sole discretion of
Lender, the same may be paid, either in whole or in part, to Borrower for such
purposes as Lender shall approve, in its sole discretion. No Yield Maintenance
Premium or other prepayment charge shall be payable by Borrower by reason of a
Casualty or Condemnation.
(i)    In the event of foreclosure of the Security Instrument, or other transfer
of title to the Property in extinguishment in whole or in part of the Debt all
right, title and interest of Borrower in and to the Policies that are not
blanket Policies then in force concerning the Property and all proceeds payable
thereunder shall thereupon vest in the purchaser at such foreclosure or Lender
or other transferee in the event of such other transfer of title.

60938517.DOCX    4

--------------------------------------------------------------------------------




ARTICLE VII.    

RESERVE FUNDS
Section 7.1    Required Repair Funds.
7.1.3    Deposits. Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule II hereto (such repairs hereinafter
collectively referred to as “Required Repairs”). Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule II hereto. It shall be an Event of Default if (a) Borrower does not
complete the Required Repairs by the required deadline for each repair as set
forth on Schedule II, or (b) Borrower does not satisfy each condition contained
in Section 7.1.2 hereof. Upon the occurrence and during the continuance of such
an Event of Default, Lender, at its option, may withdraw all Required Repair
Funds from the Required Repairs Subaccount and Lender may apply such funds
either to completion of the Required Repairs or toward reduction of the
Outstanding Principal Balance in such order, proportion and priority as Lender
may determine in its sole discretion. Lender’s right to withdraw and apply
Required Repair Funds shall be in addition to all other rights and remedies
provided to Lender under this Agreement and the other Loan Documents. On the
Closing Date, Borrower shall deposit with Lender the Required Repairs Amount for
payment of the cost of the Required Repairs. Amounts so deposited with Lender
shall be held by Lender in accordance with Section 7.9 hereof. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Required Repair Funds”
and the account in which such amounts are held shall hereinafter be referred to
as Borrower’s “Required Repairs Subaccount”.
7.1.4    Release of Required Repair Funds.
(a)    Lender shall disburse to Borrower the Required Repair Funds from the
Required Repairs Subaccount from time to time, but not more frequently than once
in any thirty (30) day period, upon satisfaction by Borrower of each of the
following conditions with respect to each disbursement: (i) Borrower shall
submit a written request for payment to Lender (with a copy to the Title
Company) at least ten (10) Business Days prior to the date on which Borrower
requests such payment be made, which request specifies the Required Repairs to
be paid, (ii) on the date such request is received by Lender and on the date
such payment is to be made, no Default or Event of Default shall exist and
remain uncured, (iii) Lender shall have received an Officer’s Certificate (A)
stating that all work on the Required Repairs to be funded by the requested
disbursement has been completed in a good and workmanlike manner and in
accordance with all applicable Federal, state and local laws, rules and
regulations, such Officer’s Certificate to be accompanied by a copy of any
license, permit or other approval by any Governmental Authority required to
commence and/or complete the applicable the Required Repairs, (B) identifying
each Person that supplied materials or labor in connection with the Required
Repairs to be funded by the requested disbursement, and (C) stating that each
such Person has been paid in full or will be paid in full upon such
disbursement, for work completed and/or materials furnished to date (subject to
commercially reasonable retention), such Officer’s Certificate to be accompanied
by lien waivers for all disbursements in excess of $100,000.00 and any other
disbursements reasonably requested by Lender (so long as such request is
consistent with Lender’s servicing practices on a non-discriminatory basis), or
other

60938517.DOCX

--------------------------------------------------------------------------------




evidence of payment reasonably satisfactory to Lender, (iv) Lender shall have
received a title search indicating that the Property is free from all liens,
claims and other encumbrances not previously approved by Lender, and (v) Lender
shall have received such other evidence as Lender shall reasonably request that
the applicable work on the Required Repairs to be funded by the requested
disbursement has been completed and are paid for or will be paid upon such
disbursement to Borrower. Lender shall not be required to make disbursements
from the Required Repairs Subaccount unless such requested disbursement is in an
amount greater than $5,000 (or a lesser amount if the total amount in the
Required Repairs Subaccount is less than $5,000, in which case only one
disbursement of the amount remaining in the account shall be made) and such
disbursement shall be made only upon satisfaction of each condition contained in
this Section 7.1.2.
(b)    Nothing in this Section 7.1.2 shall (i) make Lender responsible for
performing or completing any Required Repairs; (ii) require Lender to expend
funds in addition to the Required Repairs Funds to complete any Required
Repairs; (iii) obligate Lender to proceed with any Required Repairs; or (iv)
obligate Lender to demand from Borrower additional sums to complete any Required
Repairs.
(c)    Borrower shall permit Lender and Lender’s agents and representatives
(including Lender’s engineer, architect or inspector) or third parties to enter
onto the Property upon reasonable advance notice during normal business hours
(subject to the rights of Tenants under their Leases) to inspect the progress of
any Required Repairs and all materials being used in connection therewith and to
examine all plans and shop drawings relating to such Required Repairs. Borrower
shall use commercially reasonable efforts to cause all contractors and
subcontractors to reasonably cooperate with Lender or Lender’s representatives
or such other Persons described above in connection with inspections described
in this Section 7.1.2(c).
(d)    If a disbursement will exceed $100,000.00, Lender may require an
inspection of the Property at Borrower’s expense prior to making a disbursement
of Required Repairs Funds in order to verify completion of the Required Repairs
for which reimbursement is sought. Lender may require that such inspection be
conducted by an appropriate independent qualified professional reasonably
selected by Lender and may require a certificate of completion by an independent
qualified professional architect reasonably acceptable to Lender prior to the
disbursement of Required Repairs Funds. Borrower shall pay the actual
out-of-pocket expense of the inspection as required hereunder, whether such
inspection is conducted by Lender or by an independent qualified professional
architect.
7.1.5    Balance in Required Repairs Subaccount. The insufficiency of any
balance in the Required Repairs Subaccount shall not relieve Borrower from its
obligation to perform the Required Repairs in a good and workmanlike manner and
in accordance with all Legal Requirements.
Section 7.2    Tax and Insurance Escrow.
7.2.5    Tax and Insurance Escrow Funds. On the date hereof, Borrower shall
deposit with Lender the Initial Tax Deposit on account of the Taxes next coming
due and the Initial Insurance Premiums Deposit on account of the Insurance
Premiums next coming due.

60938517.DOCX    1

--------------------------------------------------------------------------------




Additionally, Borrower shall pay to Lender on each Payment Date (a) one-twelfth
of the Taxes that Lender estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes at least thirty (30) days prior to their respective due dates,
and (b) one-twelfth of the Insurance Premiums that Lender reasonably estimates
will be payable for the renewal of the coverage afforded by the Policies upon
the expiration thereof in order to ratably accumulate with Lender sufficient
funds to pay all such Insurance Premiums at least fourteen (14) days prior to
the expiration of the Policies (the foregoing amounts so deposited with Lender
are hereinafter called the “Tax and Insurance Escrow Funds” and the account in
which such amounts are held shall hereinafter be referred to as the “Tax and
Insurance Reserve Subaccount”). Notwithstanding the previous requirements of
this Section 7.2.1, Lender shall waive Borrower’s obligations to (I) deposit the
Initial Insurance Premiums Deposit, and (II) pay to Lender on each Payment Date
the payment described in clause (b) of this Section 7.2.1, each for so long as
the following conditions are met (any of which may be waived, in Lender’s sole
and absolute discretion): (i) no Event of Default has occurred and is continuing
hereunder, (ii) the insurance coverage for the Property is included in a blanket
policy insuring multiple properties and held by Borrower or an entity which
Controls Borrower, which blanket policy is acceptable to Lender in its sole
discretion, (iii) Borrower binds all applicable insurance prior to the then
current expiration date of the blanket policy described in clause (ii) hereof,
(iv) Guarantor shall satisfy the covenants set forth in Section 5.2 of the
Guaranty, and (iv) Borrower provides Lender evidence of renewal policies prior
to the then current expiration date of the applicable policy (the conditions
contained in the foregoing clauses (i) through (iv), collectively, the
“Insurance Escrow Funds Waiver Conditions”). If, at any time, Borrower fails to
meet each and every one of the Insurance Escrow Funds Waiver Conditions (and
Lender has not opted to waive such condition in its sole and absolute
discretion), commencing with the next applicable Payment Date and continuing on
each Payment Date until such time as all Insurance Escrow Funds Waiver
Conditions have again been met, Borrower shall deposit an amount equal to the
product of (x) the resulting fraction where (A) the numerator is one (1), and
(B) the denominator is the number of Payment Dates then remaining in the then
current calendar year, and (y) the amount of Insurance Premiums that Lender
reasonably estimates will be payable to obtain and subsequently retain policies
of insurance which meet the requirements of Section 6.1, hereof. In addition to
the foregoing, if Borrower fails to renew the policy or policies described in
clause (ii) hereof by the date which is seven (7) days prior to the expiration
thereof, Borrower agrees to notify Lender of such failure, and to keep Lender
reasonably apprised of all developments in connection therewith, and if,
following such notice, Lender reasonably believes that Borrower will be unable
to bind the policy or policies described in clause (ii) prior to the expiration
thereof, then Lender shall have the right, without notice to Borrower, to take
such action as Lender deems necessary to protect its interest in the Property,
including, without limitation, the obtaining of such insurance coverage as
Lender in its sole discretion deems appropriate. All premiums incurred by Lender
in connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, shall be
secured by the Security Instrument and shall bear interest at the Default Rate.
7.2.6    Disbursements from Tax and Insurance Escrow Funds. Provided no Default
or Event of Default has occurred and is continuing, Lender will apply the Tax
and

60938517.DOCX    1

--------------------------------------------------------------------------------




Insurance Escrow Funds to payments of Taxes and Insurance Premiums required to
be made by Borrower pursuant to Section 5.1.2 hereof and under the Security
Instrument. In making any payment relating to the Tax and Insurance Escrow
Funds, Lender may do so according to any bill, statement or estimate procured
from the appropriate public office (with respect to Taxes) or insurer or agent
(with respect to Insurance Premiums), without inquiry into the accuracy of such
bill, statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If the amount of the Tax and
Insurance Escrow Funds shall exceed the amounts due for Taxes and Insurance
Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole discretion,
return any excess to Borrower or credit such excess against future payments to
be made to the Tax and Insurance Escrow Funds. Any amount remaining in the Tax
and Insurance Escrow Funds after the Debt has been paid in full shall be
promptly returned to Borrower. In allocating such excess, Lender may deal with
the Person shown on the records of Lender to be the owner of the Property. If at
any time Lender reasonably determines that the Tax and Insurance Escrow Funds
are not or will not be sufficient to pay Taxes and Insurance Premiums by the due
dates thereof, Lender shall notify Borrower of such determination and Borrower
shall increase its monthly payments to Lender by the amount that Lender
reasonably estimates is sufficient to make up the deficiency at least thirty
(30) days prior to the due date of the Taxes and/or fourteen (14) days prior to
expiration of the Policies, as the case may be. Notwithstanding the foregoing,
for so long as each of the Insurance Escrow Funds Waiver Conditions is met,
Lender shall not disburse any of the Tax and Insurance Escrow Funds for the
purposes of paying Insurance Premiums.
Section 7.3    Replacements and Replacement Reserve.
7.3.2    Replacement Reserve Funds. Commencing on the Payment Date that that
Debt Service Coverage Ratio for the Property is less than or equal to 1.30 to
1.0, calculated on a trailing three (3) month basis and thereafter until such
time as the Debt Service Coverage Ratio is greater than 1.35 to 1.0, calculated
on a trailing three (3) month basis, Borrower shall pay to Lender on each
Payment Date the Replacement Reserve Monthly Deposit, which shall be used for
replacements and repairs required to be made to the Property (collectively, the
“Replacements”). Amounts so deposited shall hereinafter be referred to as
Borrower’s “Replacement Reserve Funds” and the account in which such amounts are
held shall hereinafter be referred to as Borrower’s “Replacement Reserve
Subaccount”.
7.3.3    Disbursements from Replacement Reserve Subaccount. Lender shall make
disbursements from the Replacement Reserve Funds for the cost of Replacements
incurred by Borrower upon satisfaction by Borrower of each of the following
conditions with respect to each such disbursement: (a) Borrower shall submit
Lender’s standard form of draw request for payment to Lender at least ten (10)
Business Days prior to the date on which Borrower requests such payment be made,
which request shall specify the Replacements to be paid and shall be accompanied
by copies of paid invoices for the amounts requested; (b) on the date such
request is received by Lender and on the date such payment is to be made, no
Default or Event of Default shall exist and remain uncured; and (c) Lender shall
have received (i) an Officer’s Certificate from Borrower (A) stating that the
items to be funded by the requested disbursement are Replacements, and a
description thereof, (B) stating that all Replacements to be funded by

60938517.DOCX    2

--------------------------------------------------------------------------------




the requested disbursement have been completed in a good and workmanlike manner
and in accordance with all applicable Legal Requirements, (C) identifying each
Person that supplied materials or labor in connection with the Replacements to
be funded by the requested disbursement, (D) stating that each such Person has
been paid in full or will be paid in full upon such disbursement (subject to
commercially reasonable retention), (E) stating that the Replacements to be
funded have not been the subject of a previous disbursement, (F) stating that
all previous disbursements of Replacement Reserve Funds have been used to pay
the previously identified Replacements, and (G) stating that all outstanding
trade payables relating to the Replacements (other than those to be paid from
the requested disbursement) have been paid in full, (ii) a copy of any license,
permit or other approval by any Governmental Authority required in connection
with the Replacements and not previously delivered to Lender, (iii) if required
by Lender for requests in excess of $100,000.00 for a single item, lien waivers
or other evidence of payment reasonably satisfactory to Lender and releases from
all parties furnishing materials and/or services in connection with the
requested payment, (iv) at Lender’s reasonable option, a title search for the
Property indicating that the Property is free from all Liens, claims and other
encumbrances not previously approved by Lender, and (v) such other evidence as
Lender shall reasonably request to demonstrate that the Replacements to be
funded by the requested disbursement have been completed and are paid for or
will be paid upon such disbursement to Borrower. Lender shall make disbursements
as requested by Borrower on a monthly basis in increments of no less than $5,000
per disbursement. Lender may require an inspection of the Property at Borrower’s
expense during normal business hours with reasonable advance notice prior to
making a monthly disbursement in order to verify completion of improvements in
excess of $100,000 for which reimbursement is sought.
7.3.4    Balance in the Replacement Reserve Subaccount. The insufficiency of any
balance in the Replacement Reserve Subaccount shall not relieve Borrower from
its obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.
Section 7.4    Free Rent Reserve.
(e)    On the date hereof, Borrower shall deposit with Lender the amount of
$3,155,000 for the purpose of creating a reserve to protect against the
decreased Rents during the period (the “Free Rent Period”) that any free rent
periods or rent abatements are in effect under the Warner Music Lease, which
amount shall be deposited with and held by Lender pursuant to the terms hereof.
All such amounts so deposited shall hereinafter be referred to as the “Free Rent
Reserve Funds” and the account to which such amounts are held shall hereinafter
be referred to as the “Free Rent Reserve Subaccount”.
(f)    On each Payment Date set forth on Schedule VI attached hereto,
(A) provided that no Event of Default or Cash Management Period is then
continuing, Lender shall disburse an amount equal to the amount so indicated on
Schedule VI for such Payment Date directly into the Clearing Account, or (B) if
a Cash Management Period is continuing (other than as a result of a continuance
of an Event of Default (and no Event of Default is then otherwise continuing)),
Lender shall apply an amount equal to the amount so indicated on Schedule VI for
such Payment Date into the Deposit Account to be applied in accordance with
Section 2.7.2(b) hereof.

60938517.DOCX    1

--------------------------------------------------------------------------------




Section 7.5    Clear Channel Reserve.
7.5.1    Deposits of Clear Channel Reserve Funds. If Clear Channel does not
execute and deliver a renewal or extension of the Clear Channel Lease with
respect to all or any portion of the premises demised under the Clear Channel
Lease on the date hereof (such portion of the premises demised under the Clear
Channel Lease for which no such renewal or extension has been executed and
delivered, the “Clear Channel Non-Renewal Premises”) on or prior to the date
which is twelve (12) calendar months prior to the then effective expiration of
the Clear Channel Lease, then, commencing on the first Payment Date following
such date, Borrower shall pay to Lender on each Payment Date, for the next
twelve (12) consecutive Payment Dates, an amount equal to one-twelfth of the
aggregate of the full, unabated base rent attributable to the Clear Channel
Non-Renewal Premises during the last full twelve months of the term of the Clear
Channel Lease (such amount, the “Clear Channel Reserve Monthly Deposit”, which
amounts shall be deposited with and held by Lender for reimbursement of the
costs associated with re-tenanting the Clear Channel Non-Renewal Premises). All
such amounts so deposited shall hereinafter be referred to as the “Clear Channel
Reserve Funds” and the account to which such amounts are held shall hereinafter
be referred to as the “Clear Channel Reserve Subaccount”. Notwithstanding the
foregoing, so long as no Event of Default has occurred and is then continuing,
Borrower shall not be required to make the Clear Channel Reserve Monthly Deposit
to the Clear Channel Reserve Subaccount as set forth in this Section 7.5.1 to
the extent that such deposits would cause the amount of Clear Channel Reserve
Funds then on deposit in the Clear Channel Reserve Subaccount to exceed the sum
of (x) with respect to any portion of the Clear Channel Non-Renewal Premises
which are then subject to a Qualified Lease (such portion of the Clear Channel
Non-Renewal Premises, the “Qualifying Clear Channel Space”), the sum of (i) one
hundred and ten percent (110%) of the actual tenant improvements and Downtime
(if any) for such Qualifying Clear Channel Space, plus (ii) the actual leasing
commissions payable with respect to such Qualifying Clear Channel Space;
provided however, if the quotient of (I) the sum of the immediately foregoing
clauses (i) and (ii), and (II) the square footage of such portion of Clear
Channel Non-Renewal Premises which are then subject to a Qualified Lease,
exceeds forty (40), the sum of the immediately foregoing clauses (i) and (ii)
shall be deemed to be a number which would yield a quotient of forty (40), plus
(y) the product of (i) $40.00, multiplied by (ii) the difference between (A) the
aggregate square footage of all Clear Channel Non-Renewal Premises, minus (B)
the aggregate square footage of all Qualifying Clear Channel Space (the sum of
the immediately foregoing clauses (x) and (y) as of any date, the “Clear Channel
Reserve Funds Cap”); provided, however, that Borrower shall resume making
deposits of Clear Channel Reserve Funds to the Clear Channel Reserve Subaccount
to the extent that at any time the amount of Clear Channel Reserve Funds on
deposit in the Clear Channel Reserve Subaccount falls below the Clear Channel
Reserve Funds Cap.
7.5.2    Withdrawal of Clear Channel Reserve Funds. Lender shall make
disbursements from the Clear Channel Reserve Funds for Approved Leasing Expenses
incurred by Borrower in connection with the re-letting of the Clear Channel
Non-Renewal Premises (the “Clear Channel Re-tenanting Expenses”), in accordance
with the terms hereof upon satisfaction by Borrower of each of the following
conditions with respect to each such disbursement: (a) Borrower shall submit
Lender’s standard form of draw request for payment to Lender at least ten

60938517.DOCX

--------------------------------------------------------------------------------




(10) Business Days prior to the date on which Borrower requests such payment be
made, which request shall specify the Clear Channel Re-tenanting Expenses to be
paid and shall be accompanied by copies of paid invoices for the amounts
requested; (b) on the date such request is received by Lender and on the date
such payment is to be made, no Default or Event of Default shall exist and
remain uncured; (c) Lender shall have reviewed and approved the Lease giving
rise to the Clear Channel Re-tenanting Expenses to be paid in accordance with
the terms hereof, if such Lease requires Lender approval pursuant to the terms
hereof; and (d) Lender shall have received (i) an Officer’s Certificate from
Borrower (A) stating that the items to be funded by the requested disbursement
are Clear Channel Re-tenanting Expenses, and a description thereof, (B) stating
that all tenant improvements at the Property to be funded by the requested
disbursement have been completed in a good and workmanlike manner and in
accordance with all applicable Legal Requirements, (C) identifying each Person
that supplied materials or labor in connection with the tenant improvements to
be funded by the requested disbursement or the broker entitled to the leasing
commissions, (D) stating that each such Person has been paid in full or will be
paid in full upon such disbursement (subject to commercially reasonable
retention), (E) stating that the Clear Channel Re-tenanting Expenses to be
funded have not been the subject of a previous disbursement, (F) stating that
all previous disbursements of Clear Channel Reserve Funds have been used to pay
the previously identified Clear Channel Re-tenanting Expenses, and (G) stating
that all outstanding trade payables relating to the Clear Channel Re-tenanting
Expenses have been paid in full, (ii) a copy of any license, permit or other
approval by any Governmental Authority required in connection with the tenant
improvements and not previously delivered to Lender, (iii) if required by Lender
for requests in excess of $100,000 for a single item, lien waivers or other
evidence of payment reasonably satisfactory to Lender and releases from all
parties furnishing materials and/or services in connection with the requested
payment, (iv) at Lender’s option, a title search for the Property indicating
that the Property is free from all Liens, claims and other encumbrances not
previously approved by Lender, and (v) such other evidence as Lender shall
reasonably request to demonstrate that the Clear Channel Re-tenanting Expenses
to be funded by the requested disbursement have been completed and are paid for
or will be paid upon such disbursement to Borrower. Lender shall make
disbursements as requested by Borrower on a monthly basis in increments of no
less than $5,000 per disbursement. Lender may require an inspection of the
Property during normal business hours with reasonable advance notice at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of improvements in excess of $100,000 for which reimbursement is
sought. Notwithstanding the foregoing, and provided no Default or Event of
Default then exists, if, following the expiration of the Clear Channel Lease
with respect to all of the premises demised thereunder, (x) the Debt Service
Coverage Ratio for the Property then exceeds 1.10 to 1.0, calculated on a
trailing three (3) month basis, Lender shall remit to Borrower any Clear Channel
Reserve Funds then on deposit in the Clear Channel Reserve Subaccount in excess
of the Clear Channel Reserve Funds Cap, and (y) the Debt Service Coverage Ratio
for the Property ever exceeds 1.25 to 1.0, calculated on a trailing three (3)
month basis, then Lender shall remit to Borrower all Clear Channel Reserve Funds
then on deposit in the Clear Channel Reserve Subaccount.
Section 7.6    Warner Music Reserve.

60938517.DOCX    2

--------------------------------------------------------------------------------




7.6.1    Deposits of Warner Music Reserve Funds. If Warner Music does not
execute and deliver a renewal or extension of the Warner Music Lease with
respect to all or any portion of the premises demised under the Warner Music
Lease on the date hereof (such portion of the premises demised under the Warner
Music Lease for which no such renewal or extension has been executed and
delivered, the “Warner Music Non-Renewal Premises”) on or prior to the date
which is fifteen (15) calendar months prior to the then effective expiration of
the Warner Music Lease, then, commencing on the first Payment Date following
such date, Borrower shall pay to Lender on each Payment Date, for the next
fifteen (15) consecutive Payment Dates, an amount equal to one-fifteenth of the
aggregate of the full, unabated base rent attributable to the Warner Music
Non-Renewal Premises during the last full twelve months of the term of the
Warner Music Lease (such amount, the “Warner Music Reserve Monthly Deposit”,
which amounts shall be deposited with and held by Lender for reimbursement of
the costs associated with re-tenanting the Warner Music Non-Renewal Premises).
All such amounts so deposited shall hereinafter be referred to as the “Warner
Music Reserve Funds” and the account to which such amounts are held shall
hereinafter be referred to as the “Warner Music Reserve Subaccount”.
Notwithstanding the foregoing, so long as no Event of Default has occurred and
is then continuing, Borrower shall not be required to make the Warner Music
Reserve Monthly Deposit to the Warner Music Reserve Subaccount as set forth in
this Section 7.5.1 to the extent that such deposits would cause the amount of
Warner Music Reserve Funds then on deposit in the Warner Music Reserve
Subaccount to exceed the sum of (x) with respect to any portion of the Warner
Music Non-Renewal Premises which are then subject to a Qualified Lease (such
portion of the Warner Music Non-Renewal Premises, the “Qualifying Warner Music
Space”), the sum of (i) one hundred and ten percent (110%) of the actual tenant
improvements and Downtime (if any) for such Qualifying Warner Music Space, plus
(ii) the actual leasing commissions payable with respect to such Qualifying
Warner Music Space; provided however, if the quotient of (I) the sum of the
immediately foregoing clauses (i) and (ii), and (II) the square footage of such
portion of Warner Music Non-Renewal Premises which are then subject to a
Qualified Lease, exceeds forty (40), the sum of the immediately foregoing
clauses (i) and (ii) shall be deemed to be a number which would yield a quotient
of forty (40), plus (y) the product of (i) $40.00, multiplied by (ii) the
difference between (A) the aggregate square footage of all Warner Music
Non-Renewal Premises, minus (B) the aggregate square footage of all Qualifying
Warner Music Space (the sum of the immediately foregoing clauses (x) and (y) as
of any date, the “Warner Music Reserve Funds Cap”); provided, however, that
Borrower shall resume making deposits of Warner Music Reserve Funds to the
Warner Music Reserve Subaccount to the extent that at any time the amount of
Warner Music Reserve Funds on deposit in the Warner Music Reserve Subaccount
falls below the Warner Music Reserve Funds Cap.
7.6.2    Withdrawal of Warner Music Reserve Funds. Lender shall make
disbursements from the Warner Music Reserve Funds for Approved Leasing Expenses
incurred by Borrower in connection with the re-letting of the Warner Music
Non-Renewal Premises (the “Warner Music Re-tenanting Expenses”), in accordance
with the terms hereof upon satisfaction by Borrower of each of the following
conditions with respect to each such disbursement: (a) Borrower shall submit
Lender’s standard form of draw request for payment to Lender at least ten (10)
Business Days prior to the date on which Borrower requests such payment be made,
which request shall specify the Warner Music Re-tenanting Expenses to be paid
and shall be

60938517.DOCX    1

--------------------------------------------------------------------------------




accompanied by copies of paid invoices for the amounts requested; (b) on the
date such request is received by Lender and on the date such payment is to be
made, no Default or Event of Default shall exist and remain uncured; (c) Lender
shall have reviewed and approved the Lease giving rise to the Warner Music
Re-tenanting Expenses to be paid in accordance with the terms hereof, if such
Lease requires Lender approval pursuant to the terms hereof; and (d) Lender
shall have received (i) an Officer’s Certificate from Borrower (A) stating that
the items to be funded by the requested disbursement are Warner Music
Re-tenanting Expenses, and a description thereof, (B) stating that all tenant
improvements at the Property to be funded by the requested disbursement have
been completed in a good and workmanlike manner and in accordance with all
applicable Legal Requirements, (C) identifying each Person that supplied
materials or labor in connection with the tenant improvements to be funded by
the requested disbursement or the broker entitled to the leasing commissions,
(D) stating that each such Person has been paid in full or will be paid in full
upon such disbursement (subject to commercially reasonable retention), (E)
stating that the Warner Music Re-tenanting Expenses to be funded have not been
the subject of a previous disbursement, (F) stating that all previous
disbursements of Warner Music Reserve Funds have been used to pay the previously
identified Warner Music Re-tenanting Expenses, and (G) stating that all
outstanding trade payables relating to the Warner Music Re-tenanting Expenses
have been paid in full, (ii) a copy of any license, permit or other approval by
any Governmental Authority required in connection with the tenant improvements
and not previously delivered to Lender, (iii) if required by Lender for requests
in excess of $100,000 for a single item, lien waivers or other evidence of
payment reasonably satisfactory to Lender and releases from all parties
furnishing materials and/or services in connection with the requested payment,
(iv) at Lender’s option, a title search for the Property indicating that the
Property is free from all Liens, claims and other encumbrances not previously
approved by Lender, and (v) such other evidence as Lender shall reasonably
request to demonstrate that the Warner Music Re-tenanting Expenses to be funded
by the requested disbursement have been completed and are paid for or will be
paid upon such disbursement to Borrower. Lender shall make disbursements as
requested by Borrower on a monthly basis in increments of no less than $5,000
per disbursement. Lender may require an inspection of the Property during normal
business hours with reasonable advance notice at Borrower’s expense prior to
making a monthly disbursement in order to verify completion of improvements in
excess of $100,000 for which reimbursement is sought. Notwithstanding the
foregoing, and provided no Default or Event of Default then exists, if,
following the expiration of the Warner Music Lease with respect to all of the
premises demised thereunder, (x) the Debt Service Coverage Ratio for the
Property then exceeds 1.10 to 1.0, calculated on a trailing three (3) month
basis, Lender shall remit to Borrower any Warner Music Reserve Funds then on
deposit in the Warner Music Reserve Subaccount in excess of the Warner Music
Reserve Funds Cap, and (y) the Debt Service Coverage Ratio for the Property ever
exceeds 1.25 to 1.0, calculated on a trailing three (3) month basis, then Lender
shall remit to Borrower all Warner Music Reserve Funds then on deposit in the
Warner Music Reserve Subaccount.
Section 7.7    Excess Cash Reserve Funds. Upon the occurrence and during the
continuance of a Cash Trap Period, all Excess Cash shall be collected by Lender
and all such amounts shall be held by Lender as additional security for the Loan
(amounts so held shall be hereinafter referred to as the “Excess Cash Reserve
Funds” and the account to which such

60938517.DOCX    2

--------------------------------------------------------------------------------




amounts are held shall hereinafter be referred to as the “Excess Cash Reserve
Subaccount”). At such time as any Cash Trap Period shall end, any funds held in
the Excess Cash Reserve Subaccount shall be returned to Borrower.
Section 7.8    Payment Reserve. Contemporaneously with the execution hereof,
Borrower has established with Lender a reserve in the aggregate amount of (i)
the Monthly Debt Service Payment Amount due on the First Payment Date and (ii)
amounts payable to Reserve Subaccounts on the First Payment Date (the “Payment
Reserve”). Borrower understands and agrees that, notwithstanding the
establishment of the Payment Reserve, all of the proceeds of the Loan have been,
and shall be considered, fully disbursed and shall bear interest and be payable
on the terms provided therein. For so long as no Event of Default has occurred
and is continuing hereunder or under any of the other Loan Documents, Lender
shall on the First Payment Date advance from the Payment Reserve to itself the
amount of the Monthly Debt Service Payment Amount and amounts payable to Reserve
Subaccounts under the Loan Documents on the First Payment Date. Amounts
deposited in the Payment Reserve shall be referred to herein as Borrower’s
“Payment Reserve Funds” and the account in which such amounts are held shall be
referred to as Borrower’s “Payment Reserve Subaccount.”
Section 7.9    Reserve Funds, Generally.
(c)    Borrower (i) hereby grants to Lender a first priority security interest
in all of the Reserve Funds and any and all monies now or hereafter deposited in
each Reserve Subaccount as additional security for payment and performance of
the Obligations and (ii) will take all actions necessary to maintain in favor of
Lender a perfected first priority security interest in the Reserve Funds,
including, without limitation, filing or authorizing Lender to file UCC-1
financing statements and continuations thereof. Until expended or applied in
accordance herewith, the Reserve Funds shall constitute additional security for
the Obligations.
(d)    Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
reduction of the Outstanding Principal Balance in any order in its sole
discretion.
(e)    Borrower shall not further pledge, assign or grant any security interest
in any Reserve Fund or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
financing statements, except those naming Lender as the secured party, to be
filed with respect thereto.
(f)    The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender.  Reserve Funds or any funds deposited in any
Reserve Subaccount may be deposited in interest-bearing accounts chosen by
Borrower (except that funds deposited in the Tax and Insurance Reserve
Subaccount may, at Lender’s or any Servicer’s election, be deposited in
interest-bearing accounts chosen by Lender or any Servicer); provided that (i)
Lender and/or Servicer may elect to deposit funds in the Tax and Insurance
Reserve Subaccount independent of Borrower’s election with respect to other
Reserve Funds, (ii) no Reserve Funds shall be invested except in Permitted
Investments, (iii) Borrower shall select the Permitted Investments

60938517.DOCX    1

--------------------------------------------------------------------------------




in which such funds shall be invested (other than with respect to funds
deposited in the Tax and Insurance Reserve Subaccount, with respect to which
Lender or Servicer shall select such Permitted Investments), except during the
continuance of an Event of Default (in which case Lender or Servicer shall
select such Permitted Investments), (iv) all interest earned or accrued thereon
shall be for the account of Borrower (other than that with respect to the Tax
and Insurance Reserve Subaccount, which shall be for the account of Lender (or,
at Lender’s discretion, Servicer)), and (v) any interest or earnings for the
account of Borrower shall not be paid to Borrower, but shall be retained by
Lender or any Servicer, added to the balance of the applicable Reserve
Subaccount, and treated as the applicable Reserve Funds are treated hereunder
for all purposes.  Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest or income earned
on the Reserve Funds. Borrower shall bear all reasonable costs associated with
the investment of the sums in the account in Permitted Investments; provided,
that such costs shall be deducted from the income or earnings on such
investment, if any, and to the extent such income or earnings shall not be
sufficient to pay such costs, such costs shall be paid by Borrower promptly on
demand by Lender. Lender shall not be responsible and shall have no liability
whatsoever for the rate of return earned or losses incurred on the investment of
any Reserve Funds in Permitted Investments, and Borrower shall bear all such
risk.
(g)    Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, out-of-pocket losses,
actual damages (excluding punitive damages and consequential damages (other than
punitive damages or consequential damages that are assessed against Lender, and
other than any diminution in value or lost revenue which are in any way related
to Hazardous Substances or Environmental Statutes)), obligations and costs and
expenses (including litigation costs and reasonable attorneys’ fees and
expenses) arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established,
unless the same arise solely by reason of the gross negligence or willful
misconduct of Lender or its Servicer. Borrower shall assign to Lender all rights
and claims Borrower may have against all Persons supplying labor, materials or
other services which are to be paid from or secured by the Reserve Funds;
provided, however, that Lender may not pursue any such right or claim unless an
Event of Default has occurred and remains uncured.
Section 7.10    Letters of Credit.
(j)    Notwithstanding anything to the contrary contained herein, Borrower may,
at Borrower’s option, provide a Letter of Credit in lieu of any of the cash
deposits required to be made pursuant to Sections 7.4, 7.5 or 7.6 above,
provided that at all times the amount available to be drawn on such Letter of
Credit is, equal to or greater than the aggregate amount of all cash deposits
previously required to have been made thereunder but which in fact have not been
made and otherwise meets all applicable requirements related thereto set forth
herein. Other than in connection with any Letters of Credit delivered in
connection with the closing of the Loan, Borrower shall give Lender no less than
ten (10) business days prior written notice of Borrower’s election to deliver a
Letter of Credit in lieu of a cash deposit required under Sections 7.4, 7.5 or
7.6 above and Borrower shall pay to Lender all of Lender’s reasonable
out-of-pocket costs and expenses in connection therewith. No party other than
Lender shall be entitled to draw on any such Letter of

60938517.DOCX    1

--------------------------------------------------------------------------------




Credit. Upon ten (10) days prior written notice to Lender, Borrower may replace
a Letter of Credit with a cash deposit to the applicable Reserve Fund. Prior to
the return of a Letter of Credit, Borrower shall deposit an amount equal to the
amount that would have accumulated in the applicable Reserve Fund in accordance
with this Agreement if such Letter of Credit had not been delivered. In no event
shall Lender be required to disburse Reserve Funds if in lieu of depositing
amounts in the applicable Reserve, Borrower posted a Letter of Credit Borrower
shall pay all cost, expenses and fees relating to any assignment of the Letter
of Credit to Lender and/or from Lender to its successors and assigns.
(k)    Each Letter of Credit delivered hereunder shall be additional security
for the payment of the Debt. Upon the occurrence and during the continuance of
an Event of Default, Lender shall have the right, at its option, to draw on any
Letter of Credit and to apply all or any part thereof to the payment of the
items for which such Letter of Credit was established or to apply each such
Letter of Credit and/or such draws to payment of the Debt in such order,
proportion or priority as Lender may determine. Any such application to the Debt
shall be subject to the terms and conditions hereof relating to application of
sums to the Debt. Lender shall have the additional rights to draw in full any
Letter of Credit: (i) if Lender has received a notice from the issuing bank that
the Letter of Credit will not be renewed and a substitute Letter of Credit is
not provided at least fifteen (15) days prior to the date on which the
outstanding Letter of Credit is scheduled to expire; (ii) if Lender has not
received a notice from the issuing bank that it has renewed the Letter of Credit
at least fifteen (15) days prior to the date on which such Letter of Credit is
scheduled to expire and a substitute Letter of Credit is not provided at least
fifteen (15) days prior to the date on which the outstanding Letter of Credit is
scheduled to expire; (iii) upon receipt of notice from the issuing bank that the
Letter of Credit will be terminated (except if the termination of such Letter of
Credit is permitted pursuant to the terms and conditions hereof or a substitute
Letter of Credit is provided by no later than fifteen (15) days prior to such
termination); (iv) if Lender has received notice or otherwise reasonably
believes that the bank issuing the Letter of Credit shall cease to be an
Approved Bank and Borrower has not substituted a Letter of Credit from an
Approved Bank within fifteen (15) days after notice from Lender advising
Borrower of its belief that the issuer is no longer an Approved Bank (as
applicable); and/or (v) if the bank issuing the Letter of Credit shall fail,
within forty-five (45) days of such request therefor to (A) issue a replacement
Letter of Credit in the event the original Letter of Credit has been lost,
mutilated, stolen and/or destroyed or (B) consent to the transfer of the Letter
of Credit to any Person designated by Lender. If Lender draws upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, provided no Event
of Default exists, Lender shall deposit such funds in the applicable Reserve(s)
for which such Letter of Credit was established. Notwithstanding anything to the
contrary contained in the above, Lender is not obligated to draw any Letter of
Credit upon the happening of an event specified herein and shall not be liable
for any losses sustained by Borrower due to the insolvency of the bank issuing
the Letter of Credit if Lender has not drawn the Letter of Credit.
(l)    If at any time the undrawn face amount (that remains available to be
drawn) of a Letter of Credit posted in lieu of a particular cash deposit exceeds
the amount of such cash deposit required to be kept according to the terms of
this Agreement (the applicable cash deposit, the “Required Amount”), then upon
ten (10) days prior written notice, (i) Borrower may replace such Letter of
Credit with a replacement Letter of Credit that satisfies the requirements of
this Agreement, provided that the undrawn face amount of the replacement Letter
of Credit that

60938517.DOCX    1

--------------------------------------------------------------------------------




remains available to be drawn by Lender shall be equal to or greater than the
applicable Required Amount, (ii) Lender will reasonably cooperate with Borrower
in agreeing to permit the issuer thereof to reduce the undrawn face amount of
such Letter of Credit, provided that the undrawn face amount thereof available
to be drawn by Lender, following the reduction, shall be equal to or greater
than the applicable Required Amount, or (iii) if the applicable cash deposit
required to be kept is zero according to the terms of this Agreement, Lender
shall reasonably cooperate with Borrower in effectuating the return of, and
consenting to the issuer’s cancellation of, such Letter of Credit, in each case
at Borrower’s sole cost and expense and provided same does not result in any
liability of or obligation on Lender.
ARTICLE VIII.    

DEFAULTS
Section 8.1    Event of Default.
(a)    Each of the following events shall constitute an event of default
hereunder (an “Event of Default”):
(i)    (A) if Borrower fails to pay the Monthly Debt Service Payment Amount when
due or fails to repay the entire outstanding principal balance of the Note in
full on the Maturity Date, and/or (B) Borrower shall fail to pay when due (x)
any payment required under Sections 7.2, 7.3, 7.5, 7.6 or 7.7 hereof, or (y) any
other portion of the Debt; provided that, with respect to this clause (B), such
non-payment continues for five (5) days following notice to Borrower that the
same is due and payable;
(ii)    if any of the Taxes or Other Charges are not paid when the same are due
and payable (unless Lender is paying such Taxes pursuant to Section 7.2),
subject to the provisions of Section 2.7.3 and Section 5.1.2 hereof;
(iii)    if the Policies are not kept in full force and effect, or if copies of
the certificates evidencing the Policies (or certified copies of the Policies if
requested by Lender) are not delivered to Lender within thirty (30) days after
written request therefor, which period may be extended upon request of Borrower,
provided Borrower is diligently pursuing such certificates (or certified copies
of the Policies, as the case may be), such additional period not to exceed
ninety (90) days; provided, however, there shall be no Event of Default under
this Section 8.1(a)(iii) if: (x) sufficient funds exist in the Tax and Insurance
Reserve Subaccount to pay all premiums and any other amounts owing with respect
to such Policies, and (y) in violation of this Agreement, Lender fails to
release such funds in order to pay same;
(iv)    if Borrower Transfers or otherwise encumbers any portion of the Property
or the Collateral in violation of the provisions of this Agreement, or Article 6
of the Security Instrument or any Transfer is made in violation of the
provisions of Section 5.2.10 hereof;

60938517.DOCX    2

--------------------------------------------------------------------------------




(v)    if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender by or on behalf of any
Restricted Party shall have been false or misleading in any material respect as
of the date the representation or warranty was made or deemed remade;
(vi)    if Borrower shall (i) make an assignment for the benefit of creditors or
(ii) generally not be paying its debts as they become due;
(vii)    if a receiver, liquidator or trustee shall be appointed for Borrower or
Guarantor, or if Borrower or Guarantor shall be adjudicated bankrupt or
insolvent, or if any petition for bankruptcy, reorganization or arrangement
pursuant to Federal bankruptcy law, or any similar Federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or
Guarantor, or if any proceeding for the dissolution or liquidation of Borrower
or Guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
Borrower or Guarantor, upon the same not being discharged, stayed or dismissed
within ninety (90) days;
(viii)    if Guarantor or any guarantor or indemnitor under any guaranty or
indemnity issued in connection with the Loan shall make an assignment for the
benefit of creditors or if a receiver, liquidator or trustee shall be appointed
for Guarantor or any guarantor or indemnitor under any guarantee or indemnity
issued in connection with the Loan or if Guarantor or such other guarantor or
indemnitor shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to Federal bankruptcy law, or
any similar Federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Guarantor or such other guarantor or indemnitor, or if any
proceeding for the dissolution or liquidation of Guarantor or such other
guarantor or indemnitor shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Guarantor or such other guarantor or indemnitor, upon the same
not being discharged, stayed or dismissed within ninety  (90) days; provided,
further, however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;
(ix)    if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;
(x)    if Borrower breaches any representation, warranty or covenant contained
in Section 4.1.30 or any of its respective negative covenants contained in
Section 5.2 or any covenant contained in Section 5.1.11 hereof (subject, with
respect to Section 5.1.11(k), to the cure period set forth in Section
5.1.11(k));
(xi)    with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

60938517.DOCX    1

--------------------------------------------------------------------------------




(xii)    if any of the assumptions contained in the Insolvency Opinion delivered
to Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect unless such matter is cured in a timely manner;
(xiii)    if a material default has occurred and continues beyond any applicable
cure period under the Management Agreement (or any Replacement Management
Agreement) and if such default permits the Manager thereunder to terminate or
cancel the Management Agreement (or any Replacement Management Agreement) and
Borrower fails to comply with Section 5.1.22 hereof;
(xiv)    if Borrower shall continue to be in Default under any of the terms,
covenants or conditions of Section 9.1 hereof, or fails to cooperate with Lender
in connection with a Securitization pursuant to the provisions of Section 9.1
hereof, for three (3) days after written notice to Borrower from Lender;
(xv)    if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xiv) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days;
(xvi)    if there shall be default under any of the other Loan Documents not
specified in clauses (i) through (xv), above, beyond any applicable cure periods
contained in such documents, whether as to any Restricted Party or the Property,
or if any act, omission or event occurs that, pursuant to the express terms of
any Loan Document results in an “Event of Default” under this Agreement.
(b)    Upon the occurrence and during the continuance of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or (viii)
above), in addition to any other rights or remedies available to it pursuant to
this Agreement and the other Loan Documents or at law or in equity, subject to
applicable laws, Lender may take such action, without notice or demand, that
Lender deems advisable to protect and enforce its rights against Borrower and in
and to the Property, including, without limitation, declaring the Obligations to
be immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and the
Property, including, without limitation, all rights or remedies available at law
or in equity; and upon any Event of Default described in clauses (vi), (vii) or
(viii) above, the Debt and all Other Obligations of Borrower hereunder and under
the other Loan Documents shall immediately and automatically become due and
payable, without notice or

60938517.DOCX    2

--------------------------------------------------------------------------------




demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.
8.1.7    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
all or any one or more of the rights, powers, privileges and other remedies
available to Lender against Borrower under this Agreement or any of the other
Loan Documents executed and delivered by, or applicable to, Borrower or at law
or in equity may be exercised by Lender at any time and from time to time,
whether or not all or any of the Debt shall be declared due and payable, and
whether or not Lender shall have commenced any foreclosure proceeding or other
action for the enforcement of its rights and remedies under any of the Loan
Documents. Any such actions taken by Lender shall be cumulative and concurrent
and may be pursued independently, singularly, successively, together or
otherwise, at such time and in such order as Lender may determine in its sole
discretion, to the fullest extent permitted by applicable law, without impairing
or otherwise affecting the other rights and remedies of Lender permitted by law,
equity or contract or as set forth herein or in the other Loan Documents.
(b)    With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt.
(c)    Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall request in order to effect
the severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect the aforesaid severance, Borrower ratifying all that its said attorney
shall do by virtue thereof; provided, however, that Lender agrees not to utilize
such power of attorney for the purposes stated in the foregoing clause of this
Section 8.1.2 (c) unless (i) Lender has requested that Borrower take an action
or execute a document for the purposes stated in the foregoing clause of this
Section 8.1.2 (c) and, after five (5) Business Days, Borrower has failed to do
so, (ii) an Event of Default has occurred and is continuing, or (iii) Lender
reasonably believes its rights under any Loan Document or the Collateral or the
value of the Collateral are under an imminent threat of being impaired. Except
as may be required in connection with a Securitization pursuant to Section 9.1
hereof, (I) Borrower shall not be obligated to pay any costs or expenses
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents, and (II) the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents

60938517.DOCX    3

--------------------------------------------------------------------------------




and any such representations and warranties contained in the Severed Loan
Documents will be given by Borrower only as of the Closing Date.
(d)    Intentionally Omitted.
(e)    Any amounts recovered from the Property or any other collateral for the
Loan after an Event of Default may be applied by Lender toward the payment of
any interest and/or principal of the Loan and/or any other amounts due under the
Loan Documents in such order, priority and proportions as Lender in its sole
discretion shall determine.
(f)    If an Event of Default exists, Lender may (directly or by its agents,
employees, contractors, engineers, architects, nominees, attorneys or other
representatives), but without any obligation to do so and without notice to
Borrower and without releasing Borrower from any obligation hereunder, cure the
Event of Default in such manner and to such extent as Lender may deem necessary
to protect the security hereof. Subject to Tenant’ rights under the Leases,
Lender (and its agents, employees, contractors, engineers, architects, nominees,
attorneys or other representatives) are authorized to enter upon the Property to
cure such Event of Default, and Lender is authorized to appear in, defend, or
bring any action or proceeding reasonably necessary to maintain, secure or
otherwise protect the Property or the priority of the Lien granted by the
Security Instrument.
(g)    Lender may, (i) at any time, appear in and defend any action or
proceeding brought with respect to the Property, and, (ii) upon the occurrence
and during the continuance of an Event of Default, or if Lender reasonably
believes its rights under any Loan Document or the Collateral or the value of
the Collateral are under an imminent threat of being impaired, may bring any
action or proceeding, in the name and on behalf of Borrower, which Lender, in
its sole discretion, decides should be brought to protect its interest in the
Property. Lender shall, at its option, be subrogated to the Lien of any mortgage
or other security instrument discharged in whole or in part by the Obligations,
and any such subrogation rights shall constitute additional security for the
payment of the Obligations.
(h)    As used in this Section 8.1.2, a “foreclosure” shall include, without
limitation, a power of sale in accordance with applicable laws .
8.1.8    Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

60938517.DOCX    4

--------------------------------------------------------------------------------




ARTICLE IX.    

SPECIAL PROVISIONS
Section 9.1    Transfer of Loan. Lender may, at any time, sell, transfer or
assign this Agreement, the Note, the Security Instrument and the other Loan
Documents, and any or all servicing rights with respect thereto, or grant
participations therein or issue mortgage pass-through certificates or other
securities evidencing a beneficial interest in a rated or unrated public
offering or private placement (the “Securities”) (such sales, participation,
offering and/or placement, collectively, a “Securitization”). Lender may forward
to each purchaser, transferee, assignee, servicer, participant or investor in
such participations or Securities (collectively, the “Investor”) or any Rating
Agency rating such Securities, each prospective Investor, and any organization
maintaining databases on the underwriting and performance of commercial mortgage
loans, all documents and information which Lender now has or may hereafter
acquire relating to the Loan or to Borrower, any Guarantor or the Property,
whether furnished by Borrower, any Guarantor or otherwise, as Lender determines
reasonably necessary or desirable, including, without limitation, financial
statements relating to Borrower, Guarantor, the Property and any Tenant at the
Property. Borrower irrevocably waives any and all rights it may have under law
or in equity to prohibit such disclosure, including but not limited to any right
of privacy.
Section 9.2    Cooperation. Borrower and Guarantor agree to reasonably cooperate
with Lender (and agree to cause their respective officers and representatives to
reasonably cooperate) in connection with any transfer made or any Securities
created pursuant to this Article IX, including, without limitation, the taking,
or refraining from taking, of such action as may be necessary to satisfy all of
the conditions of any Investor, the delivery of an estoppel certificate required
in accordance with Section 5.1.15 hereof and such other documents as may be
reasonably requested by Lender, and the execution of amendments to this
Agreement, the Note, the Security Instrument and other Loan Documents and
Borrower’s organizational documents as reasonably requested by Lender; provided
that the reasonable, actual, out-of-pocket costs incurred for such cooperation
(including without limitation the payment of any applicable mortgage recording
taxes or title insurance premiums), in excess of $12,500.00, incurred by
Borrower and Guarantor, in the aggregate, shall be paid by Lender and no changes
to the Loan Documents shall be required which materially modify or increase the
liability, or impair or diminish the rights of Borrower or Guarantor. Borrower
shall also furnish and Borrower and Guarantor consent to Lender furnishing to
such Investors or prospective Investors or any Rating Agency any and all
information concerning the Property, the Leases, the financial condition of
Borrower and Guarantor as may be reasonably requested by Lender, any Investor,
any prospective Investor or any Rating Agency in connection with any sale,
transfer or Participations or Securities and shall indemnify the Indemnified
Parties against, and hold the Indemnified Parties harmless from, any actual
out-of-pocket losses, claims, damages (excluding punitive damages and
consequential damages (other than punitive damages or consequential damages that
are assessed against an Indemnified Party, and other than any diminution in
value or lost revenue which are in any way related to Hazardous Substances or
Environmental Statutes)) or liabilities (collectively, the “Liabilities”) to
which any such Indemnified Parties may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or untrue statement

60938517.DOCX

--------------------------------------------------------------------------------




of any material fact contained in a Disclosure Document or arise out of or are
based upon the omission or omission to state therein a material fact required to
be stated in the Disclosure Document or necessary in order to make the
statements in the Disclosure Document, in light of the circumstances under which
they were made, not misleading and agreeing to reimburse the Indemnified Parties
for any legal or other expenses reasonably incurred by each of them in
connection with investigating or defending the Liabilities; provided, however,
that Borrower will be liable in any such case under this Section 9.2 only to the
extent that any such loss, claim, damage or liability arises out of or is based
upon any such untrue statement or omission made therein in reliance upon and in
conformity with information furnished to Lender by or on behalf of Borrower in
connection with the preparation of the Disclosure Document or in connection with
the underwriting or closing of the Loan, including, without limitation,
financial statements of Borrower, operating statements and rent rolls with
respect to the Property. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have and shall survive the termination of
the Security Instrument and the satisfaction and discharge of the Debt.
Section 9.3    Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as “Servicer”)
selected by Lender and Lender may delegate all or any portion of its
responsibilities under this Agreement and the other Loan Documents to Servicer
pursuant to a pooling and servicing agreement, servicing agreement, special
servicing agreement or other agreement providing for the servicing of one or
more mortgage loans (collectively, the “Servicing Agreement”) between Lender and
Servicer. Borrower shall be responsible for any reasonable set up fees or any
other initial costs relating to or arising under the Servicing Agreement, but
Borrower shall not be responsible for payment of the regular monthly master
servicing fee or trustee fee due to Servicer under the Servicing Agreement or
any fees or expenses required to be borne by, and not reimbursable to, Servicer.
Notwithstanding the foregoing, Borrower shall promptly reimburse Lender on
demand for (a) interest payable on advances made by Servicer with respect to
delinquent debt service payments or expenses paid by Servicer or trustee in
respect of the protection and preservation of the Property (including, without
limitation, on account of Basic Carrying Costs), (b) all costs and expenses,
liquidation fees, workout fees, special servicing fees, operating advisor fees
or any other similar fees payable by Lender to Servicer which may be due and
payable under the Servicing Agreement (whether on a periodic or a continuing
basis) as a result of an Event of Default under the Loan, the Loan becoming
specially serviced, the commencement or continuance of any enforcement action of
any kind with respect to the Loan or any of the Loan Documents, a refinancing or
a restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” of the Loan Documents, or any Bankruptcy Action involving
Borrower, Guarantor or any of their respective principals or Affiliates, (c) all
costs and expenses of any Property inspections and/or appraisals (or any updates
to any existing inspection or appraisal) that Servicer or the trustee may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement), and (d) all reasonable
costs and expenses relating to or arising from any special requests made by
Borrower or Guarantor during the term of the Loan including, without limitation,
in connection with a prepayment, defeasance, assumption or modification of the
Loan.

60938517.DOCX    1

--------------------------------------------------------------------------------




Section 9.4    Restructuring of Loan.
(c)    Lender, without in any way limiting Lender’s other rights hereunder, in
its sole and absolute discretion, shall have the right at any time to require
Borrower to restructure the Loan into additional multiple notes (which may
include component notes and/or senior and junior notes), to re-allocate
principal among component notes and/or senior and junior notes and/or to create
participation interests in the Loan, which restructuring may include the
restructuring of a portion of the Loan to one or more of the foregoing or to one
or more mezzanine loans (the “New Mezzanine Loan”) to the newly-formed direct or
indirect owners of the equity interests in Borrower, secured by a pledge of such
interests, the establishment of different interest rates and debt service
payments for the Loan, and the New Mezzanine Loan and the payment of the Loan,
and the New Mezzanine Loan in such order of priority as may be designated by
Lender; provided that (i) the total principal amounts of the Loan (including any
component notes), and the New Mezzanine Loan shall equal the total principal
amount of the Loan immediately prior to the restructuring, (ii) except in the
case of the occurrence of an Event of Default or a default beyond all notice and
cure periods under the New Mezzanine Loan, or of a Casualty or Condemnation that
results in the payment of principal under the Loan and/or the New Mezzanine
Loan, the weighted average interest rate of the Loan and the New Mezzanine Loan,
if any, shall, in the aggregate, equal the Interest Rate, and (iii) except in
the case of the occurrence of an Event of Default and/or a default beyond all
notice and cure periods under the New Mezzanine Loan, or of a Casualty or
Condemnation that results in the payment of principal under the Loan and/or the
New Mezzanine Loan, the aggregate debt service payments on the Loan and the New
Mezzanine Loan shall equal the aggregate debt service payments which would have
been payable under the Loan had the restructuring not occurred.
(d)    Borrower shall cooperate with all reasonable requests of Lender in order
to restructure the Note, the Loan and/or to create a New Mezzanine Loan, if
applicable, and shall, upon ten (15) Business Days written notice from Lender,
which notice shall include the forms of documents for which Lender is requesting
execution and delivery, and further provided that such forms are substantially
the same as the Loan Documents with any changes required to reflect the
structure of the transaction and a pledge agreement and any related documents in
the Lender’s standard form, (i) execute and deliver such documents, including,
without limitation, in the case of any New Mezzanine Loan, a mezzanine note, a
mezzanine loan agreement, a pledge and security agreement and a mezzanine
deposit account agreement, (ii) cause Borrower’s counsel to deliver such legal
opinions, and (iii) create such a bankruptcy remote borrower under the New
Mezzanine Loan as, in each of the cases of clauses (i), (ii) and (iii) above,
shall be reasonably required by Lender and required by any Rating Agency in
connection therewith, all in form and substance reasonably satisfactory to
Lender, including, without limitation, the severance of this Agreement, the
Security Instrument and the other Loan Documents if requested; provided,
however, but subject to Section 9.4(a)(ii) and (iii) hereof, any such amendments
required by Lender shall not result in any economic changes or other adverse
change in the transaction contemplated by this Agreement or the other Loan
Documents and no changes to the Loan Documents shall be required which modify or
increase the liability, or impair or diminish the rights of Borrower or
Guarantor. It is expressly understood and agreed by Borrower and Lender that the
mere change in structure contemplated by this Section 9.4(b) shall not, in and
of itself, be deemed to result in any economic changes or other

60938517.DOCX

--------------------------------------------------------------------------------




adverse change in the transaction contemplated by this Agreement or the other
Loan Documents or to modify or increase the liability, or impair or diminish the
rights of Borrower or Guarantor.
(e)    Notwithstanding anything to the contrary contained herein, the
reasonable, actual out-of-pocket costs incurred by Borrower and Guarantor for
cooperation in connection with, and preparation of any financial or other data
or statements required in connection with, either this Section 9.4, or a
Securitization pursuant to Section 9.1 hereof (including without limitation the
payment of any applicable mortgage recording taxes or title insurance premiums),
in excess of $12,500.00, in the aggregate, shall be paid by Lender.
(f)    In the event Borrower fails to execute and deliver such documents
described in this Section 9.4 to Lender within ten (10) Business Days following
such written notice by Lender, and Lender sends a second notice to Borrower with
respect to the delivery of such documents containing a legend clearly marked in
not less than fourteen (14) point bold face type, underlined, in all capital
letters “POWER OF ATTORNEY IN FAVOR OF LENDER DEEMED EFFECTIVE FOR EXECUTION AND
DELIVERY OF DOCUMENTS IF NO RESPONSE WITHIN 10 BUSINESS DAYS”, Borrower hereby
absolutely and irrevocably appoints Lender as its true and lawful attorney,
coupled with an interest, in its name and stead to make and execute all
documents necessary or desirable to effect such transactions, Borrower ratifying
all that such attorney shall do by virtue thereof, if Borrower fails to execute
and deliver such documents within ten (10) Business Days of receipt of such
second notice. It shall be an Event of Default if Borrower fails to comply with
any of the terms, covenants or conditions of this Section 9.4 after the
expiration of ten (10) Business Days after the second notice thereof.
ARTICLE X.    

MISCELLANEOUS
Section 10.1    Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Obligations are outstanding and unpaid unless a
longer period is expressly set forth herein or in the other Loan Documents.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the legal representatives, successors and
assigns of such party. All covenants, promises and agreements in this Agreement,
by or on behalf of Borrower, shall inure to the benefit of the legal
representatives, successors and assigns of Lender.
Section 10.2    Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.
Section 10.3    Governing Law.

60938517.DOCX    2

--------------------------------------------------------------------------------




(g)    THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS MADE
BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF
THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA,
EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND
ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
(h)    ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:
C T Corporation System
111 Eighth Avenue,
New York, NY 10011

60938517.DOCX    1

--------------------------------------------------------------------------------




AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION.
Section 10.4    Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.
Section 10.5    Delay Not a Waiver. Neither any failure nor any delay on the
part of Lender in insisting upon strict performance of any term, condition,
covenant or agreement, or exercising any right, power, remedy or privilege
hereunder, or under the Note or under any other Loan Document, or any other
instrument given as security therefor, shall operate as or constitute a waiver
thereof, nor shall a single or partial exercise thereof preclude any other
future exercise, or the exercise of any other right, power, remedy or privilege.
In particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under this Agreement, the Note or any other Loan
Document, Lender shall not be deemed to have waived any right either to require
prompt payment when due of all other amounts due under this Agreement, the Note
or the other Loan Documents, or to declare a default for failure to effect
prompt payment of any such other amount.
Section 10.6    Notices. All notices, consents, approvals and requests required
or permitted hereunder or under any other Loan Document shall be given in
writing and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier

60938517.DOCX    2

--------------------------------------------------------------------------------




(with answer back acknowledged), addressed as follows (or at such other address
and Person as shall be designated from time to time by any party hereto, as the
case may be, in a notice to the other parties hereto in the manner provided for
in this Section 10.6):
If to Lender:
JEFFERIES LOANCORE LLC
c/o LoanCore Capital

80 Field Point Road
Greenwich, Connecticut 06830
Attention.: Perry Gershon
Facsimile No.:(203) 861-6006
with a copy to:
Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Stephen Gliatta, Esq.
Facsimile No.: (212) 836-8689

If to Borrower:
c/o Hudson Pacific Properties, L.P.
11601 Wilshire Boulevard, Suite 1600
Los Angeles, California 90025
Attention: Alex Vouvalides / Mark Lammas
Facsimile No.: (310) 445-5710

With a copy to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067
Attention: Jesse Sharf
Facsimile No.: (213) 229-6638

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. Any failure to
deliver a notice by reason of a change of address not given in accordance with
this Section 10.6, or any refusal to accept a notice, shall be deemed to have
been given when delivery was attempted. Any notice required or permitted to be
given by any party hereunder or under any other Loan Document may be given by
its respective counsel. Additionally, any notice required or permitted to be
given by Lender hereunder or under any other Loan Document may also be given by
the Servicer.
Section 10.7    Judicial Reference. BORROWER AND LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREE THAT ANY ACTION TO RESOLVE A DISPUTE RELATING TO OR
ARISING OUT OF THIS AGREEMENT OR THE LOAN SHALL BE DETERMINED BY JUDICIAL
REFERENCE PURSUANT TO SECTION 638, ET SEQ., OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE AND BORROWER AND

60938517.DOCX    1

--------------------------------------------------------------------------------




LENDER SHALL ATTEMPT TO SELECT AND PROPOSE JOINTLY TO THE COURT A MUTUALLY
AGREEABLE RETIRED JUDGE AS A REFEREE AND, FAILING THAT, EACH OF BORROWER AND
LENDER SHALL RECOMMEND TO THE COURT A LIST OF RETIRED JUDGES WHO MAY SERVE AS
THE REFEREE. BORROWER AND LENDER KNOWINGLY AND IRREVOCABLY WAIVE THEIR
RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION TO RESOLVE ANY DISPUTE RELATING
TO OR ARISING OUT OF THIS AGREEMENT, THE LOAN, OR ANY PART THEREOF; AND IN
CONNECTION WITH THIS AGREEMENT AND THE LOAN, EACH OF BORROWER AND LENDER
REPRESENTS THAT IT HAS DISCUSSED SUCH WAIVER WITH ITS OWN INDEPENDENT COUNSEL
AND HAS RELIED ON ADVICE OF ITS COUNSEL AND MAKES SUCH WAIVER KNOWINGLY AND
VOLUNTARILY.
Section 10.8    Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.
Section 10.9    Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
Section 10.10    Preferences. Subject to any express terms of the Loan Documents
to the contrary, Lender shall have the continuing and exclusive right to apply
or reverse and reapply any and all payments by Borrower to any portion of the
Debt. To the extent Borrower makes a payment or payments to Lender, which
payment or proceeds or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, state or Federal
law, common law or equitable cause, then, to the extent of such payment or
proceeds received, the Obligations hereunder or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by Lender.
Section 10.11    Waiver of Notice. Borrower hereby expressly waives, and shall
not be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.
Section 10.12    Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted

60938517.DOCX    1

--------------------------------------------------------------------------------




reasonably shall be determined by an action seeking declaratory judgment.
Further, it is agreed Lender shall not be in default under this Agreement, or
under any other Loan Document, unless a written notice specifically setting
forth the claim of Borrower shall have been given to Lender within thirty (30)
days after Borrower first had knowledge of the occurrence of the event which
Borrower alleges gave rise to such claim and Lender does not remedy or cure the
default, if any there be, promptly thereafter. Failure to give such notice shall
constitute a waiver of such claim.
Section 10.13    Expenses; Indemnity.
(c)    Borrower covenants and agrees to pay or, if Borrower fails to pay, to
reimburse, Lender upon receipt of notice from Lender for all actual
out-of-pocket costs and expenses (including reasonable attorneys’ fees and
disbursements) incurred by Lender in connection with (i) the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions reasonably requested by Lender as to
any legal matters arising under this Agreement or the other Loan Documents with
respect to the Property); (ii) Borrower’s ongoing performance of and compliance
with Borrower’s respective agreements and covenants contained in this Agreement
and the other Loan Documents on its part to be performed or complied with after
the Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, either in response to third party claims or in prosecuting or defending
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Property, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Property (including any fees and expenses
reasonably incurred by or payable to Servicer or a trustee in connection with
the transfer of the Loan to a special servicer upon Servicer’s anticipation of a
Default or Event of Default, liquidation fees, workout fees, special servicing
fees, operating advisor fees or any other similar fees and interest payable on
advances made by the Servicer with respect to delinquent debt service payments
or expenses of curing Borrowers’ defaults under the Loan Documents), or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings or any other amounts required under Section 9.3;
provided, however, that Borrower shall not be liable for the payment of any such
costs and expenses to the extent (x) Lender is responsible for the payment of
such costs and expenses pursuant to the express terms of the Loan Documents, or
(y) the same arise by reason of the gross negligence, illegal acts, fraud or
willful misconduct of Lender. Any

60938517.DOCX    1

--------------------------------------------------------------------------------




cost and expenses due and payable to Lender may be paid from any amounts in the
Clearing Account or the Deposit Account, as applicable.
(d)    Borrower shall indemnify, defend and hold harmless the Indemnified
Parties from and against any and all other liabilities, obligations, losses,
damages (excluding punitive damages and consequential damages (other than
punitive damages or consequential damages that are assessed against an
Indemnified Party, and other than any diminution in value or lost revenue which
are in any way related to Hazardous Substances or Environmental Statutes)),
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel for Lender in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not Lender shall be designated a party thereto), that may be imposed
on, incurred by, or asserted against any Indemnified Party in any manner
relating to or arising out of (i) any breach by Borrower of its Obligations
under, or any material misrepresentation by Borrower contained in, this
Agreement or the other Loan Documents, or (ii) the use or intended use of the
proceeds of the Loan (the liabilities, losses, costs, expenses and other matters
described in this subparagraph (b), collectively, the “Indemnified
Liabilities”); provided, however, that Borrower shall not have any obligation to
an Indemnified Party hereunder to the extent that such Indemnified Liabilities
arise from the gross negligence, illegal acts, fraud or willful misconduct of
such Indemnified Party. To the extent that the undertaking to indemnify, defend
and hold harmless set forth in the preceding sentence may be unenforceable
because it violates any law or public policy, Borrower shall pay the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all Indemnified Liabilities incurred by the
Indemnified Parties.
(e)    Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any reasonable fees and expenses incurred by any Rating
Agency in connection with any Rating Agency review of the Loan, the Loan
Documents or any transaction contemplated thereby or any consent, approval,
waiver or confirmation obtained from such Rating Agency pursuant to the terms
and conditions of this Agreement or any other Loan Document and Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.
(f)    Borrower shall indemnify, defend and hold harmless each Indemnified Party
against any liabilities, obligations, losses, damages (excluding punitive
damages and consequential damages (other than punitive damages or consequential
damages that are assessed against an Indemnified Party, and other than any
diminution in value or lost revenue which are in any way related to Hazardous
Substances or Environmental Statutes)), penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including, without limitation, the reasonable fees and disbursements of
counsel) to which each such Indemnified Party may become subject (i) in
connection with any indemnification to the Rating Agencies in connection with
issuing, monitoring or maintaining the Securities and (ii) insofar as the
liabilities, losses, damages, actions costs and expenses so incurred arise out
of or are based upon any untrue statement of any material fact in any
information provided by or on behalf of the Borrower or Guarantor to the Rating
Agencies (the “Covered Rating Agency Information”) or arise out of or are based
upon the omission to state a material fact in the Covered Rating Agency
Information required to be stated

60938517.DOCX    1

--------------------------------------------------------------------------------




therein or necessary in order to make the statements in the Covered Rating
Agency Information, in light of the circumstances under which they were made,
not misleading.
Section 10.14    Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.
Section 10.15    Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.
Section 10.16    No Joint Venture or Partnership; No Third Party Beneficiaries.
(a)    Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.
(b)    This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the Obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.
Section 10.17    Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender or any of its Affiliates shall be subject to the prior
approval of Lender, not to be unreasonably withheld; provided, however, that no
such approval requirement shall be applicable with respect to any disclosures
required to be made by Borrower or its parent pursuant to applicable law.
Section 10.18    Waiver of Marshalling of Assets. To the fullest extent
permitted by law, Borrower, for itself and its successors and assigns, waives
all rights to a marshalling of the assets of Borrower, Borrower’s partners and
others with interests in Borrower, and of the

60938517.DOCX    2

--------------------------------------------------------------------------------




Property, or to a sale in inverse order of alienation in the event of
foreclosure of the Security Instrument, and agrees not to assert any right under
any laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Property for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.
Section 10.19    Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.
Section 10.20    Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any Affiliate of Lender. Lender
shall not be subject to any limitation whatsoever in the exercise of any rights
or remedies available to it under any of the Loan Documents or any other
agreements or instruments which govern the Loan by virtue of the ownership by it
or any parent, subsidiary or Affiliate of Lender of any equity interest any of
them may acquire in Borrower, and Borrower hereby irrevocably waives the right
to raise any defense or take any action on the basis of the foregoing with
respect to Lender’s exercise of any such rights or remedies. Borrower
acknowledges that Lender engages in the business of real estate financings and
other real estate transactions and investments which may be viewed as adverse to
or competitive with the business of Borrower or its Affiliates.
Section 10.21    Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement other than Eastdil Secured. Borrower hereby agrees to indemnify,
defend and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind (including Lender’s reasonable
attorneys’ fees and expenses) in any way relating to or arising from a claim by
any Person that such Person acted on behalf of Borrower or Lender in connection
with the transactions contemplated herein. The provisions of this Section 10.21
shall survive the expiration and termination of this Agreement and the payment
of the Debt.
Section 10.22    Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, including, without limitation,
the Loan Application and Term Sheet dated October 16, 2012 between Borrower and
Lender are superseded by the terms of this Agreement and the other Loan
Documents.

60938517.DOCX    1

--------------------------------------------------------------------------------




Section 10.23    Cumulative Rights. All of the rights of Lender under this
Agreement hereunder and under each of the other Loan Documents and any other
agreement now or hereafter executed in connection herewith or therewith, shall
be cumulative and may be exercised singly, together, or in such combination as
Lender may determine in its sole judgment.
Section 10.24    Counterparts. This Agreement may be executed in several
counterparts, each of which when executed and delivered is an original, but all
of which together shall constitute one instrument. In making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart which is executed by the party against whom enforcement of this
Agreement is sought.
Section 10.25    Time is of the Essence. Time is of the essence of each
provision of this Agreement and the other Loan Documents.
Section 10.26    Consent of Holder. Wherever this Agreement refers to Lender’s
consent or discretion or other rights, such references to Lender shall be deemed
to refer to any holder of the Loan. The holder of the Loan may from time to time
appoint a trustee or Servicer, and Borrower shall be entitled to rely upon
written instructions executed by a purported officer of the holder of the Loan
as to the extent of authority delegated to any such trustee or Servicer from
time to time and determinations made by such trustee or Servicer to the extent
identified a within the delegated authority of such trustee or Servicer, unless
and until such instructions are superseded by further written instructions from
the holder of the Loan.
Section 10.27    Successor Laws. Any reference in this Agreement to any statute
or regulation shall be deemed to include any successor statute or regulation.
Section 10.28    Reliance on Third Parties. Lender may perform any of its
responsibilities hereunder through one or more agents, attorneys or independent
contractors. In addition, Lender may conclusively rely upon the advice or
determinations of any such agents, attorneys or independent contractors in
performing any discretionary function under the terms of this Agreement.
Section 10.29    Joint and Several Liability. Lender and Borrower acknowledge
and agree that as of the date hereof, there is only one Borrower under this
Agreement and, as a result, the remaining clauses (a) through (g) of this
Section 10.29 have no effect as of the date hereof; provided, however, that if
at any time more than one Person becomes subject to this Agreement as
“Borrower,” then (i) the representations, covenants, warranties and obligations
of all such Persons hereunder shall be joint and several, (ii) from such date,
each entity that constitutes Borrower (for purposes of this Section 10.29 only,
each a “Borrower” and collectively, “Borrowers”) acknowledges and agrees that it
shall be jointly and severally liable for the Loan and all other Obligations
arising under this Agreement and/or any of the other Loan Documents, and (iii)
in furtherance thereof, as of such date, each Borrower acknowledges and agrees
as follows:
(e)    For the purpose of implementing the joint borrower provisions of the Loan
Documents, each Borrower hereby irrevocably appoints each other Borrower as its
agent and

60938517.DOCX

--------------------------------------------------------------------------------




attorney-in-fact for all purposes of the Loan Documents, including the giving
and receiving of notices and other communications.
(f)    To induce Lender to make the Loan, and in consideration thereof, each
Borrower hereby agrees to indemnify Lender against, and hold Lender harmless
from, any and all liabilities, expenses, losses, damages and/or claims of damage
or injury asserted against Lender by any Borrower or by any other Person arising
from or incurred by reason of (i) reliance by Lender on any requests or
instructions from any Borrower, or (ii) any other action taken by Lender in good
faith with respect to this Agreement or the other Loan Documents.
(g)    Each Borrower acknowledges that the liens and security interests created
or granted herein and by the other Loan Documents will secure the Obligations of
all Borrowers under the Loan Documents and, in full recognition of that fact,
each Borrower consents and agrees that the Lender may, at any time and from time
to time, without notice or demand, and without affecting the enforceability or
security hereof or of any other Loan Document:
(i)    agree with any Borrower to supplement, modify, amend, extend, renew,
accelerate, or otherwise change the time for payment or the terms of the
Obligations or any part thereof, including any increase or decrease of the
rate(s) of interest thereon;
(ii)    agree with any Borrower to supplement, modify, amend or waive, or enter
into or give any agreement, approval or consent with respect to, the Obligations
or any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;
(iii)    accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Obligations or any
part thereof;
(iv)    accept partial payments on the Obligations;
(v)    receive and hold additional security or guaranties for the Obligations or
any part thereof;
(vi)    release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security for or guaranties of the
Obligations, and apply any security and direct the order or manner of sale
thereof as Lender, in its sole and absolute discretion may determine;
(vii)    release any Person or any guarantor from any personal liability with
respect to the Obligations or any part thereof; or
(viii)    settle, release on terms satisfactory to Lender or by operation of
applicable laws or otherwise liquidate or enforce any Obligations and any
security therefor or guaranty thereof in any manner, consent to the transfer of
any such security and bid and purchase at any sale; and consent to the merger,
change or any other restructuring or termination of the corporate existence of
any Borrower or any other Person, and

60938517.DOCX    1

--------------------------------------------------------------------------------




correspondingly restructure the obligations of such Borrower or other Person,
and any such merger, change, restructuring or termination shall not affect the
liability of any Borrower or the continuing existence of any lien or security
interest hereunder, under any other Loan Document to which any Borrower is a
party or the enforceability hereof or thereof with respect to all or any part of
the Obligations.
(h)    Upon the occurrence of and during the continuance of any Event of
Default, Lender may enforce this Agreement and the other Loan Documents
independently as to each Borrower and independently of any other remedy or
security Lender at any time may have or hold in connection with the Obligations,
and in collecting on the Loan it shall not be necessary for Lender to marshal
assets in favor of any Borrower or any other Person or to proceed upon or
against and/or exhaust any other security or remedy before proceeding to enforce
this Agreement and the other Loan Documents. Each Borrower expressly waives any
right to require Lender, in connection with Lender’s efforts to obtain repayment
of the Loan and Other Obligations, to marshal assets in favor of any Borrower or
any other Person or to proceed against any other Person or any collateral
provided by any other Person, and agrees that Lender may proceed against any
Persons and/or collateral in such order as it shall determine in its sole and
absolute discretion in connection with Lender’s efforts to obtain repayment of
the Loan and other Obligations. Lender may file a separate action or actions
against each Borrower to enforce the Obligations, whether action is brought or
prosecuted with respect to any other security or against any other Person, or
whether any other Person is joined in any such action or actions. Each Borrower
agrees that Lender, each Borrower and/or any other Person may deal with each
other in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them, in any manner
whatsoever, all without in any way altering or affecting the security of this
Agreement or the other Loan Documents. The rights of Lender hereunder and under
the other Loan Documents shall be reinstated and revived, and the enforceability
of this Agreement and the other Loan Documents shall continue, with respect to
any amount at any time paid on account of the Obligations which thereafter shall
be required to be restored or returned by Lender as a result of the bankruptcy,
insolvency or reorganization of any Borrower or any other Person, or otherwise,
all as though such amount had not been paid. The enforceability of this
Agreement and the other Loan Documents at all times shall remain effective even
though any or all Obligations, or any other security or guaranty therefor, may
be or hereafter may become invalid or otherwise unenforceable as against any
Borrower or any other Person and whether or not any Borrower or any other Person
shall have any personal liability with respect thereto. Each Borrower expressly
waives any and all defenses to the enforcement of its Obligations under the Loan
Documents now or hereafter arising or asserted by reason of (i) any disability
or other defense of any Borrower or any other Person with respect to the
Obligations, (ii) the unenforceability or invalidity of any security or guaranty
for the Obligations or the lack of perfection or continuing perfection or
failure of priority of any security for the Obligations, (iii) the cessation for
any cause whatsoever of the liability of any Borrower or any other Person (other
than by reason of the full and final payment and performance of all
Obligations), (iv) any failure of Lender to marshal assets in favor of any of
the Borrowers or any other Person, (v) any failure of Lender to give notice of
sale or other disposition of any Collateral for the Obligations to any Borrower
or to any other Person or any defect in any notice that may be given in
connection with any such sale or disposition, (vi) any failure of Lender to
comply in any non-material respect with applicable laws in connection with the
sale or other disposition of any collateral

60938517.DOCX    2

--------------------------------------------------------------------------------




or other security for any Obligation, (vii) any act or omission of Lender or
others that directly or indirectly results in or aids the discharge or release
of any Borrower or of any other Person or of any of the Obligations or any other
security or guaranty therefor by operation of law or otherwise, (viii) any law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (ix) any failure of Lender to file or enforce a claim
in any bankruptcy or similar proceeding with respect to any Person, (x) the
election by Lender, in any bankruptcy or similar proceeding of any Person, of
the application or non-application of Section 1111(b)(2) of the Bankruptcy Code,
(xi) any extension of credit or the grant of any lien under Section 364 of the
Bankruptcy Code except to the extent otherwise provided in this Agreement, (xii)
any use of cash collateral under Section 363 of the Bankruptcy Code, (xiii) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy or similar proceeding of any Person, (xiv) the avoidance of any
lien or security interest in favor of Lender securing the Obligations for any
reason, or (xv) any bankruptcy or similar proceeding commenced by or against any
Person, including any discharge of, or bar or stay against collecting, all or
any of the Obligations (or any interest thereon) in or as a result of any such
proceeding. Without in any way limiting the foregoing, with respect to the Loan
Documents and the Obligations, and solely to the extent that, and despite the
express intention of the parties hereto that laws of the State of New York
govern this Agreement, a court of competent jurisdiction finds that the laws of
the State of California govern this Agreement, Borrower: (A) waives all rights
and defenses arising out of an election of remedies by Lender even though that
election of remedies, such as non-judicial foreclosure with respect to security
for Borrowers’ obligations, has destroyed each of their rights of subrogation
and reimbursement against the other by the operation of Section 580(d) of the
California Code of Civil Procedure or otherwise; and (B) waives any right to a
fair value hearing or similar proceeding following a nonjudicial foreclosure of
the Obligations, whether arising under California Code of Civil Procedure
Section 580a or otherwise.
(i)    Borrowers represent and warrant to Lender that they have established
adequate means of obtaining from each other, on a continuing basis, financial
and other information pertaining to their respective businesses, operations and
condition (financial and otherwise) and their respective properties, and each
now is and hereafter will be completely familiar with the businesses, operations
and condition (financial and otherwise) of the other and their respective
properties. Each Borrower hereby expressly waives and relinquishes any duty on
the part of Lender to disclose to such Borrower any matter, fact or thing
related to the businesses, operations or condition (financial or otherwise) of
the other Borrowers or the other Borrowers’ properties, whether now known or
hereafter known by Lender during the life of this Agreement. With respect to any
of the Obligations, Lender need not inquire into the powers of any Borrower or
the officers, employees or other Persons acting or purporting to act on such
Borrower’s behalf.
(j)    Without limiting the foregoing, or anything else contained in this
Agreement, each Borrower waives all rights and defenses that it may have because
the Obligations are secured by real property. This means, among other things:

60938517.DOCX    3

--------------------------------------------------------------------------------




(i)    Lender may collect on the Obligations from any Borrower without first
foreclosing on any real or personal property collateral pledged by the other
Borrowers; and
(ii)    If Lender foreclose on any real property collateral pledged by any
Borrower for the Obligations: (A) the amount of the indebtedness owed by the
other Borrowers may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price; and (B) Lender may collect from any Borrower even if Lender, by
foreclosing on the real property collateral, has destroyed any right any
Borrower may have to collect from the other Borrowers.
(iii)    This is an unconditional and irrevocable waiver of any rights and
defenses each Borrower may have because the Obligations are secured by real
property. Solely to the extent that, and despite the express intention of the
parties hereto that laws of the State of New York govern this Agreement, a court
of competent jurisdiction finds that the laws of the State of California govern
this Agreement, these rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d or 726 of the California
Code of Civil Procedure. Each Borrower expressly waives any right to receive
notice of any judicial or nonjudicial foreclosure or sale of any real property
collateral provided by the other Borrowers to secure the Obligations and failure
to receive any such notice shall not impair or affect such Borrower’s
obligations hereunder or the enforceability of this Agreement or the other Loan
Documents or any liens created or granted hereby or thereby.
(iv)    Notwithstanding anything to the contrary elsewhere contained herein or
in any other Loan Document to which any Borrower is a party, with respect to the
Loan and all other Obligations, each Borrower hereby waives with respect to the
other Borrowers and their successors and assigns (including any surety) and any
other Person any and all rights at law or in equity, to subrogation, to
reimbursement, to exoneration, to contribution, to set-off, to any other rights
and defenses available to it (including, to the extent that, notwithstanding the
express intention of the parties hereto that laws of the State of New York
govern this Agreement, a court of competent jurisdiction finds that the laws of
the State of California govern this Agreement, including without limitation
those available under California Civil Code Sections 2787 and 2855, inclusive),
or to any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a holder or transferee against a maker and which each
of them may have or hereafter acquire against the other or any other Person in
connection with or as a result of such Borrower’s execution, delivery and/or
performance of this Agreement or any other Loan Document to which it is a party
until the Obligations are paid and performed in full. Each Borrower agrees that
it shall not have or assert any such rights against any other Borrower or any
other Borrower’s successors and assigns or any other Person (including any
surety), either directly or as an attempted set-off to any action commenced
against such Borrower by any other Borrower (as borrower or in any other
capacity) or any other Person until all the Obligations are paid and performed
in full. Each Borrower hereby acknowledges and agrees that this waiver is
intended to benefit

60938517.DOCX    4

--------------------------------------------------------------------------------




Lender and shall not limit or otherwise affect any Borrower’s liability under
this Agreement or any other Loan Document to which it is a party, or the
enforceability hereof or thereof.
(k)    EACH BORROWER WARRANTS AND AGREES THAT EACH OF THE WAIVERS AND CONSENTS
SET FORTH HEREIN IS MADE WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND
CONSEQUENCES, WITH THE UNDERSTANDING THAT EVENTS GIVING RISE TO ANY DEFENSE
WAIVED MAY DIMINISH, DESTROY OR OTHERWISE ADVERSELY AFFECT RIGHTS WHICH EACH
OTHERWISE MAY HAVE AGAINST THE OTHER, AGAINST LENDER OR OTHERS, OR AGAINST ANY
COLLATERAL. IF ANY OF THE WAIVERS OR CONSENTS HEREIN IS DETERMINED TO BE
CONTRARY TO ANY APPLICABLE LAW OR PUBLIC POLICY, SUCH WAIVERS AND CONSENTS SHALL
BE EFFECTIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.
Section 10.30    Borrower’s Waiver. Borrower hereby waives all of its rights
under California Civil Code Section 2822, which provides as follows: “(a) The
acceptance, by a creditor, of anything in partial satisfaction of an obligation,
reduces the obligation of a surety thereof, in the same measure as that of the
principal, but does not otherwise affect it. However, if the surety is liable
upon only a portion of an obligation and the principal provides partial
satisfaction of the obligation, the principal may designate the portion of the
obligation that is to be satisfied; and (b) For purposes of this Section and
Section 2819, an agreement by a creditor to accept from the principal debtor a
sum less than the balance owed on the original obligation, without the prior
consent of the surety and without any other change to the underlying agreement
between the creditor and principal debtor, shall not exonerate the surety for
the lesser sum agreed upon by the creditor and principal debtor.”
Section 10.31    Approved Mezzanine Loan. The holder or holders of direct or
indirect ownership interests in Borrower shall be entitled to incur an Approved
Mezzanine Loan in accordance with the terms and conditions set forth in the
definition thereof and as otherwise expressly permitted pursuant to the terms
and conditions set forth in this Agreement.
[The Remainder of the Page is Intentionally Blank]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
BORROWER:


P1 HUDSON MC PARTNERS, LLC, a Delaware limited liability company


By:
Hudson MC Partners, LLC, a Delaware limited liability company, its Sole Member


60938517.DOCX    5

--------------------------------------------------------------------------------




By:
/s/ Mark Lammas        
Name: Mark Lammas
Title: Treasurer

[Signatures continue on the following page]

60938517.DOCX

--------------------------------------------------------------------------------




LENDER:


JEFFERIES LOANCORE LLC, a Delaware limited liability company
By:
/s/ Chapin Hunt    
Name: Chapin Hunt
Title: Managing Director


60938517.DOCX    

--------------------------------------------------------------------------------




SCHEDULE I
[Rent Roll]
[pinnacleloanagreement_image1.gif]

60938517.DOCX

--------------------------------------------------------------------------------




[pinnacleloanagreement_image2.gif]





60938517.DOCX    2

--------------------------------------------------------------------------------




SCHEDULE II
[Required Repairs/Deadlines For Completion]
None





60938517.DOCX

--------------------------------------------------------------------------------




SCHEDULE III
[Borrower Organizational Chart]


[pinnacleloanagreement_image3.gif]

60938517.DOCX

--------------------------------------------------------------------------------




[pinnacleloanagreement_image4.gif]

60938517.DOCX    2

--------------------------------------------------------------------------------




SCHEDULE IV
[Deposit Amounts]
Required Repairs Amount:    $ 0
Initial Tax Deposit:    $ 200,863.75
Initial Insurance Premiums Deposit:    $ 0
Replacement Reserve Monthly Deposit:    $ 0
Free Rent Reserve Monthly Deposit:    $ 3,155,000



60938517.DOCX

--------------------------------------------------------------------------------




SCHEDULE V
Description of REA


Agreement for Grant of Easements and Establishment of Covenants, Conditions and
Restrictions by and between DB Real Estate The Pinnacle L.P., a Delaware limited
partnership, and Media Center Development, LLC, a Delaware limited liability
company, dated as of November 21, 2003 and recorded in the Official Records of
the Recorder’s Office of Los Angeles County, California, on November 24, 2003 as
Instrument No. 03-3535733.



60938517.DOCX

--------------------------------------------------------------------------------




SCHEDULE VI
Free Rent Schedule
        
The amount of $117,491 shall be applicable to each Payment Date until the Free
Rent Reserve has been reduced to $0

60938517.DOCX

--------------------------------------------------------------------------------

SCHEDULE VII
[Annual Budget]

[pinnacleloanagreement_image5.gif]

60938517.DOCX

--------------------------------------------------------------------------------

SCHEDULE VII
[Annual Budget]




60938517.DOCX    

--------------------------------------------------------------------------------




[pinnacleloanagreement_image6.gif]




--------------------------------------------------------------------------------




[pinnacleloanagreement_image7.gif]

60938517.DOCX    

--------------------------------------------------------------------------------




[pinnacleloanagreement_image8.gif]

60938517.DOCX    

--------------------------------------------------------------------------------







60938517.DOCX    

--------------------------------------------------------------------------------




[pinnacleloanagreement_image9.gif]

60938517.DOCX